Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Application/Election/Restrictions
2.	Applicant’s election of Group I (claims 25-38) and SEQ ID NOs: 1, 5 and 9 in the reply filed on March 4, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-24 are canceled. Claims 26-32 are amended. Claims 26-44 are pending. Claims 39-44 are withdrawn without traverse (filed 3/4/21) from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was treated as without traverse in the reply filed on March 4, 2021. 
Upon reconsideration, the species election among SEQ ID NOs: 1-12 is withdrawn because SEQ ID NO:1 is a nested sequence of SEQ ID NOs: 2-4, SEQ ID NO: 5 is a nested sequences of SEQ ID NOs: 6-8 and SEQ ID NO:9 is a nested sequence of SEQ ID NO:10-12. The subject matter to the extent of SEQ ID NO:2-4, 6-8 and 10-12 are included and under examination in this office action. 
3.	Claims 25-38 are under examination in this office action.


Information Disclosure Statement
4.	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, 

Specification
5.	The disclosure is objected to because of the following informalities: the Application No. 16/148601 recited at the first paragraph of the specification was issued as US Patent No. 10751382. Appropriate correction is required.

Claim Objections
6.	Claim 33 is objected to because of the following informalities:  the limitation “GC-PEG”, “PEG-GC” or “PEG2-CG” is not a unique or common abbreviation in the art. Applicants are required to spell out “GC-PEG”, “PEG-GC” or “PEG2-CG” at the first usage. Appropriate correction is required.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 25-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding claim 25, the limitation “each immunogen selected from a different group of immunogens consisting of…..” is unclear and indefinite because it is unclear whether the claimed two or more immunogens are selected from the group consisting of the recited cyclic compounds comprising the recited sequences or from others, and whether the immunogens are limited to the group consisting of the recited sequences. The rest of the claims are indefinite as depending from an indefinite claim.
For examination purposes, the claim is interpreted as a composition comprising a combination of two or more different immunogens, wherein the two or more immunogens are selected from i) an immunogen comprising a cyclic compound comprising an Abeta peptide comprising HQK or HHQK (SEQ ID NO: 1) or a HHQK-related epitope; ii) an immunogen comprising a cyclic compound comprising an Abeta peptide comprising QKL, KLV, QKLV (SEQ ID NO: 5) or a QKLV-related epitope; and iii) an immunogen comprising a cyclic compound comprising an A-beta peptide comprising HDSG (SEQ ID NO: 9) or a HDSG-related epitope.
In addition, claim 32 is indefinite because the claim recites 32 “functionalizable moieties”. The term "functionalizable” in claim 32 is a relative term which renders the claim indefinite.  The term " functionalizable" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Applicant fails to set forth the metes and bounds of what is encompassed within the definition of “functionalizable”. Since the metes and bounds are unknown, a 
Further, it is unclear what the limitation “GC-PEG, PEG-GC or PEG2-CG” recited in claim 33 includes. It is unclear whether “GC-PEG”, “PEG-GC” or “PEG2-CG” contains only polyethylene glycol coupled directly to Gly-Cys or others and whether PEG2-CG contains PEG-Cys-Gly-PEG or PEG-PEG-Cys-Gly.
	
Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 25 and 29-38 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Mandler et al. (US8613931, issued Dec 24, 2013, priority filed Jun 12, 2009).
Claims 25 and 29-38 are drawn to a composition comprising a combination of two or more different immunogens, wherein the two or more immunogens are selected from i) an immunogen comprising a cyclic compound comprising an Abeta peptide comprising HQK or HHQK (SEQ ID NO: 1) or a HHQK-related epitope; ii) an immunogen comprising a cyclic compound comprising an Abeta peptide comprising QKL, KLV, QKLV (SEQ ID NO: 5) or a QKLV-related epitope; and iii) an immunogen 
Mandler et al. (US8613931) teaches a composition comprising a combination of two or more different immunogens, wherein the two or more immunogens include a cyclic peptide comprising an Abeta peptide comprising SEQ ID NO: 104 or 283, which comprises HQK or HHQK (instant SEQ ID NO: 1); SEQ ID NO:93, which comprises QKL, KLV, QKLV (instant SEQ ID NO: 5) and/or SEQ ID NO: 102, which comprises HDSG (instant SEQ ID NO: 9) (see the sequence alignment below; and col. 4, lines 40-55; col. 5, lines ; col. 6, lines 22-27; col. 7, line 17-24; col. 10, line 37-col.12, line 8; col. 12, lines 9-12; col. 12, line 65-13, line 1, example; col. 135-138, claims 1-15, in particular). Mandler et al. (US8613931) teaches a cyclic peptide comprising an Abeta peptide comprising a HHQK-related epitope, a QKLV-related epitope, or a HDSG-related epitope, for example, SEQ ID NO:114, 176, 103, 104 (see col. 4-6,col. 10, line 37-col 12, line 8; col. 17-22, tables 1-3, in particular), which comprises at least two residues of HHQK (SEQ ID NO: 1), QKLV (SEQ ID NO: 5) or HDSG (SEQ ID NO: 9)” in view of the definition of “related epitope” at paragraph [0133] of the instant specification. 
Mandler also teaches that the Abeta peptide comprising the recited sequences 1-3 additional residues at N or C-terminus of the Abeta (see col. 4, lines 27-34; col. 7-8. in particular) as in claims 29-31, a linker comprising a spacer and/or more functional moieties as in claim 32 or wherein the linker comprises 1-8 amino acids as in claim 34 (see col. col. 7-8) and wherein the functional moieties include a detectable tag, carrier or immunogenicity enhancing agent including BSA, KHL, pharmaceutically acceptable carrier, salt or an adjuvant as in claims 35-38 (see col. 7-col. 8, lines 50; col. 12, line 9-
The sequence search results disclose as follows:
SEQ ID NO:1
US-12-997-674-283
; Sequence 283, Application US/12997674
; Patent No. 8613931
; GENERAL INFORMATION
;  APPLICANT: MANDLER, MARKUS
;  APPLICANT:GIEFFERS, CHRISTIAN
;  APPLICANT:MATTNER, FRANK
;  APPLICANT:DOLISCHKA, ANDREA
;  APPLICANT:OTAVA, OLEKSANDR
;  TITLE OF INVENTION: COMPOUNDS FOR TREATING BETA-AMYLOIDOSES
;  FILE REFERENCE: 372892US99PCT
;  CURRENT APPLICATION NUMBER: US/12/997,674
;  CURRENT FILING DATE: 2012-07-24
;  PRIOR APPLICATION NUMBER: PCT/AT2009/000236
;  PRIOR FILING DATE: 2009-06-12
;  PRIOR APPLICATION NUMBER: AT A 951/2008
;  PRIOR FILING DATE: 2008-06-12
;  NUMBER OF SEQ ID NOS: 283
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 283
;  LENGTH: 6
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:peptide
US-12-997-674-283

  Query Match             100.0%;  Score 4;  DB 8;  Length 6;
  Best Local Similarity   100.0%;  
  Matches    4;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 HHQK 4
              ||||
Db          3 HHQK 6
SEQ ID NO:5
US-12-997-674-93
; Sequence 93, Application US/12997674
; Patent No. 8613931
; GENERAL INFORMATION
;  APPLICANT: MANDLER, MARKUS
;  APPLICANT:GIEFFERS, CHRISTIAN
;  APPLICANT:MATTNER, FRANK
;  APPLICANT:DOLISCHKA, ANDREA
;  APPLICANT:OTAVA, OLEKSANDR
;  TITLE OF INVENTION: COMPOUNDS FOR TREATING BETA-AMYLOIDOSES
;  FILE REFERENCE: 372892US99PCT
;  CURRENT APPLICATION NUMBER: US/12/997,674
;  CURRENT FILING DATE: 2012-07-24
;  PRIOR APPLICATION NUMBER: PCT/AT2009/000236
;  PRIOR FILING DATE: 2009-06-12
;  PRIOR APPLICATION NUMBER: AT A 951/2008
;  PRIOR FILING DATE: 2008-06-12
;  NUMBER OF SEQ ID NOS: 283
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 93
;  LENGTH: 10
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:mimotope peptide
;  FEATURE:
;  NAME/KEY: MOD_RES
;  LOCATION: (1)..(1)
;  OTHER INFORMATION: pyroGlu
US-12-997-674-93

  Query Match             100.0%;  Score 4;  DB 8;  Length 10;
  Best Local Similarity   100.0%;  


Qy          1 QKLV 4
              ||||
Db          5 QKLV 8
SEQ ID NO:9
US-12-997-674-102
; Sequence 102, Application US/12997674
; Patent No. 8613931
; GENERAL INFORMATION
;  APPLICANT: MANDLER, MARKUS
;  APPLICANT:GIEFFERS, CHRISTIAN
;  APPLICANT:MATTNER, FRANK
;  APPLICANT:DOLISCHKA, ANDREA
;  APPLICANT:OTAVA, OLEKSANDR
;  TITLE OF INVENTION: COMPOUNDS FOR TREATING BETA-AMYLOIDOSES
;  FILE REFERENCE: 372892US99PCT
;  CURRENT APPLICATION NUMBER: US/12/997,674
;  CURRENT FILING DATE: 2012-07-24
;  PRIOR APPLICATION NUMBER: PCT/AT2009/000236
;  PRIOR FILING DATE: 2009-06-12
;  PRIOR APPLICATION NUMBER: AT A 951/2008
;  PRIOR FILING DATE: 2008-06-12
;  NUMBER OF SEQ ID NOS: 283
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 102
;  LENGTH: 8
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:amyloid-beta fragment peptide
US-12-997-674-102

  Query Match             100.0%;  Score 4;  DB 8;  Length 8;
  Best Local Similarity   100.0%;  
  Matches    4;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 HDSG 4
              ||||
Db          4 HDSG 7


Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 26-28 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Mandler et al. (US8613931) in view of Cashman (US2013/0084283, published Apr 4, 2013, priority Mar 3, 2010) and Dhawan et al. (Pharma. Sci. Encyc.Drug. Discov.Dev. Man. 2010, retrieved from the website: onlinelibrary.wiley.com/doi/epdf/10.1002/9780470571224.pse436).
Mandler is set forth above but fails to teach that the claimed Abeta peptide further comprising a linker that comprises GC-PEG, PEG-GC or PEG2-CG as in claim 33 or having the sequences as in claims 26-28.

Note that the motivation to combine can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. See MPEP §2144.07. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention was made to combine the teachings of Cashman and Dhawan with the teaching of Mandler to make the claimed Abeta peptide further comprising a linker that comprises GC-PEG, PEG-GC or PEG2-CG as in claim 33 or the claimed Abeta peptide having the sequences as in claims 26-28 with an expectation of success because Mandler has taught the claimed composition comprising cyclic peptides having the .


Double Patenting
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be 

Claims 2-8, 12-13, 17 and 19-21 are provisionally rejected on the ground of nonstatutory double patenting over claims 1, 12, 15, 52, 54 59 of copending Application No. 17/014425, claims 1-17, 42, 52, 59-61 of copending Application No. 17/011059, claims 1, 12, 15-16, 41-42, 52, 59 of copending Application No.17006219.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the cyclic compounds comprising HDS or SEQ ID NOs: 1-16; HQK or HHQK (SEQ ID NO:1) or SEQ ID NOs: 1-16 or 20; QKL, QKLV, HQKLV, HQKLVF or QKLVF or SEQ ID NOs: 1-10 recited in the claims of copending Application Nos.17/014425, 17/011059 and 17006219 anticipate the claimed cyclic compound and immunogens. While not identical, the claims of the instant application and the copending applications encompass a composition/cyclic compound/immunogens overlapping in scope. Thus the instant and copending Applications claim a non-distinct invention overlapping in scope. 
This is a provisional double patenting rejection because the patentably indistinct claims have not in fact been patented.



Conclusion

11.	NO CLAIM IS ALLOWED.

Sequence alignment
SEQ ID NO:19(aa1-42)	1 DAEFRHDSGYEVHHQKLVFFAEDVGSNKGAIIGLMVGGVVIA 42
SEQ ID NO:1(aa13-16)	1 ------------HHQK-------------------------- 4
SEQ ID NO:2		1 ----------CGHHQKG------------------------- 7
SEQ ID NO:3		1 ----------C-HHQKG------------------------- 6
SEQ ID NO:4		1 ----------CGHHQK-------------------------- 6
SEQ ID NO:5(aa15-18)	1 --------------QKLV------------------------ 4
SEQ ID NO:6		1 ----------CG--QKLVG----------------------- 7
SEQ ID NO:7		1 ----------C---QKLVG----------------------- 6
SEQ ID NO:8		1 ----------CG--QKLV------------------------ 6 
SEQ ID NO:9(6-9)	1 -----HDSG--------------------------------- 4
SEQ ID NO:10		1 ---CGHDSGG-------------------------------- 7
SEQ ID NO:11		1 ---C-HDSGG-------------------------------- 6
SEQ ID NO:12		1 ---CGHDSG--------------------------------- 6 


SEQ ID NO:1	1 --HHQK- 4
SEQ ID NO:2	1 CGHHQKG 7
SEQ ID NO:3	1 C-HHQKG 6
SEQ ID NO:4	1 CGHHQK- 6

SEQ ID NO:5	1 --QKLV- 4
SEQ ID NO:6	1 CGQKLVG 7
SEQ ID NO:7	1 C-QKLVG 6
SEQ ID NO:8	1 CGQKLV- 6 

SEQ ID NO:9	1 --HDSG- 4
SEQ ID NO:10	1 CGHDSGG 7
SEQ ID NO:11	1 C-HDSGG 6
SEQ ID NO:12	1 CGHDSG- 6 

12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sequence search results
SEQ ID NO:1
AAW45959
ID   AAW45959 standard; peptide; 4 AA.
XX
AC   AAW45959;
XX
DT   25-MAR-2003  (revised)
DT   30-JUN-1998  (first entry)
XX
DE   Amyloid beta peptide fragment.
XX
KW   Amyloid beta peptide; Alzheimer's disease; polymerisation; aggregation;
KW   positron emission tomography; PET; Down's syndrome; amyloidosis.
XX
OS   Homo sapiens.
XX
CC PN   WO9721728-A1.
XX
CC PD   19-JUN-1997.
XX
CC PF   09-DEC-1996;   96WO-SE001621.
XX
PR   12-DEC-1995;   95SE-00004467.
PR   29-DEC-1995;   95US-0009386P.
XX
CC PA   (KARO-) KAROLINSKA INNOVATIONS AB.
XX
CC PI   Nordstedt C,  Naeslund J,  Thyberg J,  Tjernberg LO,  Terenius L;
XX
DR   WPI; 1997-332723/30.

CC PT   Use of new and known peptide(s) for inhibition of polymerisation of 
CC PT   amyloid beta peptide - e.g. for treatment of Alzheimer's disease or 
CC PT   Down's syndrome associated with amyloidosis.
XX
CC PS   Example 1; Fig 2B; 31pp; English.
XX
CC   This sequence represents a fragment of the amyloid beta peptide. The 
CC   invention relates to the use of peptide compounds for inhibition of 
CC   polymerisation of amyloid beta peptide (ABP), as model substances for 
CC   synthesis of ABP-ligands for inhibition of polymerisation of ABP, as a 
CC   tool for the identification of other organic compounds with similar 
CC   functional properties, or as ligands in positron emission tomography. The
CC   peptides may be used in treatment of amyloidosis, especially in treatment
CC   of Alzheimer's disease associated with amyloidosis, for treatment or 
CC   prevention of demens in patients with Down's syndrome, for treatment or 
CC   prevention of hereditary cerebral haemorrhage with amyloidosis (Dutch 
CC   type) or for the prevention of fibril formation of human amyloid protein.
CC   They can also be used for identifying other molecules with similar 
CC   properties and/or as ligands for detection of amyloid deposits using e.g.
CC   positron emission tomography. (Updated on 25-MAR-2003 to correct PI 
CC   field.)
XX
SQ   Sequence 4 AA;

  Query Match             100.0%;  Score 26;  DB 1;  Length 4;
  Best Local Similarity   100.0%;  
  Matches    4;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 HHQK 4
              ||||
Db          1 HHQK 4

AAB48495
ID   AAB48495 standard; peptide; 4 AA.
XX
AC   AAB48495;
XX
DT   02-MAR-2001  (first entry)
XX
DE   Antifibrillogenic peptide #22.
XX
KW   Nootropic; neuroprotective; antifibrillogenic; amyloidosis inhibition;
KW   cytoprotection; amyloid deposit degradation; amyloidosis disorder;
KW   Alzheimer's disease.
XX
OS   Homo sapiens.
XX
CC PN   WO200068263-A2.
XX
CC PD   16-NOV-2000.
XX
CC PF   04-MAY-2000; 2000WO-CA000515.
XX
PR   05-MAY-1999;   99US-0132592P.
XX
CC PA   (NEUR-) NEUROCHEM INC.
XX
CC PI   Chalifour R,  Gervais F,  Gupta A;
XX
DR   WPI; 2001-031852/04.
XX
CC PT   Antifibrillogenic agent useful for inhibiting amyloidosis and/or for 
CC PT   cytoprotection for treating amyloidosis disorders, comprises a peptide, 
CC PT   its isomer or peptidomimetic.
XX
CC PS   Claim 7; Page 26; 46pp; English.
XX
CC   Peptides AAB48474-B48496 are antifibrillogenic agents that can be used 
CC   for inhibiting amyloidosis and/or for cytoprotection. The peptides of 
CC   AAB48474-B48496 cause the breakdown of amyloid deposits and are therefore
CC   useful for treating amyloidosis disorders such as Alzheimer's disease. 
CC   Peptides AAB48474-B48496 were identified from the glycosaminoglycan 
CC   binding region and the prot-prot interaction region of the human amyloid 
CC   protein
XX
SQ   Sequence 4 AA;

  Query Match             100.0%;  Score 26;  DB 2;  Length 4;
  Best Local Similarity   100.0%;  
  Matches    4;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 HHQK 4
              ||||
Db          1 HHQK 4

AAB82643
ID   AAB82643 standard; peptide; 4 AA.

AC   AAB82643;
XX
DT   02-OCT-2001  (first entry)
XX
DE   All-D peptide used in Alzheimer's disease vaccine.
XX
KW   Alzheimer's disease; amyloidosis; amyloid-related disease; vaccine;
KW   therapy; antigen.
XX
OS   Synthetic.
XX
FH   Key             Location/Qualifiers
FT   Misc-difference 1..4
FT                   /note= "all D-form residues"
XX
CC PN   WO200139796-A2.
XX
CC PD   07-JUN-2001.
XX
CC PF   29-NOV-2000; 2000WO-CA001413.
XX
PR   29-NOV-1999;   99US-0168594P.
PR   28-NOV-2000; 2000US-00724842.
XX
CC PA   (NEUR-) NEUROCHEM INC.
XX
CC PI   Chalifour R,  Hebert L,  Kong X,  Gervais F;
XX
DR   WPI; 2001-441458/47.
XX
CC PT   Preventing/treating amyloid-related disease, especially Alzheimer's 
CC PT   disease, comprises administering antigenic all-D peptide, eg. as vaccine,
CC PT   which elicits production of antibodies to prevent fibrillogenesis and 
CC PT   associated cellular toxicity.
XX
CC PS   Disclosure; Page 11; 31pp; English.
XX
CC   The present sequence is that of an all-D peptide suitable for use in 
CC   preparing vaccines for preventing or treating Alzheimer's disease and 
CC   other amyloid related disorders in humans. It is based on a portion of 
CC   amyloid-beta peptide (see AAB82622), and may be modified by removing or 
CC   inserting 1 or more amino acid residues, or by substituting 1 or more 
CC   amino acid residues with other amino acid residues or non-amino acid 
CC   fragments. Vaccines of the invention are produced using 'non-self' 
CC   peptides synthesised from the unnatural D-configuration amino acids to 
CC   avoid the drawbacks of 'self' proteins. The all-D peptides need not be 
CC   aggregated to be operative or immunogenic. They preferably interact with 
CC   at least 1 region of an amyloid protein, e.g. the beta-sheet region or 
CC   GAG-binding site region, the amyloid-beta peptide, or their immunogenic 
CC   fragments, protein conjugates, immunogenic derivative peptides and 
CC   immunogenic peptidomimetics. Examples include all-D peptides 
CC   corresponding to residues 1-42, 1-40, 1-35, 1-28, 1-7, 10-16, 16-21 and 
CC   36-42 of the amyloid-beta peptide and the all-D derivative peptides given
CC   in AAB82623-64. The vaccine elicits a preferential TH-2 or TH-1 response,
CC   preventing fibrillogenesis and associated cellular toxicity. The amyloid 
CC   related diseases may be localised amyloidosis, e.g. diabetes type II, 
CC   neurodegenerative diseases, e.g. bovine spongiform encephalitis, 
CC   Creutzfeldt-Jakob disease, scrapie, cerebral amyloid angiopathy, and 
CC   prion protein related disorders, or systemic amyloidosis associated with 
CC   chronic infection (e.g. tuberculosis) or chronic inflammation (e.g. 
CC   rheumatoid arthritis), familial Mediterranean fever (FMF) and systemic 
CC   amyloidosis found in long-term haemodialysis patients
XX
SQ   Sequence 4 AA;

  Query Match             100.0%;  Score 26;  DB 2;  Length 4;
  Best Local Similarity   100.0%;  
  Matches    4;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 HHQK 4
              ||||
Db          1 HHQK 4

AAU11910
ID   AAU11910 standard; peptide; 4 AA.
XX
AC   AAU11910;
XX
DT   09-APR-2002  (first entry)
XX
DE   Peptide #23, used as carrier for the amyloid-beta40 (Abeta40) inhibitor.
XX
KW   Amyloid-beta40 inhibitor; Abeta40 inhibitor; cerebral amyloid angiopathy;
KW   CAA; nootropic; neuroprotective; cerebroprotective; Alzheimer's disease;
KW   cerebral haemorrhage; amyloidosis; haemorrhagic stroke.
XX
OS   Synthetic.

CC PN   WO200185093-A2.
XX
CC PD   15-NOV-2001.
XX
CC PF   22-DEC-2000; 2000WO-IB002078.
XX
PR   23-DEC-1999;   99US-0171877P.
XX
CC PA   (NEUR-) NEUROCHEM INC.
XX
CC PI   Green AM,  Gervais F;
XX
DR   WPI; 2002-075222/10.
XX
CC PT   Inhibiting cerebral amyloid angiopathy used for treating e.g. Alzheimer's
CC PT   disease comprises contacting blood vessel wall cell with amyloid-beta 40 
CC PT   inhibitor.
XX
CC PS   Disclosure; Page 10; 68pp; English.
XX
CC   The present invention relates to a new method of inhibiting cerebral 
CC   amyloid angiopathy. The new method of the invention involves contacting a
CC   blood vessel wall cell with an amyloid-beta40 inhibitor. The invention 
CC   can be used for treating disease states characterised by cerebral amyloid
CC   angiopathy, particularly Alzheimer's disease, hereditary cerebral 
CC   haemorrhage with amyloidosis of the Dutch type and haemorrhagic stroke. 
CC   The present sequence represents one of a group of peptides (AAU11648-
CC   AAU11669, AAU11910 & AAU11911) that were used in the invention as a 
CC   carrier for the amyloid-beta40 (Abeta40) inhibitor. The Abeta40 inhibitor
CC   was used in the invention to treat a disease state characterised by 
CC   cerebral amyloid angiopathy (CAA)
XX
SQ   Sequence 4 AA;

  Query Match             100.0%;  Score 26;  DB 2;  Length 4;
  Best Local Similarity   100.0%;  
  Matches    4;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 HHQK 4
              ||||
Db          1 HHQK 4

AAU96831
ID   AAU96831 standard; peptide; 4 AA.
XX
AC   AAU96831;
XX
DT   30-JUL-2002  (first entry)
XX
DE   Amyloid targeting peptide #21.
XX
KW   Amyloid; imaging agent; Creutzfeldt-Jakob disease; Kuru; CJD;
KW   transmissible cerebral amyloidosis; transmissible virus dementia;
KW   scrapie; transmissible mink encephalopathy; BSE; type II diabetes;
KW   bovine spongiform encephalopathy; inflammation associated amyloid;
KW   primary amyloidosis; feline spongiform encephalopathy;
KW   Alzheimer's disease; prion-mediated disease; blood-brain barrier;
KW   dialysis-related amyloidosis; light chain-related amyloidosis;
KW   cerebral amyloid angiopathy.
XX
OS   Synthetic.
XX
FH   Key             Location/Qualifiers
FT   Misc-difference 1..4
FT                   /note= "Preferably D-form residue"
XX
CC PN   WO200207781-A2.
XX
CC PD   31-JAN-2002.
XX
CC PF   25-JUL-2001; 2001WO-CA001071.
XX
PR   25-JUL-2000; 2000US-0220808P.
PR   24-JUL-2001; 2001US-00915092.
XX
CC PA   (NEUR-) NEUROCHEM INC.
XX
CC PI   Gervais F,  Kong X,  Chalifour R,  Migneault D;
XX
DR   WPI; 2002-371447/40.
XX
CC PT   New amyloid-targeting imaging agents useful for in vivo imaging amyloid 
CC PT   plaques and/or for the treatment of amyloidosis disorders.
XX
CC PS   Claim 49; Page 22; 57pp; English.
XX
CC   The invention relates to an amyloid-targeting imaging agent comprising an

CC   agent is of general formula A_t-(A_l_n_k)_z-A_l_a_b (I) where z = 0 - 1; 
CC   A_t = an amyloid targeting moiety; A_l_n_k = a linker moiety; and A_l_a_b
CC   = a labelling moiety. Also included are imaging amyloid deposition or 
CC   diagnosing an amyloid-related condition in a patient involving 
CC   administering (I) to the patient, and ultrasound imaging (I) in the 
CC   patient to determine the presence of amyloid or amyloid-related condition
CC   ; and a kit for preparing a radiopharmaceutical preparation comprising 
CC   (I), a reducing agent, a buffering agent, a transchelating agent, and 
CC   instructions for the preparation and use of the radiopharmaceutical in 
CC   the imaging of amyloid or an amyloid-related condition. The agents are 
CC   used for imaging amyloid deposition and for diagnosing an amyloid related
CC   condition e.g. Creutzfeldt-Jakob disease (CJD), kuru, transmissible 
CC   cerebral amyloidoses (transmissible virus dementias), familial CJD, 
CC   scrapie, transmissible mink encephalopathy, bovine spongiform 
CC   encephalopathy (BSE), inflammation-associated amyloid, type II diabetes, 
CC   primary amyloidosis, feline spongiform encephalopathy, non-transmissible 
CC   cerebral amyloidosis, Alzheimer's disease, prion-mediated diseases, 
CC   dialysis-related amyloidosis, light chain-related amyloidosis, cerebral 
CC   amyloid angiopathy. The agents are capable of crossing the blood-brain 
CC   barrier and are capable of binding specifically to amyloid plaques. The 
CC   present sequence is a peptide forming the amyloid targeting moiety of the
CC   agent of the invention
XX
SQ   Sequence 4 AA;

  Query Match             100.0%;  Score 26;  DB 2;  Length 4;
  Best Local Similarity   100.0%;  
  Matches    4;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 HHQK 4
              ||||
Db          1 HHQK 4

ABP57521
ID   ABP57521 standard; peptide; 4 AA.
XX
AC   ABP57521;
XX
DT   28-APR-2003  (first entry)
XX
DE   Peptide #5.
XX
KW   Mass spectrometry; polymer; analysis; cleavage; substrate specificity;
KW   isotope; protease.
XX
OS   Synthetic.
XX
CC PN   WO2003001206-A1.
XX
CC PD   03-JAN-2003.
XX
CC PF   25-JUN-2002; 2002WO-GB002921.
XX
PR   26-JUN-2001; 2001GB-00015581.
XX
CC PA   (GLAX ) GLAXO GROUP LTD.
XX
CC PI   Mckeown SC;
XX
DR   WPI; 2003-184066/18.
XX
CC PT   Analyzing cleavage of polymer, by providing polymer sample, incubating 
CC PT   the sample with labeled isotope for cleavage at potential cleavage site, 
CC PT   and analyzing the masses of any uncleaved fragments by mass spectrometry.
XX
CC PS   Example 4; Page 28; 73pp; English.
XX
CC   The present invention describes a method (M1) for analysing cleavage of a
CC   polymer. M1 comprises: (a) providing a sample of the polymer, a portion 
CC   of the polymer molecules having been labeled at a position on one side of
CC   the potential cleavage site with a first isotopic label and a portion of 
CC   the polymer molecules having been labeled at a position on the opposite 
CC   side of the potential cleavage site with a second isotopic label; (b) 
CC   incubating the sample under conditions suitable for cleavage at the 
CC   potential cleavage site; and (c) analysing the mass(es) of any cleaved 
CC   fragments by mass spectrometry and thereby determining whether and/or 
CC   where cleavage has taken place. M1 is useful for analysing cleavage of a 
CC   polymer, where the polymer is a linear polymer, and comprises a peptide 
CC   or protein. Methods from the present invention can be used in discovering
CC   new or improved synthetic substrates for both known and unknown enzymes, 
CC   e.g. enzymes identified from the human genome. The methods are also 
CC   useful to identify the sequence origin, and in screening methods to 
CC   identify new substrates for enzymes, in positional peptide scanning 
CC   libraries, in in vivo/ex vivo/in vitro peptide, and in assaying methods 
CC   for oligonucleotide or peptide sequencing and in measuring differential 
CC   protein expression. The methods are useful for monitoring the cleavage of
CC   polypeptides or polynucleotides, and for determining optimal polymer 

CC   exemplification of the present invention
XX
SQ   Sequence 4 AA;

  Query Match             100.0%;  Score 26;  DB 3;  Length 4;
  Best Local Similarity   100.0%;  
  Matches    4;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 HHQK 4
              ||||
Db          1 HHQK 4

AAE35457
ID   AAE35457 standard; peptide; 4 AA.
XX
AC   AAE35457;
XX
DT   17-JUN-2003  (first entry)
XX
DE   Abeta peptide #28.
XX
KW   All-D-amyloid-beta peptide; Alzheimer's disease; rheumatoid arthritis;
KW   cerebral amyloid angiopathy; amyloid disease; ankylosing spondylitis;
KW   psoriasis; Reiter's syndrome; Adult Still's disease; Bechet's syndrome;
KW   Crohn's disease; infection; leprosy; tuberculosis; carcinoma; nootropic;
KW   chronic pyelonephritis; osteomyelitis; Whipple's disease; vasotropic;
KW   Hodgkin's lymphoma; neuroprotective; bronchiectasis; ophthalmological;
KW   ulcer; antiinflammatory; cytostatic; uropathic; therapy.
XX
OS   Unidentified.
XX
FH   Key             Location/Qualifiers
FT   Misc-difference 1..4
FT                   /note= "D-form residues"
XX
CC PN   WO200296937-A2.
XX
CC PD   05-DEC-2002.
XX
CC PF   29-MAY-2002; 2002WO-CA000763.
XX
PR   29-MAY-2001; 2001US-00867847.
XX
CC PA   (NEUR-) NEUROCHEM INC.
XX
CC PI   Gervais F,  Hebert L,  Chalifour RJ,  Kong X;
XX
DR   WPI; 2003-201269/19.
XX
CC PT   Prevention and/or treatment of an amyloid-related disease e.g. 
CC PT   Alzheimer's disease, comprises use of all-D-amyloid-beta peptides.
XX
CC PS   Claim 1; Page 60; 44pp; English.
XX
CC   The invention relates to a method for prevention and/or treatment of an 
CC   amyloid-related disease which comprises administration of an all-D -
CC   amyloid-beta peptide. The method is used for preventing and/or treating 
CC   Alzheimer's and other amyloid related disease e.g. cerebral amyloid 
CC   angiopathy; for altering serum levels of amyloid-beta in a mammal and 
CC   favours the clearance of soluble amyloid-beta or fibril amyloid-beta from
CC   the mammal; and reducing or inhibiting the formation of plaques. It is 
CC   also used for treating AA (reactive) amyloid diseases including 
CC   inflammatory diseases e.g. rheumatoid arthritis, juvenile chronic 
CC   arthritis, ankylosing spondylitis, psoriasis, psoriatic arthropathy, 
CC   Reiter's syndrome, Adult Still's disease, Bechet's syndrome and Crohn's 
CC   disease. AA deposits are also produced as a result of chronic microbial 
CC   infections (preferably leprosy, tuberculosis, bronchiectasis, decubitus 
CC   ulcers, chronic pyelonephritis, osteomyelitis and Whipple's disease). 
CC   Certain malignant neoplasms can also result in AA fibril amyloid deposits
CC   including Hodgkin's lymphoma, renal carcinoma, carcinomas of gut, lung 
CC   and urogenital tract, basal cell carcinoma and hairy cell leukaemia. The 
CC   present sequence is an Abeta peptide used to illustrate the method of the
CC   invention
XX
SQ   Sequence 4 AA;

  Query Match             100.0%;  Score 26;  DB 3;  Length 4;
  Best Local Similarity   100.0%;  
  Matches    4;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 HHQK 4
              ||||
Db          1 HHQK 4

ADQ37334
ID   ADQ37334 standard; peptide; 4 AA.
XX

XX
DT   07-OCT-2004  (first entry)
XX
DE   Antifibrillogenic amyloidosis inhibiting peptide.
XX
KW   amyloid-beta; amyloid-beta related disease;
KW   amyloid-beta fibril formation; immune response; nootropic;
KW   neuroprotective; cerebroprotective; haemostatic; ophthalmological;
KW   antithyroid; vasotropic; cardiovascular; tranquilliser; uropathic;
KW   anticonvulsant; anti-HIV; antiparkinsonian; muscular; neuroleptic;
KW   cardiant; antidepressant; endocrine; hypnotic;
KW   amyloid-beta fibril formation modulator; immune system modulator;
KW   Alzheimer's disease; mild cognitive impairment;
KW   mild-to-moderate cognitive impairment; vascular dementia;
KW   cerebral amyloid angiopathy; hereditary cerebral haemorrhage;
KW   senile dementia; Down's syndrome; inclusion body myositis;
KW   age-related macular degeneration; hypothyroidism;
KW   cerebrovascular disease; cardiovascular disease; memory loss; anxiety;
KW   behavioural dysfunction; neurological condition; psychological condition;
KW   vaccine antigen.
XX
OS   Synthetic.
XX
CC PN   WO2004058239-A1.
XX
CC PD   15-JUL-2004.
XX
CC PF   24-DEC-2003; 2003WO-CA002021.
XX
PR   24-DEC-2002; 2002US-0436379P.
PR   23-JUN-2003; 2003US-0482214P.
XX
CC PA   (NEUR-) NEUROCHEM INT LTD.
XX
CC PI   Gervais F,  Bellini F;
XX
DR   WPI; 2004-543342/52.
XX
CC PT   Composition for treating e.g. Alzheimer's disease comprises first agent 
CC PT   that prevents or treats amyloid-beta related disease and second agent 
CC PT   that is either a peptide or peptidomimetic or an immune system modulator.
XX
CC PS   Disclosure; Page 70; 143pp; English.
XX
CC   The present invention describes compositions (C) comprising: (a) a first 
CC   agent (a1) that prevents or treats amyloid-beta related disease; and (b) 
CC   a second agent (a2) that is: (i) a peptide or peptidomimetic that 
CC   modulates amyloid-beta fibril formation or induces a prophylactic or 
CC   therapeutic immune response against amyloid-beta fibril formation; or 
CC   (ii) an immune system modulator that prevents or inhibits amyloid-beta 
CC   fibril formation. Also described is a kit comprising (C). (C) have 
CC   nootropic, neuroprotective, cerebroprotective, haemostatic, 
CC   ophthalmological, antithyroid, vasotropic, cardiovascular, tranquilliser,
CC   uropathic, anticonvulsant, anti-HIV, antiparkinsonian, muscular, 
CC   neuroleptic, cardiant, antidepressant, endocrine and hypnotic activities,
CC   and can be used as amyloid-beta fibril formation modulators, and as 
CC   immune system modulators. (C) can be used for preventing or treating an 
CC   amyloid-beta related disease e.g. Alzheimer's disease (including sporadic
CC   (non-hereditary) or familial (hereditary)), mild cognitive impairment, 
CC   mild-to-moderate cognitive impairment, vascular dementia, cerebral 
CC   amyloid angiopathy, hereditary cerebral haemorrhage, senile dementia, 
CC   Down's syndrome, inclusion body myositis, age-related macular 
CC   degeneration, or a condition associated with Alzheimer's disease 
CC   (including hypothyroidism, cerebrovascular disease, cardiovascular 
CC   disease, memory loss, anxiety, a behavioural dysfunction (e.g. apathy, 
CC   aggression, or incontinence), a neurological condition (e.g. Huntington's
CC   disease, amyotrophic lateral sclerosis, acquired immunodeficiency, 
CC   Parkinson's disease, aphasia, apraxia, agnosia, Pick disease, dementia 
CC   with Lewy bodies, altered muscle tone, seizures, sensory loss, visual 
CC   field deficits, incoordination, gait disturbance, transient ischaemic 
CC   attack or stroke, transient alertness, attention deficit, frequent falls,
CC   syncope, neuroleptic sensitivity, normal pressure hydrocephalus, subdural
CC   haematoma, brain tumour, posttraumatic brain injury, or posthypoxic 
CC   damage), or a psychological condition (e.g. depression, delusions, 
CC   illusion, hallucination, sexual disorder, weight loss, psychosis, a sleep
CC   disturbance, insomnia, behavioural disinhibition, poor insight, suicidal 
CC   ideation, depressed mood, irritability, anhedonia, social withdrawal, or 
CC   excessive guilt)) in a subject e.g. human having a genomic mutation in an
CC   amyloid precursor protein gene, an ApoE gene, or a presenilin gene; 
CC   having amyloid-beta deposits. The present sequence represents a peptide 
CC   that can be used as an antifibrillogenic amyloidosis inhibiting peptide 
CC   in the exemplification of the present invention.
XX
SQ   Sequence 4 AA;

  Query Match             100.0%;  Score 26;  DB 5;  Length 4;
  Best Local Similarity   100.0%;  


Qy          1 HHQK 4
              ||||
Db          1 HHQK 4

ADQ37282
ID   ADQ37282 standard; peptide; 4 AA.
XX
AC   ADQ37282;
XX
DT   07-OCT-2004  (first entry)
XX
DE   Vaccine antigen amyloid-beta related amino acid sequence.
XX
KW   amyloid-beta; amyloid-beta related disease;
KW   amyloid-beta fibril formation; immune response; nootropic;
KW   neuroprotective; cerebroprotective; haemostatic; ophthalmological;
KW   antithyroid; vasotropic; cardiovascular; tranquilliser; uropathic;
KW   anticonvulsant; anti-HIV; antiparkinsonian; muscular; neuroleptic;
KW   cardiant; antidepressant; endocrine; hypnotic;
KW   amyloid-beta fibril formation modulator; immune system modulator;
KW   Alzheimer's disease; mild cognitive impairment;
KW   mild-to-moderate cognitive impairment; vascular dementia;
KW   cerebral amyloid angiopathy; hereditary cerebral haemorrhage;
KW   senile dementia; Down's syndrome; inclusion body myositis;
KW   age-related macular degeneration; hypothyroidism;
KW   cerebrovascular disease; cardiovascular disease; memory loss; anxiety;
KW   behavioural dysfunction; neurological condition; psychological condition;
KW   vaccine antigen.
XX
OS   Synthetic.
XX
FH   Key             Location/Qualifiers
FT   Misc-difference 1..4
FT                   /note= "D-form residues"
XX
CC PN   WO2004058239-A1.
XX
CC PD   15-JUL-2004.
XX
CC PF   24-DEC-2003; 2003WO-CA002021.
XX
PR   24-DEC-2002; 2002US-0436379P.
PR   23-JUN-2003; 2003US-0482214P.
XX
CC PA   (NEUR-) NEUROCHEM INT LTD.
XX
CC PI   Gervais F,  Bellini F;
XX
DR   WPI; 2004-543342/52.
XX
CC PT   Composition for treating e.g. Alzheimer's disease comprises first agent 
CC PT   that prevents or treats amyloid-beta related disease and second agent 
CC PT   that is either a peptide or peptidomimetic or an immune system modulator.
XX
CC PS   Disclosure; Page 67; 143pp; English.
XX
CC   The present invention describes compositions (C) comprising: (a) a first 
CC   agent (a1) that prevents or treats amyloid-beta related disease; and (b) 
CC   a second agent (a2) that is: (i) a peptide or peptidomimetic that 
CC   modulates amyloid-beta fibril formation or induces a prophylactic or 
CC   therapeutic immune response against amyloid-beta fibril formation; or 
CC   (ii) an immune system modulator that prevents or inhibits amyloid-beta 
CC   fibril formation. Also described is a kit comprising (C). (C) have 
CC   nootropic, neuroprotective, cerebroprotective, haemostatic, 
CC   ophthalmological, antithyroid, vasotropic, cardiovascular, tranquilliser,
CC   uropathic, anticonvulsant, anti-HIV, antiparkinsonian, muscular, 
CC   neuroleptic, cardiant, antidepressant, endocrine and hypnotic activities,
CC   and can be used as amyloid-beta fibril formation modulators, and as 
CC   immune system modulators. (C) can be used for preventing or treating an 
CC   amyloid-beta related disease e.g. Alzheimer's disease (including sporadic
CC   (non-hereditary) or familial (hereditary)), mild cognitive impairment, 
CC   mild-to-moderate cognitive impairment, vascular dementia, cerebral 
CC   amyloid angiopathy, hereditary cerebral haemorrhage, senile dementia, 
CC   Down's syndrome, inclusion body myositis, age-related macular 
CC   degeneration, or a condition associated with Alzheimer's disease 
CC   (including hypothyroidism, cerebrovascular disease, cardiovascular 
CC   disease, memory loss, anxiety, a behavioural dysfunction (e.g. apathy, 
CC   aggression, or incontinence), a neurological condition (e.g. Huntington's
CC   disease, amyotrophic lateral sclerosis, acquired immunodeficiency, 
CC   Parkinson's disease, aphasia, apraxia, agnosia, Pick disease, dementia 
CC   with Lewy bodies, altered muscle tone, seizures, sensory loss, visual 
CC   field deficits, incoordination, gait disturbance, transient ischaemic 
CC   attack or stroke, transient alertness, attention deficit, frequent falls,
CC   syncope, neuroleptic sensitivity, normal pressure hydrocephalus, subdural
CC   haematoma, brain tumour, posttraumatic brain injury, or posthypoxic 
CC   damage), or a psychological condition (e.g. depression, delusions, 

CC   disturbance, insomnia, behavioural disinhibition, poor insight, suicidal 
CC   ideation, depressed mood, irritability, anhedonia, social withdrawal, or 
CC   excessive guilt)) in a subject e.g. human having a genomic mutation in an
CC   amyloid precursor protein gene, an ApoE gene, or a presenilin gene; 
CC   having amyloid-beta deposits. The present sequence represents a peptide 
CC   that can be used as a vaccine antigen in the exemplification of the 
CC   present invention.
XX
SQ   Sequence 4 AA;

  Query Match             100.0%;  Score 26;  DB 5;  Length 4;
  Best Local Similarity   100.0%;  
  Matches    4;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 HHQK 4
              ||||
Db          1 HHQK 4

ADY37941
ID   ADY37941 standard; peptide; 4 AA.
XX
AC   ADY37941;
XX
DT   19-MAY-2005  (first entry)
XX
DE   Amyloid-targeting peptide, SEQ ID NO:21, for use in imaging agent.
XX
KW   Diagnosis; imaging; amyloid; Creutzfeldt Jakob disease; Kuru;
KW   transmissible spongiform encephalopathy; scrapie; BSE;
KW   Alzheimers disease; neurological disease; amyloidosis;
KW   non-insulin dependent diabetes; metabolic disorder.
XX
OS   Synthetic.
XX
CC PN   US2005048000-A1.
XX
CC PD   03-MAR-2005.
XX
CC PF   03-DEC-2003; 2003US-00728028.
XX
PR   25-JUL-2000; 2000US-0220808P.
PR   24-JUL-2001; 2001US-00915092.
PR   29-JAN-2003; 2003US-0443291P.
XX
CC PA   (NEUR-) NEUROCHEM INT LTD.
XX
CC PI   Gervais F,  Kong X,  Chalifour R,  Migneault D;
XX
DR   WPI; 2005-212201/22.
XX
CC PT   New amyloid-targeting imaging agent, useful for diagnosing an amyloid-
CC PT   related condition, e.g. Creutzfeld-Jakob disease, bovine spongiform 
CC PT   encephalopathy, primary amyloidosis or Alzheimer's disease.
XX
CC PS   Disclosure; SEQ ID NO 21; 34pp; English.
XX
CC   The invention relates to an amyloid-targeting imaging agent. The imaging 
CC   agent comprises an amyloid targeting moiety (such as a peptide) joined to
CC   a labeling moiety via a linking moiety, and is preferably able to cross 
CC   the blood-brain barrier. The invention also relates to a kit for 
CC   preparing a radiopharmaceutical preparation from the imaging agent of the
CC   invention, a method for imaging amyloid deposition in a patient and a 
CC   method for diagnosing an amyloid-related condition in a patient. The 
CC   amyloid-targeting imaging agent is useful in imaging to diagnose amyloid-
CC   related conditions such as Creutzfeld-Jakob disease (CJD), Kuru, 
CC   transmissible cerebral amyloidoses (also known as transmissible virus 
CC   dementias), familial CJD, scrapie, transmissible mink encephalopathy, 
CC   bovine spongiform encephalopathy (BSE), inflammation-associated amyloid, 
CC   type II diabetes, primary amyloidosis, feline spongiform encephalopathy, 
CC   non-transmissible cerebral amyloidosis (e.g. Alzheimer's disease), prion-
CC   mediated diseases, dialysis-related amyloidosis, light chain-related 
CC   amyloidosis, cerebral amyloid angiopathy or Alzheimer's disease in a 
CC   patient. The agent does not exhibit excessive toxicity or irritation, 
CC   does not induce an allergic response, and permits an earlier diagnosis of
CC   amyloid-related conditions, thereby allowing earlier treatment and hence 
CC   prevention of the undesirable effects of such disorders. Sequences 
CC   ADY37921-ADY37947 and ADY37949 represent peptides which may be used as 
CC   the amyloid-targeting moiety in an imaging agent of the invention.
XX
SQ   Sequence 4 AA;

  Query Match             100.0%;  Score 26;  DB 7;  Length 4;
  Best Local Similarity   100.0%;  
  Matches    4;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 HHQK 4
              ||||


AED28530
ID   AED28530 standard; peptide; 4 AA.
XX
AC   AED28530;
XX
DT   15-DEC-2005  (first entry)
XX
DE   Human beta-amyloid HHQK domain.
XX
KW   amyloid; drug screening; cell culture; Alzheimers disease; degeneration;
KW   neurological disease; familial amyloid neuropathy; scrapie;
KW   prion disease; infection; Creutzfeldt Jakob disease;
KW   non-insulin dependent diabetes; metabolic disorder; lymphoma; neoplasm;
KW   dialysis; rheumatoid arthritis; inflammation; neuroprotective; nootropic;
KW   cerebroprotective; antidiabetic; cytostatic; antiarthritic;
KW   antirheumatic; beta-amyloid.
XX
OS   Homo sapiens.
XX
CC PN   WO2005095633-A1.
XX
CC PD   13-OCT-2005.
XX
CC PF   04-APR-2005; 2005WO-CA000499.
XX
PR   02-APR-2004; 2004US-0559122P.
XX
CC PA   (TOOH ) UNIV QUEENS KINGSTON.
XX
CC PI   Ancsin JB,  Elimova E,  Kisilevsky R;
XX
DR   WPI; 2005-725523/74.
XX
CC PT   New cell culture system for amyloidogenesis comprises cells treated with 
CC PT   native or reconstituted high density lipoprotein associated serum amyloid
CC PT   A, useful for identifying amyloid modulating compounds.
XX
CC PS   Disclosure; SEQ ID NO 11; 52pp; English.
XX
CC   The invention relates to a cell culture system for amyloidogenesis 
CC   comprising cells treated with physiological concentrations of native or 
CC   reconstituted high density lipoprotein associated serum amyloid A (HDL-
CC   SAA) or synthetic micelles containing serum amyloid A SAA1.1. The 
CC   invention also relates to methods of screening compounds for ability to 
CC   modulate amyloid formation by mimicking and/or competitively inhibiting 
CC   binding of amyloid polypeptide to heparan sulfate, interactions of 
CC   amyloid and heparan sulfate being critical to amyloidogenesis, and/or 
CC   rendering the cell amyloid-resistant by binding to a cell surface 
CC   receptor. Compounds identified as having modulating activity could 
CC   potentially be used to treat amyloid-associated diseases, such as 
CC   Alzheimers disease, familial amyloid neuropathy, prion disease including 
CC   scrapie and Creutzfeldt Jakob disease, type II diabetes and amyloid 
CC   occurring secondary to lymphoma, dialysis or rheumatoid arthritis. This 
CC   sequence is of an HHQK domain of beta-amyloid.
XX
SQ   Sequence 4 AA;

  Query Match             100.0%;  Score 26;  DB 7;  Length 4;
  Best Local Similarity   100.0%;  
  Matches    4;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 HHQK 4
              ||||
Db          1 HHQK 4

AEM50720
ID   AEM50720 standard; peptide; 4 AA.
XX
AC   AEM50720;
XX
DT   08-MAR-2007  (first entry)
XX
DE   Peptide region of the amyloid beta protein.
XX
KW   protein folding; pharmaceutical; therapeutic; neurodegenerative disease;
KW   neuroprotective; Alzheimers disease; nootropic; tau protein;
KW   amyloid protein; amyloid; cerebral amyloid angiopathy; dementia;
KW   Parkinsons disease; antiparkinsonian; Huntingtons chorea; anticonvulsant;
KW   transmissible spongiform encephalopathy; cerebroprotective; amyloid beta.
XX
OS   Homo sapiens.
XX
CC PN   WO2006125324-A1.
XX
CC PD   30-NOV-2006.
XX

XX
PR   27-MAY-2005; 2005US-0685369P.
PR   27-MAY-2005; 2005US-0685609P.
PR   27-MAY-2005; 2005US-0685610P.
PR   19-AUG-2005; 2005US-0709474P.
PR   22-SEP-2005; 2005US-0719615P.
PR   31-MAR-2006; 2006US-0788519P.
XX
CC PA   (TOOH ) UNIV QUEENS KINGSTON.
XX
CC PI   Carter MD,  Hadden M,  Weaver DF,  Jacobo SMH,  Lu E;
XX
DR   WPI; 2007-132140/13.
XX
CC PT   Treatment of protein folding disorder, i.e. neurodegenerative diseases, 
CC PT   e.g. Alzheimer's disease, involves administering bis-indole compound or 
CC PT   its salt to subject.
XX
CC PS   Claim 82; Page 207; 251pp; English.
XX
CC   The present invention relates to treatment of a protein folding disorder,
CC   i.e. neurodegenerative disease, e.g. Alzheimer's disease, by 
CC   administering a bis-indole compound or its salt to the subject. The bis-
CC   indole compound is of formula (I) fully defined in the specification. 
CC   Also described are a pharmaceutical, comprising compound (I); a compound 
CC   of formula (IX); a pharmaceutical, comprising the compound (IX); treating
CC   a protein folding disorder, by administering the compound (IX); a 
CC   compound of formula (X); a pharmaceutical, comprising the compound (X); 
CC   treating a protein folding disorder, by administering compound (X); a 
CC   compound of any of formula (III), (IV), (V), (VI), (VII) or (VIII) or 
CC   their salts; a pharmaceutical comprising the compound of formulae (III)-
CC   (VIII); treating a protein folding disorder, by administering the 
CC   compound of formulae (III)-(VIII); a method of inhibiting tau protein 
CC   aggregation, by administering the compounds of formulae(I)-(X), to the 
CC   subject; and treatment of a protein folding disorder, by administering an
CC   amount of a therapeutic agent to the patient, which binds to one of a 
CC   BXBB, BBXB, AXBBXB or BXBBXA receptor site of a protein associated with 
CC   the protein folding disorder, where the therapeutic agent is capable of 
CC   binding to a 1AMB portion of the PDB Structure of the HHQK region of an 
CC   amyloid beta protein with a greater binding energy than -54.4 kcal/mole 
CC   at the His13-His14 region, and where the therapeutic agent has a binding 
CC   energy to the HHQK region of Abeta that is 2% greater than the binding 
CC   energy of L-tryptophan to the HHQK region of Abeta. The method is used 
CC   for treating a protein folding disorder, i.e. a neurodegenerative disease
CC   from tauopathies, cerebral amyloid angiopathy, Lewy body diseases, 
CC   Alzheimer's disease, dementia, Parkinson's disease, Huntington's disease,
CC   and/or prion-based spongiform encephalopathy. This sequence is a peptide 
CC   region of the amyloid beta protein.
XX
SQ   Sequence 4 AA;

  Query Match             100.0%;  Score 26;  DB 10;  Length 4;
  Best Local Similarity   100.0%;  
  Matches    4;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 HHQK 4
              ||||
Db          1 HHQK 4

AGB12782
ID   AGB12782 standard; peptide; 4 AA.
XX
AC   AGB12782;
XX
DT   20-SEP-2007  (first entry)
XX
DE   Amyloid proteiglycan binding region motif #71.
XX
KW   cytostatic; antiangiogenic; antiinflammatory; angiogenesis inhibition;
KW   protein therapy; hyperproliferation; inflammation; cancer; uterus tumor;
KW   prostate tumor; breast tumor; lung tumoe; colon tumor;
KW   non-hodgkin lymphoma; angiogenesis disorder; amyloid;
KW   proteoglycan binding region.
XX
OS   Unidentified.
XX
CC PN   WO2007059000-A2.
XX
CC PD   24-MAY-2007.
XX
CC PF   13-NOV-2006; 2006WO-US043921.
XX
PR   10-NOV-2005; 2005US-0735472P.
XX
CC PA   (ROSK-) ROSKAMP RES LLC.
XX
CC PI   Paris D,  Mullan MJ;

DR   WPI; 2007-612351/58.
XX
CC PT   Novel anti-angiogenic beta amyloid peptide fragment, useful for treating 
CC PT   disease or disorder mediated by pathological angiogenesis such as cancer,
CC PT   proliferative disorder and inflammatory disorder.
XX
CC PS   Disclosure; Page 37; 72pp; English.
XX
CC   The invention describes an anti-angiogenic Abeta peptide fragment having 
CC   8-39 amino acids, or its variant or homolog. Also described are: treating
CC   a disease or its disorder mediated by pathological angiogenesis, involves
CC   administering to a subject in its need biologically active Abeta peptide 
CC   fragment, or a variant or its homolog, where the fragment comprises 8-39 
CC   amino acids; pharmaceutical composition comprising the anti-angiogenic 
CC   Abeta peptide fragment and a carrier; treating cancer, involving 
CC   administering to a subject in its need biologically active Abeta peptide 
CC   fragment, or its variant or homolog, where the fragment comprises 8-39 
CC   amino acids; identifying compounds that interfere with Abeta-induced 
CC   angiogenesis inhibition, involving contacting a first biological sample 
CC   capable of undergoing angiogenesis with a test compound, a biologically 
CC   active amount of an Abeta peptide fragment, and an angiogenic agent, and 
CC   determining the extent of angiogenesis that occurs in the first 
CC   biological sample; and use of an anti-angiogenic Abeta peptide fragment, 
CC   optionally in a carrier, in the manufacture of a medicament for the 
CC   treatment of a disease or disorder associated with pathological 
CC   angiogenesis, where the fragment comprises 8-39 amino acids in, or its 
CC   variant or homolog. The peptide is useful for treating disease or 
CC   disorder mediated by pathological angiogenesis in a subject, preferably 
CC   mammal, more preferably human. The disease or disorder is cancer, 
CC   proliferative disorder, and inflammatory disorder, where cancer includes 
CC   lung cancer, breast cancer, prostate cancer, uterine cancer, colon cancer
CC   and non-Hodgkins' lymphoma. Use of an anti-angiogenic Abeta peptide 
CC   fragment, optionally in a carrier, in the manufacture of a medicament for
CC   the treatment of a disease or disorder associated with pathological 
CC   angiogenesis. This is the amino acid sequence of an amyloid proteoglycan 
CC   binding motif, essential for angiogenesis inhibition.
XX
SQ   Sequence 4 AA;

  Query Match             100.0%;  Score 26;  DB 10;  Length 4;
  Best Local Similarity   100.0%;  
  Matches    4;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 HHQK 4
              ||||
Db          1 HHQK 4

AGV39525
ID   AGV39525 standard; peptide; 4 AA.
XX
AC   AGV39525;
XX
DT   15-NOV-2007  (first entry)
XX
DE   Beta-amyloid precursor protein (APP) cleavage site.
XX
KW   enzyme engineering; recombination; enzyme production;
KW   beta-amyloid precursor protein; APP; alpha secretase protease.
XX
OS   Synthetic.
XX
CC PN   WO2007081534-A2.
XX
CC PD   19-JUL-2007.
XX
CC PF   21-DEC-2006; 2006WO-US048906.
XX
PR   22-DEC-2005; 2005US-0753430P.
XX
CC PA   (PFIZ ) PFIZER PROD INC.
XX
CC PI   Tomasselli A,  Emmons TL,  Mildner AM;
XX
DR   WPI; 2007-777336/72.
XX
CC PT   Renaturing inactive BACE2 (beta-site amyloid precursor protein cleaving 
CC PT   enzyme 2) polypeptide into an active BACE2 enzyme comprises solubilizing,
CC PT   diluting and incubating at controlled temperature.
XX
CC PS   Disclosure; SEQ ID NO 34; 62pp; English.
XX
CC   The invention relates to renaturing inactive BACE2 (beta-site amyloid 
CC   precursor protein cleaving enzyme 2) polypeptide into an active BACE2 
CC   enzyme. The method involves solubilizing an inactive BACE2 polypeptide in
CC   an aqueous solution; diluting the solubilized inactive BACE2 polypeptide 
CC   with 20-2000 volumes of an aqueous solution having 1-15 degreeC; and 
CC   incubating the diluted solution 18-45 degreeC until the inactive BACE2 

CC   producing active BACE2 polypeptide; and for purifying a recombinant BACE2
CC   polypeptide. The recombinant BACE2 polypeptide comprises a BACE2 
CC   catalytic domain. The methods are useful for renaturing inactive BACE2 
CC   polypeptide into an active BACE2 enzyme, producing active BACE2 
CC   polypeptide, purifying a recombinant BACE2 polypeptide, and for 
CC   renaturing BACE2 polypeptide. The present invention provides simple, 
CC   efficient, and reliable materials and methods for expression and 
CC   purification of active recombinant BACE2. The present sequence represents
CC   a beta-amyloid precursor protein (APP) cleavage site of a alpha-secretase
CC   protease substrate.
XX
SQ   Sequence 4 AA;

  Query Match             100.0%;  Score 26;  DB 10;  Length 4;
  Best Local Similarity   100.0%;  
  Matches    4;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 HHQK 4
              ||||
Db          1 HHQK 4

AXS42200
ID   AXS42200 standard; peptide; 4 AA.
XX
AC   AXS42200;
XX
DT   24-DEC-2009  (first entry)
XX
DE   Human beta-amyloid peptide fragment.
XX
KW   APP gene; angiogenesis disorder; angiogenesis inhibition; antiallergic;
KW   antiarthritic; antiasthmatic; antiinflammatory; antipsoriatic; asthma;
KW   beta-amyloid; brain tumor; breast tumor; cancer; colon tumor; cytostatic;
KW   diabetic retinopathy; endocrine-gen.; gastrointestinal-gen.; glaucoma;
KW   gynecological; immunosuppressive; inflammatory disease; lung tumor;
KW   macular degeneration; neuroprotective; ophthalmological; osteoarthritis;
KW   prostate tumor; protein therapy; psoriasis; pulmonary fibrosis;
KW   respiratory-gen.; rheumatoid arthritis; therapeutic; uropathic;
KW   uterus tumor; vasotropic.
XX
OS   Homo sapiens.
XX
CC PN   WO2009143489-A2.
XX
CC PD   26-NOV-2009.
XX
CC PF   22-MAY-2009; 2009WO-US045079.
XX
PR   22-MAY-2008; 2008US-0055394P.
XX
CC PA   (ARCH-) ARCHER PHARM INC.
XX
CC PI   Mullan MJ,  Paris D;
XX
DR   WPI; 2009-R76015/81.
XX
CC PT   New antiangiogenic beta-amyloid peptide fragment, its variants or 
CC PT   homologs comprising D-amino acid, non-natural amino acid, or synthetic 
CC PT   amino acid, or a linker modification useful for treatment of e.g. cancer 
CC PT   or inflammatory disorders.
XX
CC PS   Disclosure; Page 7; 77pp; English.
XX
CC   The present invention relates to a novel antiangiogenic beta-amyloid 
CC   peptide fragment, its variants or homologs comprising D-amino acid, non-
CC   natural amino acid, or synthetic amino acid, or a linker modification 
CC   useful for the treatment of e.g. cancer or inflammatory disorders. The 
CC   novel antiangiogenic beta-amyloid peptide fragment is further used for 
CC   treating a disease or disorder mediated by pathological angiogenesis; for
CC   treating a proliferative disorder, inflammatory disorder, or cancer 
CC   (preferably selected from lung cancer, breast cancer, prostate cancer, 
CC   uterine cancer, colon cancer, brain cancer and non-Hodgkin's lymphoma) in
CC   a mammal, preferably a human; and can used in combination with an 
CC   additional therapeutic agent, preferably a chemotherapeutic agent 
CC   selected from alkylating agents, nitrosoureas, antimetabolites, 
CC   topoisomerase inhibitors, mitotic inhibitors, and corticosteriod 
CC   inhibitors. The peptides are further used for treating diabetic 
CC   retinopathy, macular degeneration, glaucoma, rheumatoid arthritis, 
CC   osteoarthritis, pulmonary fibrosis, psoriasis, or asthma. The present 
CC   sequence represents a Human amyloid beta wild type peptide fragment used 
CC   for the treatment of e.g. cancer or inflammatory disorders.
XX
SQ   Sequence 4 AA;

  Query Match             100.0%;  Score 26;  DB 15;  Length 4;
  Best Local Similarity   100.0%;  
  Matches    4;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 HHQK 4
              ||||
Db          1 HHQK 4

AZV83436
ID   AZV83436 standard; peptide; 4 AA.
XX
AC   AZV83436;
XX
DT   21-JUN-2012  (first entry)
XX
DE   Beta-amyloid precursor protein alpha-secretase cleavage site, SEQ 1.
XX
KW   Beta Amyloid; alzheimers disease; drug screening; enzyme inhibition;
KW   neuroprotective; nootropic; protein cleavage; substrate; therapeutic.
XX
OS   Homo sapiens.
XX
CC PN   WO2012058117-A1.
XX
CC PD   03-MAY-2012.
XX
CC PF   21-OCT-2011; 2011WO-US057359.
XX
PR   27-OCT-2010; 2010US-0407234P.
PR   27-OCT-2010; 2010US-0407289P.
XX
CC PA   (MERI ) MERCK SHARP&DOHME CORP.
XX
CC PI   Hayashi I,  Majercak J,  Shah S;
XX
DR   WPI; 2012-F10851/32.
XX
CC PT   Identifying notch-sparing gamma-secretase inhibitor, comprises e.g. 
CC PT   contacting cell, expressing beta-amyloid precursor protein-based 
CC PT   substrate and reporter gene, determining potency of test compound and 
CC PT   determining test compound window.
XX
CC PS   Disclosure; SEQ ID NO 1; 44pp; English.
XX
CC   The present invention relates to a novel method for identifying notch-
CC   sparing gamma-secretase inhibitors (NS-GSIs). Gamma-secretase is a 
CC   membrane protein that catalyzes the intra-membrane proteolysis of beta-
CC   amyloid precursor protein (APP) to generate amyloid beta peptides. Notch 
CC   a substrate of gamma-secretase undergoes sequential cleavage during 
CC   treatment of Alzheimer's disease (AD) with gamma-secretase inhibitors 
CC   (GSIs) leading to toxicity. The NS-GSIs identified by the method of the 
CC   invention inhibit amyloid beta production without inhibiting notch 
CC   signalling. In particular, the invention provides a dual cleavage assay 
CC   system using an APP-based substrate fused with a Gal4/VP16 
CC   transcriptional factor, to evaluate the inhibitory activity of compounds 
CC   on epsilon and gamma cleavages simultaneously. The assay involves: 
CC   contacting a cell, expressing an APP-based substrate (containing an 
CC   epsilon and gamma cleavage site) and a reporter gene under the 
CC   transcriptional control of an intracellular domain (ICD), with gamma-
CC   secretase and a test compound under conditions that allow for gamma-
CC   secretase activity; determining the potency of the test compound for 
CC   inhibiting cleavage of amyloid beta and the ICD; determining the test 
CC   compound window by dividing the potency of the ICD by the potency of 
CC   amyloid beta; and determining the magnitude of difference between the 
CC   test compound and a control. The NS-GSIs are useful in treating 
CC   Alzheimer's disease. The present sequence is a beta-amyloid precursor 
CC   protein alpha-secretase cleavage site used in the dual cleavage assay of 
CC   the invention. Note: In example 1 page 20 of the patent they have 
CC   mentioned about SEQ ID 17 but the sequence is not shown in the 
CC   specification.
XX
SQ   Sequence 4 AA;

  Query Match             100.0%;  Score 26;  DB 19;  Length 4;
  Best Local Similarity   100.0%;  
  Matches    4;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 HHQK 4
              ||||
Db          1 HHQK 4

AZV60874
ID   AZV60874 standard; peptide; 4 AA.
XX
AC   AZV60874;
XX
DT   21-JUN-2012  (first entry)
XX
DE   Beta-amyloid protein fragment (13-16), SEQ ID 27.
XX
KW   Beta amyloid; alzheimers disease; amyloid; neurodegenerative disease;

XX
OS   Unidentified.
XX
CC PN   WO2012056157-A1.
XX
CC PD   03-MAY-2012.
XX
CC PF   24-OCT-2011; 2011WO-FR052477.
XX
PR   27-OCT-2010; 2010FR-00058827.
XX
CC PA   (KIMO-) KIMONELLA VENTURES LTD.
XX
CC PI   Mediannikov O,  Morozov A;
XX
DR   WPI; 2012-F15009/33.
DR   SWISSPROT; P05067.
XX
CC PT   New peptide compounds are amyloid plaque formation inhibitors, useful to 
CC PT   e.g. treat neurodegenerative disease and Alzheimer's disease and reduce 
CC PT   polymerization and/or aggregation of amyloid peptide in the presence of 
CC PT   zinc ions.
XX
CC PS   Disclosure; SEQ ID NO 27; 49pp; English.
XX
CC   The present invention relates to novel peptides that are amyloid plaque 
CC   formation inhibitors and can be useful for reducing polymerization and 
CC   aggregation of amyloid peptide in the presence of zinc ions. Also 
CC   described is a pharmaceutical composition comprising the above-mentioned 
CC   peptides. The peptides of the present invention are useful for reducing 
CC   or preventing the binding of zinc ions to beta-amyloid peptide by binding
CC   to beta-amyloid peptide, for reducing or preventing polymerization and 
CC   aggregation of amyloid peptide in the presence of zinc ions. They are 
CC   also useful for treating neurodegenerative disease and Alzheimer's 
CC   disease. The present sequence represents a beta-amyloid protein fragment 
CC   (13-16) and can be used in the present invention as a target sequence.
XX
SQ   Sequence 4 AA;

  Query Match             100.0%;  Score 26;  DB 19;  Length 4;
  Best Local Similarity   100.0%;  
  Matches    4;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 HHQK 4
              ||||
Db          1 HHQK 4

AZZ15933
ID   AZZ15933 standard; peptide; 4 AA.
XX
AC   AZZ15933;
XX
DT   25-OCT-2012  (first entry)
XX
DE   Amyloid beta (HS/heparin binding motif) peptide.
XX
KW   Amyloid beta protein; amyloidosis; diagnostic test;
KW   familial amyloid neuropathy; metabolic-gen.; prophylactic to disease;
KW   protein detection; protein interaction; protein quantitation;
KW   protein therapy; therapeutic.
XX
OS   Unidentified.
XX
CC PN   WO2012113784-A1.
XX
CC PD   30-AUG-2012.
XX
CC PF   21-FEB-2012; 2012WO-EP052919.
XX
PR   21-FEB-2011; 2011FI-00005165.
XX
CC PA   (POLY-) POLYSACKARIDFORSKNING I UPPSALA AB.
XX
CC PI   Lindahl U,  Li J,  Noborn F;
XX
DR   WPI; 2012-L38421/59.
XX
CC PT   Diagnosing transthyretin (TTR) amyloidosis, comprises providing sample of
CC PT   bodily fluid, determining concentration of TTR in bodily fluid, 
CC PT   determining human subject as suffering from or at high risk of developing
CC PT   TTR amyloidosis.
XX
CC PS   Disclosure; Page 10; 43pp; English.
XX
CC   The invention relates to a novel method of diagnosing transthyretin (TTR)
CC   amyloidosis in a subject. The method comprises: providing a sample of a 
CC   body fluid from a human subject, determining the concentration of TTR in 

CC   of developing TTR amyloidosis, if the TTR concentration is higher than in
CC   a control sample. Also claimed is: a kit comprising an anti-TTR antibody,
CC   and one or more reagents for detecting the expression level of TTR in a 
CC   sample; a method of preventing, alleviating and/or treating TTR 
CC   amyloidosis in a patient by administering an agent of SEQ ID NO:1 (see 
CC   AZZ15928) capable of interfering with the interaction of TTR and heparan 
CC   sulfate (HS); and a pharmaceutical composition comprising the agent 
CC   capable of interfering with the interaction between HS and TTR, and a 
CC   carrier. The method is useful for diagnosing, preventing, alleviating 
CC   and/or treating TTR amyloidosis selected from familial amyloid 
CC   polyneuropathy, familial cardiac amyloidosis, or sporadic senile systemic
CC   amyloidosis. The present sequence is a amyloid beta peptide identified as
CC   a HS/heparin binding motif which is used for characterization of TTR-
CC   heparin/HS interaction.
XX
SQ   Sequence 4 AA;

  Query Match             100.0%;  Score 26;  DB 19;  Length 4;
  Best Local Similarity   100.0%;  
  Matches    4;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 HHQK 4
              ||||
Db          1 HHQK 4

BDW63483
ID   BDW63483 standard; peptide; 4 AA.
XX
AC   BDW63483;
XX
DT   29-JUN-2017  (first entry)
XX
DE   Human amyloid-beta epitope, SEQ ID 1.
XX
KW   alzheimers disease; amyloid-beta protein; epitope; expression;
KW   immune stimulation; immunoassay; neuroprotective; nootropic;
KW   protein detection; protein therapy; therapeutic.
XX
OS   Homo sapiens.
XX
CC PN   WO2017079833-A1.
XX
CC PD   18-MAY-2017.
XX
CC PF   09-NOV-2016; 2016WO-CA051303.
XX
PR   09-NOV-2015; 2015US-0253044P.
PR   18-JUL-2016; 2016US-0363566P.
PR   22-JUL-2016; 2016US-0365634P.
PR   12-SEP-2016; 2016US-0393615P.
XX
CC PA   (UYBR ) UNIV BRITISH COLUMBIA.
XX
CC PI   Cashman NR,  Plotkin SS;
XX
DR   WPI; 2017-32186N/40.
XX
CC PT   New cyclic compound comprising an amyloid beta peptide, useful for 
CC PT   treating Alzheimer's disease and/or other amyloid beta related diseases.
XX
CC PS   Claim 2; SEQ ID NO 1; 139pp; English.
XX
CC   The present invention relates to a novel cyclic compound comprising an 
CC   amyloid beta peptide (A-beta), useful for treating Alzheimer's disease 
CC   and/or other amyloid beta related diseases. The cyclic compound 
CC   comprises: (a) A-beta peptide, the peptide comprising His-Gln-Lys (HQK) 
CC   up to 6 A-beta contiguous residues, and a linker, where the linker is 
CC   covalently coupled to the A-beta peptide N-terminus residue and the A-
CC   beta C-terminus residue. The invention also relates to a kit comprising: 
CC   a compound containing amyloid beta peptide, an immunogen, an 
CC   immunoconjugate, an antibody, a nucleic acid molecule and a vector. The 
CC   invention further relates to a method for: (a) producing the antibody 
CC   that specifically binds to the A-beta peptide; (b) determining whether a 
CC   biological sample comprises A-beta oligomer by detecting the presence of 
CC   an antibody complex; (c) measuring the level of A-beta in a subject; (d) 
CC   inducing an immune response in the subject; (e) inhibiting A-beta 
CC   oligomer propagation; (f) treating Alzheimer's disease and/or other 
CC   amyloid beta related diseases. The present sequence is a human amyloid-
CC   beta epitope which specifically binds to the antibody, is used for 
CC   treating Alzheimer's disease and/or other amyloid beta related diseases.
XX
SQ   Sequence 4 AA;

  Query Match             100.0%;  Score 26;  DB 24;  Length 4;
  Best Local Similarity   100.0%;  
  Matches    4;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;


              ||||
Db          1 HHQK 4

SEQ ID NO:5
AAW45957
ID   AAW45957 standard; peptide; 4 AA.
XX
AC   AAW45957;
XX
DT   25-MAR-2003  (revised)
DT   30-JUN-1998  (first entry)
XX
DE   Amyloid beta peptide fragment.
XX
KW   Amyloid beta peptide; Alzheimer's disease; polymerisation; aggregation;
KW   positron emission tomography; PET; Down's syndrome; amyloidosis.
XX
OS   Homo sapiens.
XX
CC PN   WO9721728-A1.
XX
CC PD   19-JUN-1997.
XX
CC PF   09-DEC-1996;   96WO-SE001621.
XX
PR   12-DEC-1995;   95SE-00004467.
PR   29-DEC-1995;   95US-0009386P.
XX
CC PA   (KARO-) KAROLINSKA INNOVATIONS AB.
XX
CC PI   Nordstedt C,  Naeslund J,  Thyberg J,  Tjernberg LO,  Terenius L;
XX
DR   WPI; 1997-332723/30.
XX
CC PT   Use of new and known peptide(s) for inhibition of polymerisation of 
CC PT   amyloid beta peptide - e.g. for treatment of Alzheimer's disease or 
CC PT   Down's syndrome associated with amyloidosis.
XX
CC PS   Example 1; Fig 2B; 31pp; English.
XX
CC   This sequence represents a fragment of the amyloid beta peptide. The 
CC   invention relates to the use of peptide compounds for inhibition of 
CC   polymerisation of amyloid beta peptide (ABP), as model substances for 
CC   synthesis of ABP-ligands for inhibition of polymerisation of ABP, as a 
CC   tool for the identification of other organic compounds with similar 
CC   functional properties, or as ligands in positron emission tomography. The
CC   peptides may be used in treatment of amyloidosis, especially in treatment
CC   of Alzheimer's disease associated with amyloidosis, for treatment or 
CC   prevention of demens in patients with Down's syndrome, for treatment or 
CC   prevention of hereditary cerebral haemorrhage with amyloidosis (Dutch 
CC   type) or for the prevention of fibril formation of human amyloid protein.
CC   They can also be used for identifying other molecules with similar 
CC   properties and/or as ligands for detection of amyloid deposits using e.g.
CC   positron emission tomography. (Updated on 25-MAR-2003 to correct PI 
CC   field.)
XX
SQ   Sequence 4 AA;

  Query Match             100.0%;  Score 18;  DB 1;  Length 4;
  Best Local Similarity   100.0%;  
  Matches    4;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QKLV 4
              ||||
Db          1 QKLV 4

BDW62427
ID   BDW62427 standard; peptide; 4 AA.
XX
AC   BDW62427;
XX
DT   29-JUN-2017  (first entry)
XX
DE   Human amyloid beta (A-beta) linear peptide, SEQ ID 1.
XX
KW   Beta amyloid; alzheimers disease; amyloid beta; antibody production;
KW   antibody therapy; epitope; immune stimulation; immunoconjugate;
KW   lewy body dementia; muscle disease; muscular-gen.; neuroprotective;
KW   nootropic; protein detection; protein interaction; protein quantitation;
KW   protein therapy; therapeutic.
XX
OS   Homo sapiens.
OS   Synthetic.
XX

XX
CC PD   18-MAY-2017.
XX
CC PF   09-NOV-2016; 2016WO-CA051305.
XX
PR   09-NOV-2015; 2015US-0253044P.
PR   01-FEB-2016; 2016US-0289893P.
PR   22-JUL-2016; 2016US-0365634P.
PR   12-SEP-2016; 2016US-0393615P.
XX
CC PA   (UYBR ) UNIV BRITISH COLUMBIA.
XX
CC PI   Cashman NR,  Plotkin SS;
XX
DR   WPI; 2017-32186K/40.
XX
CC PT   New cyclic compound comprising amyloid-beta (A-beta) peptide and a 
CC PT   linker, useful e.g. for inhibiting A-beta oligomer propagation, and 
CC PT   treating Alzheimer's disease and/or other A-beta amyloid related 
CC PT   diseases.
XX
CC PS   Claim 59; SEQ ID NO 1; 115pp; English.
XX
CC   The present invention relates to a novel cyclic compound, useful for 
CC   treating Alzheimer's disease (AD) and amyloid beta (A-beta) related 
CC   disease. The invention also provides: (1) an immunogen composition 
CC   comprising the cyclic compound; (2) an isolated anti-amyloid beta 
CC   antibody which binds to the A-beta peptide; (3) pharmaceutical 
CC   composition comprising the anti-amyloid beta antibody; (4) an 
CC   immunoconjugate comprising the anti-amyloid beta antibody and cytotoxic 
CC   agent; (5) a kit comprising the cyclic compound; (6) a method for 
CC   producing the antibody; (7) a method for determining the A-beta in a 
CC   biological sample; (8) a method for measuring the level of A-beta in a 
CC   subject; (9) a method for inducing an immune response in a subject; (10) 
CC   a method for inhibiting the A-beta oligomer propagation; (11) a method 
CC   for treating AD and A-beta related disease; and (12) an isolated peptide 
CC   comprising the A-beta peptide. The composition, antibody, isolated 
CC   peptide and immunogen of the invention is useful for treating Alzheimer's
CC   disease (AD) and A-beta related disease e.g lewy body dementia and muscle
CC   disease. The present sequence is a human amyloid beta (A-beta) linear 
CC   peptide, which is useful for treating above mentioned disease.
XX
SQ   Sequence 4 AA;

  Query Match             100.0%;  Score 18;  DB 24;  Length 4;
  Best Local Similarity   100.0%;  
  Matches    4;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QKLV 4
              ||||
Db          1 QKLV 4

AAW45950
ID   AAW45950 standard; peptide; 5 AA.
XX
AC   AAW45950;
XX
DT   25-MAR-2003  (revised)
DT   30-JUN-1998  (first entry)
XX
DE   Amyloid beta peptide fragment.
XX
KW   Amyloid beta peptide; Alzheimer's disease; polymerisation; aggregation;
KW   positron emission tomography; PET; Down's syndrome; amyloidosis.
XX
OS   Homo sapiens.
XX
CC PN   WO9721728-A1.
XX
CC PD   19-JUN-1997.
XX
CC PF   09-DEC-1996;   96WO-SE001621.
XX
PR   12-DEC-1995;   95SE-00004467.
PR   29-DEC-1995;   95US-0009386P.
XX
CC PA   (KARO-) KAROLINSKA INNOVATIONS AB.
XX
CC PI   Nordstedt C,  Naeslund J,  Thyberg J,  Tjernberg LO,  Terenius L;
XX
DR   WPI; 1997-332723/30.
XX
CC PT   Use of new and known peptide(s) for inhibition of polymerisation of 
CC PT   amyloid beta peptide - e.g. for treatment of Alzheimer's disease or 
CC PT   Down's syndrome associated with amyloidosis.
XX
CC PS   Example 1; Fig 2B; 31pp; English.

CC   This sequence represents a fragment of the amyloid beta peptide. The 
CC   invention relates to the use of peptide compounds for inhibition of 
CC   polymerisation of amyloid beta peptide (ABP), as model substances for 
CC   synthesis of ABP-ligands for inhibition of polymerisation of ABP, as a 
CC   tool for the identification of other organic compounds with similar 
CC   functional properties, or as ligands in positron emission tomography. The
CC   peptides may be used in treatment of amyloidosis, especially in treatment
CC   of Alzheimer's disease associated with amyloidosis, for treatment or 
CC   prevention of demens in patients with Down's syndrome, for treatment or 
CC   prevention of hereditary cerebral haemorrhage with amyloidosis (Dutch 
CC   type) or for the prevention of fibril formation of human amyloid protein.
CC   They can also be used for identifying other molecules with similar 
CC   properties and/or as ligands for detection of amyloid deposits using e.g.
CC   positron emission tomography. (Updated on 25-MAR-2003 to correct PI 
CC   field.)
XX
SQ   Sequence 5 AA;

  Query Match             100.0%;  Score 18;  DB 1;  Length 5;
  Best Local Similarity   100.0%;  
  Matches    4;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QKLV 4
              ||||
Db          1 QKLV 4

AAW45951
ID   AAW45951 standard; peptide; 5 AA.
XX
AC   AAW45951;
XX
DT   25-MAR-2003  (revised)
DT   30-JUN-1998  (first entry)
XX
DE   Amyloid beta peptide fragment.
XX
KW   Amyloid beta peptide; Alzheimer's disease; polymerisation; aggregation;
KW   positron emission tomography; PET; Down's syndrome; amyloidosis.
XX
OS   Homo sapiens.
XX
CC PN   WO9721728-A1.
XX
CC PD   19-JUN-1997.
XX
CC PF   09-DEC-1996;   96WO-SE001621.
XX
PR   12-DEC-1995;   95SE-00004467.
PR   29-DEC-1995;   95US-0009386P.
XX
CC PA   (KARO-) KAROLINSKA INNOVATIONS AB.
XX
CC PI   Nordstedt C,  Naeslund J,  Thyberg J,  Tjernberg LO,  Terenius L;
XX
DR   WPI; 1997-332723/30.
XX
CC PT   Use of new and known peptide(s) for inhibition of polymerisation of 
CC PT   amyloid beta peptide - e.g. for treatment of Alzheimer's disease or 
CC PT   Down's syndrome associated with amyloidosis.
XX
CC PS   Example 1; Fig 2B; 31pp; English.
XX
CC   This sequence represents a fragment of the amyloid beta peptide. The 
CC   invention relates to the use of peptide compounds for inhibition of 
CC   polymerisation of amyloid beta peptide (ABP), as model substances for 
CC   synthesis of ABP-ligands for inhibition of polymerisation of ABP, as a 
CC   tool for the identification of other organic compounds with similar 
CC   functional properties, or as ligands in positron emission tomography. The
CC   peptides may be used in treatment of amyloidosis, especially in treatment
CC   of Alzheimer's disease associated with amyloidosis, for treatment or 
CC   prevention of demens in patients with Down's syndrome, for treatment or 
CC   prevention of hereditary cerebral haemorrhage with amyloidosis (Dutch 
CC   type) or for the prevention of fibril formation of human amyloid protein.
CC   They can also be used for identifying other molecules with similar 
CC   properties and/or as ligands for detection of amyloid deposits using e.g.
CC   positron emission tomography. (Updated on 25-MAR-2003 to correct PI 
CC   field.)
XX
SQ   Sequence 5 AA;

  Query Match             100.0%;  Score 18;  DB 1;  Length 5;
  Best Local Similarity   100.0%;  
  Matches    4;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QKLV 4
              ||||
Db          2 QKLV 5

ABB05183
ID   ABB05183 standard; peptide; 5 AA.
XX
AC   ABB05183;
XX
DT   02-APR-2002  (first entry)
XX
DE   Beta amyloid peptide related peptide PPI-366 SEQ ID NO:37.
XX
KW   Beta amyloid peptide; beta-AP; beta amyloid precursor protein; A-beta;
KW   APP-770; amyloid aggregation; amyloidogenic; Alzheimer's disease;
KW   nootropic; neuroprotective; immunosuppressive; antimicrobial; auditory;
KW   antidiabetic; antipyretic; dermatological; cardiovascular; nephrotropic;
KW   amyloid aggregation inhibitor; neurotoxicity inhibitor; Down's syndrome;
KW   amyloidogenic disease; beta amyloid deposition; amyloidosis;
KW   hereditary cerebral haemorrhage; familial amyloid polyneuropathy.
XX
OS   Homo sapiens.
OS   Synthetic.
XX
CC PN   US6319498-B1.
XX
CC PD   20-NOV-2001.
XX
CC PF   14-MAR-1996;   96US-00617267.
XX
PR   14-MAR-1995;   95US-00404831.
PR   07-JUN-1995;   95US-00475579.
PR   27-OCT-1995;   95US-00548998.
XX
CC PA   (PRAE-) PRAECIS PHARM INC.
XX
CC PI   Findeis MA,  Benjamin H,  Garnick MB,  Gefter ML,  Hundal A;
CC PI   Kasman L,  Musso G,  Signer ER,  Wakefield J,  Reed MJ;
XX
DR   WPI; 2002-146668/19.
XX
CC PT   Amyloid modulator compound useful for treatment of an amyloidogenic 
CC PT   disease such as Alzheimer's disease comprises an aggregation core domain 
CC PT   and a modifying group attached to it.
XX
CC PS   Example 11; Col 63; 54pp; English.
XX
CC   The present invention describes an amyloid modulator compound (I) 
CC   comprising an aggregation core domain and a modifying group attached to 
CC   it. (I) has nootropic, neuroprotective, immunosuppressive, antimicrobial,
CC   antidiabetic, antipyretic, dermatological, cardiovascular, nephrotropic 
CC   and auditory activities, and can be used as a natural amyloid aggregation
CC   inhibitor and a neurotoxicity inhibitor of natural beta amyloid peptide 
CC   (beta-AP). (I) are used in the manufacture of a medicament for the 
CC   diagnosis or treatment of an amyloidogenic disease e.g. Alzheimer's 
CC   disease and other clinical occurrences of beta amyloid deposition such as
CC   Down's syndrome individuals and in patients with hereditary cerebral 
CC   haemorrhage with amyloidosis, and for treating a disorder associated with
CC   amyloidosis such as familial amyloid polyneuropathy. (I) reduces the 
CC   toxicity of natural beta-AP aggregates to cultured neuronal cells. (I) 
CC   not only reduces the formation of neurotoxic aggregates but also have the
CC   ability to reduce the neurotoxicity of performed A-beta fibrils. The 
CC   present sequence represents a peptide which is used in the 
CC   exemplification of the present invention
XX
SQ   Sequence 5 AA;

  Query Match             100.0%;  Score 18;  DB 2;  Length 5;
  Best Local Similarity   100.0%;  
  Matches    4;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QKLV 4
              ||||
Db          1 QKLV 4

ADJ64088
ID   ADJ64088 standard; peptide; 5 AA.
XX
AC   ADJ64088;
XX
DT   06-MAY-2004  (first entry)
XX
DE   Human beta-amyloid long form peptide fragment #32.
XX
KW   Amyloidogenic protein; therapy; amyloidosis;
KW   familial amyloid polyneuropathy; cardiomyopathy;
KW   systemic senile amyloidosis; bovine spongiform encephalopathy;
KW   Creutzfeldt-Jakob disease; Gerstmann-Straussler-Scheinker syndrome;
KW   diabetes; insulinoma; myeloma; Sjogren's syndrome;
KW   familial mediterranean fever; urticaria; deafness;
KW   hereditary cerebral haemorrhage; haemodialysis; thyroid;

KW   beta-amyloid peptide; human.
XX
OS   Homo sapiens.
XX
FH   Key             Location/Qualifiers
FT   Modified-site   1
FT                   /note= "N-terminal cholyl"
XX
CC PN   US2004005307-A1.
XX
CC PD   08-JAN-2004.
XX
CC PF   17-JUN-2003; 2003US-00463729.
XX
PR   14-MAR-1995;   95US-00404831.
PR   07-JUN-1995;   95US-00475579.
PR   27-OCT-1995;   95US-00548998.
PR   14-MAR-1996;   96US-00617267.
PR   04-OCT-2001; 2001US-00972475.
XX
CC PA   (PRAE-) PRAECIS PHARM INC.
XX
CC PI   Findeis MA,  Benjamin H,  Garnick MB,  Gefter ML,  Hundal A;
CC PI   Kasman L,  Musso G,  Signer ER,  Wakefield J,  Reed MJ;
XX
DR   WPI; 2004-131767/13.
XX
CC PT   New amyloidogenic protein aggregation modulators useful for treating 
CC PT   disorder associated with amyloidosis e.g. familial amyloid 
CC PT   polyneuropathy, Creutzfeldt-Jakob disease and adult onset diabetes.
XX
CC PS   Example 11; SEQ ID NO 37; 52pp; English.
XX
CC   The invention relates to amyloidogenic proteins or peptide fragments 
CC   aggregation modulators. The invention is used for treating disorder 
CC   associated with amyloidosis, particularly familial amyloid polyneuropathy
CC   (Portuguese, Japanese and Swedish types), familial amyloid cardiomyopathy
CC   (Danish type), isolated cardiac amyloid, systemic senile amyloidosis, 
CC   scrapie, bovine spongiform encephalopathy, Creutzfeldt-Jakob disease, 
CC   Gerstmann-Straussler-Scheinker syndrome, adult onset diabetes, 
CC   insulinoma, isolated atrial amyloidosis, idiopathic (primary) 
CC   amyloidosis, myeloma or macroglobulinemia-associated amyloidosis, primary
CC   localized cutaneous nodular amyloidosis associated with Sjogren's 
CC   syndrome, reactive (secondary) amyloidosis, familial Mediterranean Fever 
CC   and familial amyloid nephropathy with urticaria and deafness (Muckle-
CC   Wells syndrome), hereditary cerebral haemorrhage with amyloidosis of 
CC   Icelandic type, amyloidosis associated with long term haemodialysis, 
CC   hereditary non-neuropathic systemic amyloidosis (familial amyloid 
CC   polyneuropathy III), familial amyloidosis of Finnish type, amyloidosis 
CC   associated with medullary carcinoma of the thyroid, fibrinogen associated
CC   hereditary renal amyloidosis and lysozyme-associated hereditary systemic 
CC   amyloidosis. The present sequence is beta-amyloid peptide fragment used 
CC   in the exemplification of the invention.
XX
SQ   Sequence 5 AA;

  Query Match             100.0%;  Score 18;  DB 5;  Length 5;
  Best Local Similarity   100.0%;  
  Matches    4;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QKLV 4
              ||||
Db          1 QKLV 4

SEQ ID NO:9
ADA90173
ID   ADA90173 standard; peptide; 4 AA.
XX
AC   ADA90173;
XX
DT   20-NOV-2003  (first entry)
XX
DE   Anti-Abeta antibody related amino acid sequence SEQ ID NO:288.
XX
KW   antibody molecule; antibody; beta-A4 peptide; Abeta4; neuroprotective;
KW   nootropic; antiparkinsonian; gene therapy; amyloidogenesis;
KW   amyloid-plaque formation; beta-amyloid plaque; immunisation; dementia;
KW   Alzheimer's disease; motor neuropathy; Down's syndrome;
KW   Creutzfeldt Jacob disease; hereditary cerebral haemorrhage; amyloidosis;
KW   Parkinson's disease; HIV-related dementia; amyotrophic lateral sclerosis;
KW   neuronal disorder; aging.
XX
OS   Synthetic.
OS   Homo sapiens.

CC PN   WO2003070760-A2.
XX
CC PD   28-AUG-2003.
XX
CC PF   20-FEB-2003; 2003WO-EP001759.
XX
PR   20-FEB-2002; 2002EP-00003844.
XX
CC PA   (HOFF ) HOFFMANN LA ROCHE & CO AG F.
CC PA   (MORP-) MORPHOSYS AG.
XX
CC PI   Bardroff M,  Bohrmann B,  Brockhaus M,  Huber W,  Kretzschmar T;
CC PI   Loehning C,  Loetscher H,  Nordstedt C,  Rothe C;
XX
DR   WPI; 2003-663848/62.
XX
CC PT   New antibody molecule capable of specifically recognizing two regions of 
CC PT   the beta-A4 peptide, useful for diagnosing, preventing or treating 
CC PT   diseases associated with amyloidogenesis or amyloid-plaque formation 
CC PT   (e.g. dementia).
XX
CC PS   Disclosure; Page 265; 312pp; English.
XX
CC   The present invention describes an antibody molecule (I) capable of 
CC   specifically recognising two regions of the beta-A4 peptide/Abeta4. The 
CC   first region comprises the amino acid sequence Ala-Glu-Phe-Arg-His-Asp-
CC   Ser-Gly-Tyr ADA89886 or its fragment, and the second region comprises the
CC   amino acid sequence Val-His-His-Gln-Lys-Leu-Val-Phe-Phe-Ala-Glu-Asp-Val-
CC   Gly ADA89887 or its fragment. Also described: (1) a nucleic acid molecule
CC   encoding (I); (2) a vector comprising the nucleic acid of (1); (3) a host
CC   cell comprising the vector of (2); (4) preparing (I), comprising 
CC   culturing the host cell of (3) under conditions that allow synthesis of 
CC   (I) and recovering (I) from the culture; (5) a composition comprising (I)
CC   or an antibody molecule produced by method (4); (6) a kit comprising (I),
CC   nucleic acid of (1), vector of (2) or host cell of (3); (7) optimising 
CC   (I); (8) testing the resulting Fab optimisation library by panning 
CC   against Abeta/Abeta4; (9) identifying optimised clones; (10) expressing 
CC   of selected, optimised clones; (11) preparing a pharmaceutical 
CC   composition, comprising optimisation of (I), and formulating the 
CC   optimised antibody/antibody molecule with a carrier; and (12) a 
CC   pharmaceutical composition prepared by method (8). (I) has 
CC   neuroprotective, nootropic and antiparkinsonian activities, and can be 
CC   used in gene therapy. The antibody molecule (I), nucleic acid molecule, 
CC   vector or host is useful in preparing a pharmaceutical composition for 
CC   the prevention and/or treatment of a disease associated with 
CC   amyloidogenesis and/or amyloid-plaque formation. The antibody molecule 
CC   may also be used in preparing a diagnostic composition for the detection 
CC   of the disease mentioned above. The antibody is used for the 
CC   disintegration of beta-amyloid plaques or for passive immunisation 
CC   against beta-amyloid plaque formation. In particular, the disease is 
CC   dementia, Alzheimer's disease, motor neuropathy, Down's syndrome, 
CC   Creutzfeldt Jacob disease, hereditary cerebral haemorrhage with 
CC   amyloidosis Dutch type, Parkinson's disease, HIV-related dementia, 
CC   amyotrophic lateral sclerosis or neuronal disorders related to aging. The
CC   present sequence is used in the exemplification of the present invention.
XX
SQ   Sequence 4 AA;

  Query Match             100.0%;  Score 24;  DB 4;  Length 4;
  Best Local Similarity   100.0%;  
  Matches    4;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 HDSG 4
              ||||
Db          1 HDSG 4

ADJ71416
ID   ADJ71416 standard; peptide; 4 AA.
XX
AC   ADJ71416;
XX
DT   06-MAY-2004  (first entry)
XX
DE   N-terminal truncated beta-amyloid peptide, SEQ ID 79.
XX
KW   Nootropic; Neuroprotective; Vaccine; beta Amyloid;
KW   amyloid precursor protein; APP; Alzheimer's disease.
XX
OS   Homo sapiens.
XX
FH   Key             Location/Qualifiers
FT   Modified-site   1
FT                   /note= "Optionally methylated"
XX
CC PN   WO2004013172-A2.
XX
CC PD   12-FEB-2004.

CC PF   18-JUL-2003; 2003WO-EP007833.
XX
PR   24-JUL-2002; 2002EP-00447147.
PR   06-AUG-2002; 2002US-0401497P.
XX
CC PA   (INNO-) INNOGENETICS NV.
XX
CC PI   Delacourte A,  Sergeant N;
XX
DR   WPI; 2004-180423/17.
XX
CC PT   New beta-amyloid or amyloid precursor protein preparation, useful as a 
CC PT   prophylactic vaccine or a therapeutic for preventing or treating a 
CC PT   disease associated with beta-amyloid formation and/or aggregation, e.g. 
CC PT   Alzheimer's disease.
XX
CC PS   Claim 4; Page 62; 104pp; English.
XX
CC   The present invention relates to preparations (I) comprising a beta-
CC   amyloid peptide variant or beta-amyloid N-terminal fragment, or N-
CC   terminal amyloid precursor protein (APP) soluble fragment or C-terminal 
CC   fragment. The beta-amyloid or APP preparations are useful for 
CC   manufacturing a prophylactic vaccine or a therapeutic, or as a 
CC   prophylactic vaccine for the prevention, or as a therapeutic for the 
CC   treatment of a disease associated with beta-amyloid formation and/or 
CC   aggregation, such as Alzheimer's disease.
XX
SQ   Sequence 4 AA;

  Query Match             100.0%;  Score 24;  DB 5;  Length 4;
  Best Local Similarity   100.0%;  
  Matches    4;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 HDSG 4
              ||||
Db          1 HDSG 4

AYE09076
ID   AYE09076 standard; peptide; 4 AA.
XX
AC   AYE09076;
XX
DT   02-SEP-2010  (first entry)
XX
DE   Therapeutic compound related peptide sequence #36.
XX
KW   adrenoleukodystrophy; aggression; alexander disease; alzheimers disease;
KW   anorectic; antianginal; anticonvulsant; antidiabetic; antidiarrheic;
KW   antidote; antilipemic; antimicrobial-gen.; antiparkinsonian;
KW   anxiety disorder; ataxia telangiectasia;
KW   attention deficit-disruptive behaviour disorder; batten disease;
KW   bovine spongiform encephalopathy; bulimia; canavan disease; cancer;
KW   cardiant; cardiovascular disease; cardiovascular-gen.; cerebroprotective;
KW   cerebrovascular ischemia; cirrhosis; cockayne syndrome;
KW   congestive heart failure; cranial arteritis intracranial; cytostatic;
KW   diabetes mellitus; diarrhea; endocrine-gen.; frontotemporal dementia;
KW   gastrointestinal-gen.; genetic-disease-gen.; growth-disorder-gen.;
KW   gynecological; hiv associated dementia; huntingtons chorea;
KW   hyperglycemia; hyperlipidemia; hypertension; hypertriglyceridemia;
KW   hypotensive; immunosuppressive; insulin resistance;
KW   irritable bowel syndrome; lewy body dementia; lipid metabolism disorder;
KW   machado-joseph disease; metabolic-gen.; motor neurone disease;
KW   movement disorder; multiple sclerosis; multiple system atrophy;
KW   myocardial infarction; narcolepsy; nephrotropic; neuroleptic;
KW   neuroprotective; neuropsychologic disorder;
KW   non-insulin dependent diabetes; nootropic; nutrition-disorder-gen.;
KW   obesity; osteopathic; panic disorder; parkinsons disease;
KW   polycystic ovary disease; polyneuropathy; primary lateral sclerosis;
KW   prion infection; protein production; protein therapy; psychiatric-gen.;
KW   psychotic disorder; pulmonary edema; refsum disease; renal disease;
KW   renal failure; respiratory distress syndrome; respiratory-gen.;
KW   schizophrenia; seizure disorder; sleep disorder;
KW   spinal and bulbar muscular atrophy; spinal muscular atrophy;
KW   spinocerebellar ataxia; syndrome x; tabes dorsalis; therapeutic;
KW   toxicity; tranquilizer; uropathic; vasotropic.
XX
OS   Unidentified.
XX
CC PN   WO2010063124-A1.
XX
CC PD   10-JUN-2010.
XX
CC PF   07-DEC-2009; 2009WO-CA001781.
XX
PR   05-DEC-2008; 2008US-0200947P.
XX
CC PA   (ANGI-) ANGIOCHEM INC.

CC PI   Castaigne J,  Demeule M,  Gagnon C,  Lawrence B;
XX
DR   WPI; 2010-G48433/39.
XX
CC PT   New polypeptide compound useful for treating e.g. diabetes, obesity, 
CC PT   hyperglycemia, dyslipidemia, hypertriglyceridemia, syndrome X, 
CC PT   aggression, psychosis, seizures, hysteria, sleep disorders, Alzheimer's 
CC PT   disease, and Parkinson's disease.
XX
CC PS   Disclosure; Page 89; 205pp; English.
XX
CC   The present invention relates to a novel polypeptide compound useful for 
CC   treating diseases. The invention also provides: 1) a novel nucleic acid 
CC   molecule encoding the compound of the invention; 2) a vector comprising 
CC   the nucleic acid molecule, where the nucleic acid is operably linked to a
CC   promoter; 3) a method for producing the compound of the invention; and 4)
CC   a method for treating a subject having a metabolic disorder involving 
CC   administering the compound of the invention in an amount sufficient to 
CC   treat the disorder. The polypeptide compound and methods of the invention
CC   are used for treating metabolic disorder selected from diabetes, obesity,
CC   hyperglycemia, dyslipidemia, hypertriglyceridemia, syndrome X, insulin 
CC   resistance, impaired glucose tolerance (IGT), diabetic dyslipidemia, 
CC   hyperlipidemia, a cardiovascular disease, or hypertension, bulimia, 
CC   anxiety, movement disorder, aggression, psychosis, seizures, panic 
CC   attacks, hysteria, sleep disorders, Alzheimer's disease, Parkinson's 
CC   disease, Huntington's Disease, amyotrophic lateral sclerosis (ALS), 
CC   stroke, attention deficit disorder, neuropsychiatric syndrome, irritable 
CC   bowel syndrome, myocardial infarction, stroke, acute coronary syndrome in
CC   the absence of Q-wave myocardial infarction; attenuating post-surgical 
CC   catabolic changes; hibernating myocardium, diabetic cardiomyopathy, toxic
CC   hypervolemia, renal failure, congestive heart failure, nephrotic 
CC   syndrome, cirrhosis, pulmonary edema, hypertension, polycystic ovary 
CC   syndrome, respiratory distress, nephropathy, diarrhea, postoperative 
CC   dumping syndrome, irritable bowel syndrome, critical illness 
CC   polyneuropathy (CIPN), systemic inflammatory response syndrome (SIRS), 
CC   cancer, neurological disease, lysosomal storage disorder, where cancer is
CC   selected from brain cancer or other cancer protected by the blood-brain 
CC   barrier (BBB), or astrocytoma, pilocytic astrocytoma, dysembryoplastic 
CC   neuroepithelial tumor, oligodendroglioma, ependymoma, glioma, 
CC   glioblastoma multiforme, mixed glioma, oligoastrocytoma, medulloblastoma,
CC   retinoblastoma, neuroblastoma, germinoma, teratoma, hepatocellular 
CC   carcinoma, breast cancer, cancers of the head and neck including various 
CC   lymphomas such as mantle cell lymphoma, non-Hodgkins lymphoma, adenoma, 
CC   squamous cell carcinoma, laryngeal carcinoma, cancers of the retina, 
CC   cancers of the esophagus, multiple myeloma, ovarian cancer, uterine 
CC   cancer, melanoma, colorectal cancer, bladder cancer, prostate cancer, 
CC   lung cancer (including non-small cell lung carcinoma), pancreatic cancer,
CC   cervical cancer, skin cancers, nasopharyngeal carcinoma, liposarcoma, 
CC   epithelial carcinoma, renal cell carcinoma, gallbladder adenocarcinoma, 
CC   parotid adenocarcinoma, endometrial sarcoma, multidrug resistant cancers 
CC   and neurological disease is selected from Alexander disease, Alper 
CC   disease, ataxia telangiectasia, Batten disease (Spielmeyer-Vogt-Sjogren-
CC   Batten disease), bovine spongiform encephalopathy (BSE), Canavan disease,
CC   Cockayne syndrome, corticobasal degeneration, Creutzfeldt-Jakob disease, 
CC   HIV-associated dementia, Kennedy's disease, Krabbe disease, Lewy body 
CC   dementia, Machado-Joseph disease (Spinocerebellar ataxia type 3), 
CC   multiple sclerosis, multiple system atrophy, narcolepsy, 
CC   neuroborreliosis, Pelizaeus-Merzbacher disease, Pick's disease, primary 
CC   lateral sclerosis, prion diseases, Refsum's disease, Schilder's disease 
CC   (adrenoleukodystrophy), schizophrenia, spinocerebellar ataxia, spinal 
CC   muscular atrophy, Steele-Richardson, Olszewski disease, and tabes 
CC   dorsalis; for modulating triglyceride levels; suppressing plasma blood 
CC   levels of norepinepherine; increasing urinary sodium excretion, 
CC   decreasing urinary potassium concentration; inducing an inotropic 
CC   response and increasing cardiac contractility; for converting liver 
CC   stem/progenitor cells into functional pancreatic cells; preventing beta-
CC   cell deterioration and stimulation of beta-cell proliferation; 
CC   suppressing appetite and inducing satiety. The present sequence 
CC   represents Therapeutic compound related peptide sequence used in the 
CC   invention.
XX
SQ   Sequence 4 AA;

  Query Match             100.0%;  Score 24;  DB 17;  Length 4;
  Best Local Similarity   100.0%;  
  Matches    4;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 HDSG 4
              ||||
Db          1 HDSG 4

BDW55202
ID   BDW55202 standard; peptide; 4 AA.
XX
AC   BDW55202;
XX
DT   29-JUN-2017  (first entry)

DE   Human A-beta epitope peptide SEQ ID NO: 1.
XX
KW   A-beta protein; antibody production; epitope; expression;
KW   immunoconjugate; therapeutic.
XX
OS   Homo sapiens.
XX
CC PN   WO2017079831-A1.
XX
CC PD   18-MAY-2017.
XX
CC PF   09-NOV-2016; 2016WO-CA051300.
XX
PR   09-NOV-2015; 2015US-0253044P.
PR   04-MAY-2016; 2016US-0331925P.
PR   22-JUL-2016; 2016US-0365634P.
PR   12-SEP-2016; 2016US-0393615P.
XX
CC PA   (UYBR ) UNIV BRITISH COLUMBIA.
XX
CC PI   Cashman NR,  Plotkin SS;
XX
DR   WPI; 2017-32186R/40.
XX
CC PT   New cyclic compound comprising amyloid-beta peptide and linker is amyloid
CC PT   -beta inhibitor, useful for e.g. measuring level of amyloid-beta, 
CC PT   inducing immune response in human subject, and treating Alzheimer's 
CC PT   disease.
XX
CC PS   Claim 1; SEQ ID NO 1; 118pp; English.
XX
CC   The invention relates to a novel cyclic compound useful for preparing 
CC   antibody. The invention claims: 1) an immunogen; 2) a composition 
CC   comprising the cyclic compound or immunogen; 3) an isolated antibody that
CC   binds to an A-beta peptide; 4) an immunoconjugate comprising the antibody
CC   and a detectable label or cytotoxic agent; 5) a composition comprising 
CC   the antibody or immunoconjugate optionally with a diluent; 6) a nucleic 
CC   acid molecule encoding a proteinaceous portion of the cyclic compound or 
CC   immunogen, the antibody or proteinaceous immunoconjugates; 7) a vector 
CC   comprising the nucleic acid; 8) a cell expressing the antibody; 9) a kit 
CC   comprising the cyclic compound, immunogen, antibody, immunoconjugate, 
CC   composition, nucleic acid molecule, vector or the cell; 10) a method for 
CC   preparing the antibody; 11) a method for determining if a biological 
CC   sample comprises A-beta peptide; 12) a method for measuring a level of A-
CC   beta peptide in a subject; 13) a method for inducing an immune response 
CC   in a subject; 14) a method for inhibiting A-beta peptide oligomer 
CC   propagation;15) a method of treating AD and other A-beta amyloid related 
CC   diseases; 16) an isolated peptide comprising an A-beta peptide; 17) a 
CC   nucleic acid sequence encoding the isolated peptide; and 18) a hybridoma 
CC   expressing the antibody. The cyclic compound is used for preparing 
CC   antibody, determining if a biological sample comprises A-beta , measuring
CC   a level of A-beta in a subject, inducing an immune response in a subject,
CC   inhibiting A-beta oligomer propagation, and treating AD and other A-beta 
CC   amyloid related diseases. The present sequence represents an A-beta 
CC   epitope peptide used in the method for preparing antibody.
XX
SQ   Sequence 4 AA;

  Query Match             100.0%;  Score 24;  DB 24;  Length 4;
  Best Local Similarity   100.0%;  
  Matches    4;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 HDSG 4
              ||||
Db          1 HDSG 4

AAY51336
ID   AAY51336 standard; protein; 5 AA.
XX
AC   AAY51336;
XX
DT   27-APR-2000  (first entry)
XX
DE   Sphingolipid desaturase protein fragment #2.
XX
KW   Sphingolipid desaturase; sld1; sphingobase; ceramide; capnoid;
KW   transgenic plant; crop plant; delta-8-unsaturated long-chain base;
KW   tolerance; resistance; soil salinity; ion stress; toxicity; drought;
KW   cold; frost; phytopathogenic microorganism; flowering time; cosmetic;
KW   pharmaceutical; food; chemical raw material.
XX
OS   Unidentified.
XX
CC PN   DE19828850-A1.
XX
CC PD   30-DEC-1999.
XX

XX
PR   27-JUN-1998;   98DE-01028850.
XX
CC PA   (GVSE-) GVS GES ERWERB & VERW LANDWIRTSCHAFTLICH.
XX
CC PI   Heinz E,  Zaehringer U,  Schmidt H,  Sperling P;
XX
DR   WPI; 2000-127549/12.
XX
CC PT   New sphingolipid desaturase that selectively introduces double bond into 
CC PT   sphingolipids and capnoids.
XX
CC PS   Claim 3; Page 21; 62pp; German.
XX
CC   This invention describes a novel sphingolipid desaturase that selectively
CC   introduces a double bond into the sphingobase of the ceramide residue of 
CC   sphingolipids and capnoids. A DNA sequence encoding the sphingolipid 
CC   desaturase, or a vector containing the DNA sequence, can be used to 
CC   produce transgenic plants, especially crop plants, with an increased or 
CC   decreased delta-8-unsaturated long-chain base content or an altered delta
CC   -8-unsaturated long-chain base cis/trans ratio, especially to compensate 
CC   for a delta-8-unsaturated long-chain base deficiency, to exclude 
CC   production of delta-8-unsaturated bases, to increase tolerance or 
CC   resistance to soil salinity, ion stress or toxicity, drought, wet 
CC   conditions, cold or frost and/or phytopathogenic microorganisms, or to 
CC   alter size growth and flowering time. Cells, transgenic organisms or 
CC   plants containing the DNA sequence can be used to produce sphingolipids 
CC   and capnoids with unsaturated sphingobases. The sphingolipids or capnoids
CC   can be used in cosmetics, pharmaceuticals and foods and as chemical raw 
CC   materials. AAY51335-Y51344 represent sphingolipid desaturase protein 
CC   fragments described in the method of the invention
XX
SQ   Sequence 5 AA;

  Query Match             100.0%;  Score 24;  DB 1;  Length 5;
  Best Local Similarity   100.0%;  
  Matches    4;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 HDSG 4
              ||||
Db          1 HDSG 4

ABB05182
ID   ABB05182 standard; peptide; 5 AA.
XX
AC   ABB05182;
XX
DT   02-APR-2002  (first entry)
XX
DE   Beta amyloid peptide related peptide PPI-339 SEQ ID NO:36.
XX
KW   Beta amyloid peptide; beta-AP; beta amyloid precursor protein; A-beta;
KW   APP-770; amyloid aggregation; amyloidogenic; Alzheimer's disease;
KW   nootropic; neuroprotective; immunosuppressive; antimicrobial; auditory;
KW   antidiabetic; antipyretic; dermatological; cardiovascular; nephrotropic;
KW   amyloid aggregation inhibitor; neurotoxicity inhibitor; Down's syndrome;
KW   amyloidogenic disease; beta amyloid deposition; amyloidosis;
KW   hereditary cerebral haemorrhage; familial amyloid polyneuropathy.
XX
OS   Homo sapiens.
OS   Synthetic.
XX
CC PN   US6319498-B1.
XX
CC PD   20-NOV-2001.
XX
CC PF   14-MAR-1996;   96US-00617267.
XX
PR   14-MAR-1995;   95US-00404831.
PR   07-JUN-1995;   95US-00475579.
PR   27-OCT-1995;   95US-00548998.
XX
CC PA   (PRAE-) PRAECIS PHARM INC.
XX
CC PI   Findeis MA,  Benjamin H,  Garnick MB,  Gefter ML,  Hundal A;
CC PI   Kasman L,  Musso G,  Signer ER,  Wakefield J,  Reed MJ;
XX
DR   WPI; 2002-146668/19.
XX
CC PT   Amyloid modulator compound useful for treatment of an amyloidogenic 
CC PT   disease such as Alzheimer's disease comprises an aggregation core domain 
CC PT   and a modifying group attached to it.
XX
CC PS   Example 11; Col 63; 54pp; English.
XX
CC   The present invention describes an amyloid modulator compound (I) 
CC   comprising an aggregation core domain and a modifying group attached to 

CC   antidiabetic, antipyretic, dermatological, cardiovascular, nephrotropic 
CC   and auditory activities, and can be used as a natural amyloid aggregation
CC   inhibitor and a neurotoxicity inhibitor of natural beta amyloid peptide 
CC   (beta-AP). (I) are used in the manufacture of a medicament for the 
CC   diagnosis or treatment of an amyloidogenic disease e.g. Alzheimer's 
CC   disease and other clinical occurrences of beta amyloid deposition such as
CC   Down's syndrome individuals and in patients with hereditary cerebral 
CC   haemorrhage with amyloidosis, and for treating a disorder associated with
CC   amyloidosis such as familial amyloid polyneuropathy. (I) reduces the 
CC   toxicity of natural beta-AP aggregates to cultured neuronal cells. (I) 
CC   not only reduces the formation of neurotoxic aggregates but also have the
CC   ability to reduce the neurotoxicity of performed A-beta fibrils. The 
CC   present sequence represents a peptide which is used in the 
CC   exemplification of the present invention
XX
SQ   Sequence 5 AA;

  Query Match             100.0%;  Score 24;  DB 2;  Length 5;
  Best Local Similarity   100.0%;  
  Matches    4;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 HDSG 4
              ||||
Db          1 HDSG 4

ADJ64087
ID   ADJ64087 standard; peptide; 5 AA.
XX
AC   ADJ64087;
XX
DT   06-MAY-2004  (first entry)
XX
DE   Human beta-amyloid long form peptide fragment #31.
XX
KW   Amyloidogenic protein; therapy; amyloidosis;
KW   familial amyloid polyneuropathy; cardiomyopathy;
KW   systemic senile amyloidosis; bovine spongiform encephalopathy;
KW   Creutzfeldt-Jakob disease; Gerstmann-Straussler-Scheinker syndrome;
KW   diabetes; insulinoma; myeloma; Sjogren's syndrome;
KW   familial mediterranean fever; urticaria; deafness;
KW   hereditary cerebral haemorrhage; haemodialysis; thyroid;
KW   renal amyloidosis; lysozyme-associated hereditary systemic amyloidosis;
KW   beta-amyloid peptide; human.
XX
OS   Homo sapiens.
XX
FH   Key             Location/Qualifiers
FT   Modified-site   1
FT                   /note= "N-terminal cholyl"
FT   Modified-site   5
FT                   /note= "C-terminal amide"
XX
CC PN   US2004005307-A1.
XX
CC PD   08-JAN-2004.
XX
CC PF   17-JUN-2003; 2003US-00463729.
XX
PR   14-MAR-1995;   95US-00404831.
PR   07-JUN-1995;   95US-00475579.
PR   27-OCT-1995;   95US-00548998.
PR   14-MAR-1996;   96US-00617267.
PR   04-OCT-2001; 2001US-00972475.
XX
CC PA   (PRAE-) PRAECIS PHARM INC.
XX
CC PI   Findeis MA,  Benjamin H,  Garnick MB,  Gefter ML,  Hundal A;
CC PI   Kasman L,  Musso G,  Signer ER,  Wakefield J,  Reed MJ;
XX
DR   WPI; 2004-131767/13.
XX
CC PT   New amyloidogenic protein aggregation modulators useful for treating 
CC PT   disorder associated with amyloidosis e.g. familial amyloid 
CC PT   polyneuropathy, Creutzfeldt-Jakob disease and adult onset diabetes.
XX
CC PS   Example 11; SEQ ID NO 36; 52pp; English.
XX
CC   The invention relates to amyloidogenic proteins or peptide fragments 
CC   aggregation modulators. The invention is used for treating disorder 
CC   associated with amyloidosis, particularly familial amyloid polyneuropathy
CC   (Portuguese, Japanese and Swedish types), familial amyloid cardiomyopathy
CC   (Danish type), isolated cardiac amyloid, systemic senile amyloidosis, 
CC   scrapie, bovine spongiform encephalopathy, Creutzfeldt-Jakob disease, 
CC   Gerstmann-Straussler-Scheinker syndrome, adult onset diabetes, 
CC   insulinoma, isolated atrial amyloidosis, idiopathic (primary) 
CC   amyloidosis, myeloma or macroglobulinemia-associated amyloidosis, primary
CC   localized cutaneous nodular amyloidosis associated with Sjogren's 

CC   and familial amyloid nephropathy with urticaria and deafness (Muckle-
CC   Wells syndrome), hereditary cerebral haemorrhage with amyloidosis of 
CC   Icelandic type, amyloidosis associated with long term haemodialysis, 
CC   hereditary non-neuropathic systemic amyloidosis (familial amyloid 
CC   polyneuropathy III), familial amyloidosis of Finnish type, amyloidosis 
CC   associated with medullary carcinoma of the thyroid, fibrinogen associated
CC   hereditary renal amyloidosis and lysozyme-associated hereditary systemic 
CC   amyloidosis. The present sequence is beta-amyloid peptide fragment used 
CC   in the exemplification of the invention.
XX
SQ   Sequence 5 AA;

  Query Match             100.0%;  Score 24;  DB 5;  Length 5;
  Best Local Similarity   100.0%;  
  Matches    4;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 HDSG 4
              ||||
Db          1 HDSG 4

ADJ71404
ID   ADJ71404 standard; peptide; 5 AA.
XX
AC   ADJ71404;
XX
DT   06-MAY-2004  (first entry)
XX
DE   N-terminal truncated beta-amyloid peptide, SEQ ID 67.
XX
KW   Nootropic; Neuroprotective; Vaccine; beta Amyloid;
KW   amyloid precursor protein; APP; Alzheimer's disease.
XX
OS   Homo sapiens.
XX
FH   Key             Location/Qualifiers
FT   Modified-site   1
FT                   /note= "Optionally methylated"
XX
CC PN   WO2004013172-A2.
XX
CC PD   12-FEB-2004.
XX
CC PF   18-JUL-2003; 2003WO-EP007833.
XX
PR   24-JUL-2002; 2002EP-00447147.
PR   06-AUG-2002; 2002US-0401497P.
XX
CC PA   (INNO-) INNOGENETICS NV.
XX
CC PI   Delacourte A,  Sergeant N;
XX
DR   WPI; 2004-180423/17.
XX
CC PT   New beta-amyloid or amyloid precursor protein preparation, useful as a 
CC PT   prophylactic vaccine or a therapeutic for preventing or treating a 
CC PT   disease associated with beta-amyloid formation and/or aggregation, e.g. 
CC PT   Alzheimer's disease.
XX
CC PS   Claim 4; Page 62; 104pp; English.
XX
CC   The present invention relates to preparations (I) comprising a beta-
CC   amyloid peptide variant or beta-amyloid N-terminal fragment, or N-
CC   terminal amyloid precursor protein (APP) soluble fragment or C-terminal 
CC   fragment. The beta-amyloid or APP preparations are useful for 
CC   manufacturing a prophylactic vaccine or a therapeutic, or as a 
CC   prophylactic vaccine for the prevention, or as a therapeutic for the 
CC   treatment of a disease associated with beta-amyloid formation and/or 
CC   aggregation, such as Alzheimer's disease.
XX
SQ   Sequence 5 AA;

  Query Match             100.0%;  Score 24;  DB 5;  Length 5;
  Best Local Similarity   100.0%;  
  Matches    4;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 HDSG 4
              ||||
Db          2 HDSG 5

ADJ71417
ID   ADJ71417 standard; peptide; 5 AA.
XX
AC   ADJ71417;
XX
DT   06-MAY-2004  (first entry)
XX
DE   N-terminal truncated beta-amyloid peptide, SEQ ID 80.

KW   Nootropic; Neuroprotective; Vaccine; beta Amyloid;
KW   amyloid precursor protein; APP; Alzheimer's disease.
XX
OS   Homo sapiens.
XX
FH   Key             Location/Qualifiers
FT   Modified-site   1
FT                   /note= "Optionally methylated"
XX
CC PN   WO2004013172-A2.
XX
CC PD   12-FEB-2004.
XX
CC PF   18-JUL-2003; 2003WO-EP007833.
XX
PR   24-JUL-2002; 2002EP-00447147.
PR   06-AUG-2002; 2002US-0401497P.
XX
CC PA   (INNO-) INNOGENETICS NV.
XX
CC PI   Delacourte A,  Sergeant N;
XX
DR   WPI; 2004-180423/17.
XX
CC PT   New beta-amyloid or amyloid precursor protein preparation, useful as a 
CC PT   prophylactic vaccine or a therapeutic for preventing or treating a 
CC PT   disease associated with beta-amyloid formation and/or aggregation, e.g. 
CC PT   Alzheimer's disease.
XX
CC PS   Claim 4; Page 62; 104pp; English.
XX
CC   The present invention relates to preparations (I) comprising a beta-
CC   amyloid peptide variant or beta-amyloid N-terminal fragment, or N-
CC   terminal amyloid precursor protein (APP) soluble fragment or C-terminal 
CC   fragment. The beta-amyloid or APP preparations are useful for 
CC   manufacturing a prophylactic vaccine or a therapeutic, or as a 
CC   prophylactic vaccine for the prevention, or as a therapeutic for the 
CC   treatment of a disease associated with beta-amyloid formation and/or 
CC   aggregation, such as Alzheimer's disease.
XX
SQ   Sequence 5 AA;

  Query Match             100.0%;  Score 24;  DB 5;  Length 5;
  Best Local Similarity   100.0%;  
  Matches    4;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 HDSG 4
              ||||
Db          1 HDSG 4

AYN46660
ID   AYN46660 standard; peptide; 5 AA.
XX
AC   AYN46660;
XX
DT   03-MAR-2011  (first entry)
XX
DE   Candidate beta-amyloid modulator compound peptide, SEQ ID 36.
XX
KW   amyloid polyneuropathy; amyloidosis; antidiabetic; antimicrobial-gen.;
KW   auditory; bovine spongiform encephalopathy; cardiant;
KW   creutzfeldt jakob disease; cytostatic; deafness; dermatological;
KW   diabetes mellitus; endocrine-gen.; familial amyloid neuropathy;
KW   familial mediterranean fever; gastrointestinal-gen.; genetic disorder;
KW   genetic-disease-gen.; gerstmann-straussler-scheinker syndrome;
KW   hematological-gen.; immunomodulator; immunosuppressive; insulinoma;
KW   macroglobulinemia; metabolic-gen.; multiple myeloma;
KW   musculoskeletal-gen.; myocardial disease; neuroprotective; nootropic;
KW   ophthalmological; oral-dental-gen.; protein therapy; scrapie;
KW   sjoegrens syndrome; therapeutic; thyroid tumor; urticaria.
XX
OS   Unidentified.
XX
FH   Key             Location/Qualifiers
FT   Modified-site   1
FT                   /note= "Modified with cholic acid"
FT   Modified-site   5
FT                   /note= "C-terminal amide"
XX
CC PN   US2011009343-A1.
XX
CC PD   13-JAN-2011.
XX
CC PF   21-DEC-2009; 2009US-00643258.
XX
PR   14-MAR-1995;   95US-00404831.
PR   07-JUN-1995;   95US-00475579.

PR   14-MAR-1996;   96US-00617267.
PR   04-OCT-2001; 2001US-00972475.
PR   17-JUN-2003; 2003US-00463729.
XX
CC PA   (PRAE-) PRAECIS PHARM INC.
XX
CC PI   Findeis MA,  Benjamin H,  Garnick MB,  Gefter ML,  Hundal A;
CC PI   Kasman L,  Musso G,  Signer ER,  Wakefield J,  Reed MJ;
XX
DR   WPI; 2011-A64265/11.
XX
CC PT   New amyloid modulating amino acid compounds are natural beta-amyloid 
CC PT   peptide aggregation inhibitors useful e.g. to treat familial amyloid 
CC PT   polyneuropathy, familial amyloid cardiomyopathy, and systemic senile 
CC PT   amyloidosis.
XX
CC PS   Example 11; SEQ ID NO 36; 54pp; English.
XX
CC   The present invention relates to a novel amyloid modulating amino acid 
CC   compounds that are natural beta-amyloid peptide aggregation inhibitors. 
CC   The invention also provides a method for detecting the aggregation of 
CC   natural amyloid proteins or peptides by contacting a biological sample 
CC   with the novel compounds such that aggregation of the natural amyloid 
CC   proteins or peptides in the sample is detected. The novel compounds of 
CC   the invention are useful for treating a disorder associated with 
CC   amyloidosis such as familial amyloid polyneuropathy (Portuguese, Japanese
CC   and Swedish types), familial amyloid cardiomyopathy (Danish type), 
CC   isolated cardiac amyloid, systemic senile amyloidosis, scrapie, bovine 
CC   spongiform encephalopathy, Creutzfeldt-Jakob disease, Gerstmann-
CC   Straussler-Scheinker syndrome, adult onset diabetes, insulinoma, isolated
CC   atrial amyloidosis, idiopathic (primary) amyloidosis, myeloma or 
CC   macroglobulinemia-associated amyloidosis, primary localized cutaneous 
CC   nodular amyloidosis associated with Sjogren's syndrome, reactive 
CC   (secondary) amyloidosis, familial mediterranean fever and familial 
CC   amyloid nephropathy with urticaria and deafness (Muckle-Wells syndrome), 
CC   hereditary cerebral haemorrhage with amyloidosis of Icelandic type, 
CC   amyloidosis associated with long term hemodialysis, hereditary non-
CC   neuropathic systemic amyloidosis (familial amyloid polyneuropathy III), 
CC   familial amyloidosis of Finnish type, amyloidosis associated with 
CC   medullary carcinoma of the thyroid, fibrinogen-associated hereditary 
CC   renal amyloidosis and lysozyme-associated hereditary systemic amyloidosis
CC   ; and for altering and detecting aggregation of natural amyloid proteins 
CC   or peptides. The present sequence is a candidate beta-amyloid modulator 
CC   compound which are designed based on the amino acids of beta-amyloid 
CC   peptide 17-20 and is analysed to further delineate the structural 
CC   features necessary for the inhibition of beta -amyloid aggregation, set 
CC   out in an example discussing the characterization of these beta-amyloid 
CC   modulator compound of the invention.
XX
SQ   Sequence 5 AA;

  Query Match             100.0%;  Score 24;  DB 18;  Length 5;
  Best Local Similarity   100.0%;  
  Matches    4;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 HDSG 4
              ||||
Db          1 HDSG 4

BDW55205
ID   BDW55205 standard; peptide; 5 AA.
XX
AC   BDW55205;
XX
DT   29-JUN-2017  (first entry)
XX
DE   Human A-beta epitope peptide SEQ ID NO: 4.
XX
KW   A-beta protein; antibody production; epitope; expression;
KW   immunoconjugate; therapeutic.
XX
OS   Homo sapiens.
XX
CC PN   WO2017079831-A1.
XX
CC PD   18-MAY-2017.
XX
CC PF   09-NOV-2016; 2016WO-CA051300.
XX
PR   09-NOV-2015; 2015US-0253044P.
PR   04-MAY-2016; 2016US-0331925P.
PR   22-JUL-2016; 2016US-0365634P.
PR   12-SEP-2016; 2016US-0393615P.
XX
CC PA   (UYBR ) UNIV BRITISH COLUMBIA.
XX
CC PI   Cashman NR,  Plotkin SS;

DR   WPI; 2017-32186R/40.
XX
CC PT   New cyclic compound comprising amyloid-beta peptide and linker is amyloid
CC PT   -beta inhibitor, useful for e.g. measuring level of amyloid-beta, 
CC PT   inducing immune response in human subject, and treating Alzheimer's 
CC PT   disease.
XX
CC PS   Claim 1; SEQ ID NO 4; 118pp; English.
XX
CC   The invention relates to a novel cyclic compound useful for preparing 
CC   antibody. The invention claims: 1) an immunogen; 2) a composition 
CC   comprising the cyclic compound or immunogen; 3) an isolated antibody that
CC   binds to an A-beta peptide; 4) an immunoconjugate comprising the antibody
CC   and a detectable label or cytotoxic agent; 5) a composition comprising 
CC   the antibody or immunoconjugate optionally with a diluent; 6) a nucleic 
CC   acid molecule encoding a proteinaceous portion of the cyclic compound or 
CC   immunogen, the antibody or proteinaceous immunoconjugates; 7) a vector 
CC   comprising the nucleic acid; 8) a cell expressing the antibody; 9) a kit 
CC   comprising the cyclic compound, immunogen, antibody, immunoconjugate, 
CC   composition, nucleic acid molecule, vector or the cell; 10) a method for 
CC   preparing the antibody; 11) a method for determining if a biological 
CC   sample comprises A-beta peptide; 12) a method for measuring a level of A-
CC   beta peptide in a subject; 13) a method for inducing an immune response 
CC   in a subject; 14) a method for inhibiting A-beta peptide oligomer 
CC   propagation;15) a method of treating AD and other A-beta amyloid related 
CC   diseases; 16) an isolated peptide comprising an A-beta peptide; 17) a 
CC   nucleic acid sequence encoding the isolated peptide; and 18) a hybridoma 
CC   expressing the antibody. The cyclic compound is used for preparing 
CC   antibody, determining if a biological sample comprises A-beta , measuring
CC   a level of A-beta in a subject, inducing an immune response in a subject,
CC   inhibiting A-beta oligomer propagation, and treating AD and other A-beta 
CC   amyloid related diseases. The present sequence represents an A-beta 
CC   epitope peptide used in the method for preparing antibody.
XX
SQ   Sequence 5 AA;

  Query Match             100.0%;  Score 24;  DB 24;  Length 5;
  Best Local Similarity   100.0%;  
  Matches    4;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 HDSG 4
              ||||
Db          1 HDSG 4

BDW55206
ID   BDW55206 standard; peptide; 5 AA.
XX
AC   BDW55206;
XX
DT   29-JUN-2017  (first entry)
XX
DE   Human A-beta epitope peptide SEQ ID NO: 5.
XX
KW   A-beta protein; antibody production; epitope; expression;
KW   immunoconjugate; therapeutic.
XX
OS   Homo sapiens.
XX
CC PN   WO2017079831-A1.
XX
CC PD   18-MAY-2017.
XX
CC PF   09-NOV-2016; 2016WO-CA051300.
XX
PR   09-NOV-2015; 2015US-0253044P.
PR   04-MAY-2016; 2016US-0331925P.
PR   22-JUL-2016; 2016US-0365634P.
PR   12-SEP-2016; 2016US-0393615P.
XX
CC PA   (UYBR ) UNIV BRITISH COLUMBIA.
XX
CC PI   Cashman NR,  Plotkin SS;
XX
DR   WPI; 2017-32186R/40.
XX
CC PT   New cyclic compound comprising amyloid-beta peptide and linker is amyloid
CC PT   -beta inhibitor, useful for e.g. measuring level of amyloid-beta, 
CC PT   inducing immune response in human subject, and treating Alzheimer's 
CC PT   disease.
XX
CC PS   Claim 1; SEQ ID NO 5; 118pp; English.
XX
CC   The invention relates to a novel cyclic compound useful for preparing 
CC   antibody. The invention claims: 1) an immunogen; 2) a composition 
CC   comprising the cyclic compound or immunogen; 3) an isolated antibody that
CC   binds to an A-beta peptide; 4) an immunoconjugate comprising the antibody
CC   and a detectable label or cytotoxic agent; 5) a composition comprising 

CC   acid molecule encoding a proteinaceous portion of the cyclic compound or 
CC   immunogen, the antibody or proteinaceous immunoconjugates; 7) a vector 
CC   comprising the nucleic acid; 8) a cell expressing the antibody; 9) a kit 
CC   comprising the cyclic compound, immunogen, antibody, immunoconjugate, 
CC   composition, nucleic acid molecule, vector or the cell; 10) a method for 
CC   preparing the antibody; 11) a method for determining if a biological 
CC   sample comprises A-beta peptide; 12) a method for measuring a level of A-
CC   beta peptide in a subject; 13) a method for inducing an immune response 
CC   in a subject; 14) a method for inhibiting A-beta peptide oligomer 
CC   propagation;15) a method of treating AD and other A-beta amyloid related 
CC   diseases; 16) an isolated peptide comprising an A-beta peptide; 17) a 
CC   nucleic acid sequence encoding the isolated peptide; and 18) a hybridoma 
CC   expressing the antibody. The cyclic compound is used for preparing 
CC   antibody, determining if a biological sample comprises A-beta , measuring
CC   a level of A-beta in a subject, inducing an immune response in a subject,
CC   inhibiting A-beta oligomer propagation, and treating AD and other A-beta 
CC   amyloid related diseases. The present sequence represents an A-beta 
CC   epitope peptide used in the method for preparing antibody.
XX
SQ   Sequence 5 AA;

  Query Match             100.0%;  Score 24;  DB 24;  Length 5;
  Best Local Similarity   100.0%;  
  Matches    4;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 HDSG 4
              ||||
Db          2 HDSG 5

BDW55208
ID   BDW55208 standard; peptide; 5 AA.
XX
AC   BDW55208;
XX
DT   29-JUN-2017  (first entry)
XX
DE   Human A-beta epitope peptide SEQ ID NO: 7.
XX
KW   A-beta protein; antibody production; epitope; expression;
KW   immunoconjugate; therapeutic.
XX
OS   Homo sapiens.
XX
CC PN   WO2017079831-A1.
XX
CC PD   18-MAY-2017.
XX
CC PF   09-NOV-2016; 2016WO-CA051300.
XX
PR   09-NOV-2015; 2015US-0253044P.
PR   04-MAY-2016; 2016US-0331925P.
PR   22-JUL-2016; 2016US-0365634P.
PR   12-SEP-2016; 2016US-0393615P.
XX
CC PA   (UYBR ) UNIV BRITISH COLUMBIA.
XX
CC PI   Cashman NR,  Plotkin SS;
XX
DR   WPI; 2017-32186R/40.
XX
CC PT   New cyclic compound comprising amyloid-beta peptide and linker is amyloid
CC PT   -beta inhibitor, useful for e.g. measuring level of amyloid-beta, 
CC PT   inducing immune response in human subject, and treating Alzheimer's 
CC PT   disease.
XX
CC PS   Claim 1; SEQ ID NO 7; 118pp; English.
XX
CC   The invention relates to a novel cyclic compound useful for preparing 
CC   antibody. The invention claims: 1) an immunogen; 2) a composition 
CC   comprising the cyclic compound or immunogen; 3) an isolated antibody that
CC   binds to an A-beta peptide; 4) an immunoconjugate comprising the antibody
CC   and a detectable label or cytotoxic agent; 5) a composition comprising 
CC   the antibody or immunoconjugate optionally with a diluent; 6) a nucleic 
CC   acid molecule encoding a proteinaceous portion of the cyclic compound or 
CC   immunogen, the antibody or proteinaceous immunoconjugates; 7) a vector 
CC   comprising the nucleic acid; 8) a cell expressing the antibody; 9) a kit 
CC   comprising the cyclic compound, immunogen, antibody, immunoconjugate, 
CC   composition, nucleic acid molecule, vector or the cell; 10) a method for 
CC   preparing the antibody; 11) a method for determining if a biological 
CC   sample comprises A-beta peptide; 12) a method for measuring a level of A-
CC   beta peptide in a subject; 13) a method for inducing an immune response 
CC   in a subject; 14) a method for inhibiting A-beta peptide oligomer 
CC   propagation;15) a method of treating AD and other A-beta amyloid related 
CC   diseases; 16) an isolated peptide comprising an A-beta peptide; 17) a 
CC   nucleic acid sequence encoding the isolated peptide; and 18) a hybridoma 
CC   expressing the antibody. The cyclic compound is used for preparing 
CC   antibody, determining if a biological sample comprises A-beta , measuring

CC   inhibiting A-beta oligomer propagation, and treating AD and other A-beta 
CC   amyloid related diseases. The present sequence represents an A-beta 
CC   epitope peptide used in the method for preparing antibody.
XX
SQ   Sequence 5 AA;

  Query Match             100.0%;  Score 24;  DB 24;  Length 5;
  Best Local Similarity   100.0%;  
  Matches    4;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 HDSG 4
              ||||
Db          2 HDSG 5


SEQ ID NO:2
US-16-148-601-2
; Sequence 2, Application US/16148601
; Patent No. 10751382
; GENERAL INFORMATION
;  APPLICANT: THE UNIVERSITY OF BRITISH COLUMBIA
;  TITLE OF INVENTION: METHODS FOR PREVENTING AND TREATING A-BETA OLIGOMER-ASSOCIATED
;  TITLE OF INVENTION:AND/OR -INDUCED DISEASES AND CONDITIONS
;  FILE REFERENCE: 7685-P53259US03
;  CURRENT APPLICATION NUMBER: US/16/148,601
;  CURRENT FILING DATE: 2018-10-01
;  PRIOR APPLICATION NUMBER: 15/808,842
;  PRIOR FILING DATE: 2017-11-09
;  PRIOR APPLICATION NUMBER: 62/507,633
;  PRIOR FILING DATE: 2017-05-17
;  PRIOR APPLICATION NUMBER: PCT/CA2016/051300
;  PRIOR FILING DATE: 2016-11-09
;  PRIOR APPLICATION NUMBER: PCT/CA2016/051305
;  PRIOR FILING DATE: 2016-11-09
;  PRIOR APPLICATION NUMBER: PCT/CA2016/051303
;  PRIOR FILING DATE: 2016-11-09
;  PRIOR APPLICATION NUMBER: PCT/CA2017/050866
;  PRIOR FILING DATE: 2017-07-18
;  PRIOR APPLICATION NUMBER: 62/443,766
;  PRIOR FILING DATE: 2017-01-08
;  PRIOR APPLICATION NUMBER: 62/507,587
;  PRIOR FILING DATE: 2017-05-17
;  NUMBER OF SEQ ID NOS: 202
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 2
;  LENGTH: 7
;  TYPE: PRT
;  ORGANISM: Homo Sapiens
US-16-148-601-2

  Query Match             100.0%;  Score 47;  DB 3;  Length 7;
  Best Local Similarity   100.0%;  
  Matches    7;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CGHHQKG 7
              |||||||
Db          1 CGHHQKG 7

US-15-774-707-2
; Sequence 2, Application US/15774707
; Patent No. 10774120
; GENERAL INFORMATION
;  APPLICANT: THE UNIVERSITY OF BRITISH COLUMBIA
;  TITLE OF INVENTION: EPITOPES IN AMYLOID BETA MID-REGION AND
;  TITLE OF INVENTION:CONFORMATIONALLY-SELECTIVE ANTIBODIES THERETO
;  FILE REFERENCE: 7685-P50442US01
;  CURRENT APPLICATION NUMBER: US/15/774,707
;  CURRENT FILING DATE: 2018-05-09
;  PRIOR APPLICATION NUMBER: PCT/CA2016/051303
;  PRIOR FILING DATE: 2016-11-09
;  PRIOR APPLICATION NUMBER: 62/253,044
;  PRIOR FILING DATE: 2015-11-09
;  PRIOR APPLICATION NUMBER: 62/363,566
;  PRIOR FILING DATE: 2016-07-18
;  PRIOR APPLICATION NUMBER: 62/365,634
;  PRIOR FILING DATE: 2016-07-22
;  PRIOR APPLICATION NUMBER: 62/393,615
;  PRIOR FILING DATE: 2016-09-12
;  NUMBER OF SEQ ID NOS: 32
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 2
;  LENGTH: 7
;  TYPE: PRT

;  FEATURE:
;  OTHER INFORMATION: Synthetic Construct
US-15-774-707-2

  Query Match             100.0%;  Score 47;  DB 3;  Length 7;
  Best Local Similarity   100.0%;  
  Matches    7;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CGHHQKG 7
              |||||||
Db          1 CGHHQKG 7

US-15-774-707-13
; Sequence 13, Application US/15774707
; Patent No. 10774120
; GENERAL INFORMATION
;  APPLICANT: THE UNIVERSITY OF BRITISH COLUMBIA
;  TITLE OF INVENTION: EPITOPES IN AMYLOID BETA MID-REGION AND
;  TITLE OF INVENTION:CONFORMATIONALLY-SELECTIVE ANTIBODIES THERETO
;  FILE REFERENCE: 7685-P50442US01
;  CURRENT APPLICATION NUMBER: US/15/774,707
;  CURRENT FILING DATE: 2018-05-09
;  PRIOR APPLICATION NUMBER: PCT/CA2016/051303
;  PRIOR FILING DATE: 2016-11-09
;  PRIOR APPLICATION NUMBER: 62/253,044
;  PRIOR FILING DATE: 2015-11-09
;  PRIOR APPLICATION NUMBER: 62/363,566
;  PRIOR FILING DATE: 2016-07-18
;  PRIOR APPLICATION NUMBER: 62/365,634
;  PRIOR FILING DATE: 2016-07-22
;  PRIOR APPLICATION NUMBER: 62/393,615
;  PRIOR FILING DATE: 2016-09-12
;  NUMBER OF SEQ ID NOS: 32
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 13
;  LENGTH: 8
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic Construct
US-15-774-707-13

  Query Match             100.0%;  Score 47;  DB 3;  Length 8;
  Best Local Similarity   100.0%;  
  Matches    7;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CGHHQKG 7
              |||||||
Db          1 CGHHQKG 7

US-16-148-601-4
; Sequence 4, Application US/16148601
; Patent No. 10751382
; GENERAL INFORMATION
;  APPLICANT: THE UNIVERSITY OF BRITISH COLUMBIA
;  TITLE OF INVENTION: METHODS FOR PREVENTING AND TREATING A-BETA OLIGOMER-ASSOCIATED
;  TITLE OF INVENTION:AND/OR -INDUCED DISEASES AND CONDITIONS
;  FILE REFERENCE: 7685-P53259US03
;  CURRENT APPLICATION NUMBER: US/16/148,601
;  CURRENT FILING DATE: 2018-10-01
;  PRIOR APPLICATION NUMBER: 15/808,842
;  PRIOR FILING DATE: 2017-11-09
;  PRIOR APPLICATION NUMBER: 62/507,633
;  PRIOR FILING DATE: 2017-05-17
;  PRIOR APPLICATION NUMBER: PCT/CA2016/051300
;  PRIOR FILING DATE: 2016-11-09
;  PRIOR APPLICATION NUMBER: PCT/CA2016/051305
;  PRIOR FILING DATE: 2016-11-09
;  PRIOR APPLICATION NUMBER: PCT/CA2016/051303
;  PRIOR FILING DATE: 2016-11-09
;  PRIOR APPLICATION NUMBER: PCT/CA2017/050866
;  PRIOR FILING DATE: 2017-07-18
;  PRIOR APPLICATION NUMBER: 62/443,766
;  PRIOR FILING DATE: 2017-01-08
;  PRIOR APPLICATION NUMBER: 62/507,587
;  PRIOR FILING DATE: 2017-05-17
;  NUMBER OF SEQ ID NOS: 202
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 4
;  LENGTH: 6
;  TYPE: PRT
;  ORGANISM: Homo Sapiens
US-16-148-601-4

  Query Match             87.2%;  Score 41;  DB 3;  Length 6;
  Best Local Similarity   100.0%;  
  Matches    6;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CGHHQK 6
              ||||||
Db          1 CGHHQK 6

US-15-774-707-4
; Sequence 4, Application US/15774707
; Patent No. 10774120
; GENERAL INFORMATION
;  APPLICANT: THE UNIVERSITY OF BRITISH COLUMBIA
;  TITLE OF INVENTION: EPITOPES IN AMYLOID BETA MID-REGION AND
;  TITLE OF INVENTION:CONFORMATIONALLY-SELECTIVE ANTIBODIES THERETO
;  FILE REFERENCE: 7685-P50442US01
;  CURRENT APPLICATION NUMBER: US/15/774,707
;  CURRENT FILING DATE: 2018-05-09
;  PRIOR APPLICATION NUMBER: PCT/CA2016/051303
;  PRIOR FILING DATE: 2016-11-09
;  PRIOR APPLICATION NUMBER: 62/253,044
;  PRIOR FILING DATE: 2015-11-09
;  PRIOR APPLICATION NUMBER: 62/363,566
;  PRIOR FILING DATE: 2016-07-18
;  PRIOR APPLICATION NUMBER: 62/365,634
;  PRIOR FILING DATE: 2016-07-22
;  PRIOR APPLICATION NUMBER: 62/393,615
;  PRIOR FILING DATE: 2016-09-12
;  NUMBER OF SEQ ID NOS: 32
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 4
;  LENGTH: 6
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic Construct
US-15-774-707-4

  Query Match             87.2%;  Score 41;  DB 3;  Length 6;
  Best Local Similarity   100.0%;  
  Matches    6;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CGHHQK 6
              ||||||
Db          1 CGHHQK 6

US-15-774-707-17
; Sequence 17, Application US/15774707
; Patent No. 10774120
; GENERAL INFORMATION
;  APPLICANT: THE UNIVERSITY OF BRITISH COLUMBIA
;  TITLE OF INVENTION: EPITOPES IN AMYLOID BETA MID-REGION AND
;  TITLE OF INVENTION:CONFORMATIONALLY-SELECTIVE ANTIBODIES THERETO
;  FILE REFERENCE: 7685-P50442US01
;  CURRENT APPLICATION NUMBER: US/15/774,707
;  CURRENT FILING DATE: 2018-05-09
;  PRIOR APPLICATION NUMBER: PCT/CA2016/051303
;  PRIOR FILING DATE: 2016-11-09
;  PRIOR APPLICATION NUMBER: 62/253,044
;  PRIOR FILING DATE: 2015-11-09
;  PRIOR APPLICATION NUMBER: 62/363,566
;  PRIOR FILING DATE: 2016-07-18
;  PRIOR APPLICATION NUMBER: 62/365,634
;  PRIOR FILING DATE: 2016-07-22
;  PRIOR APPLICATION NUMBER: 62/393,615
;  PRIOR FILING DATE: 2016-09-12
;  NUMBER OF SEQ ID NOS: 32
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 17
;  LENGTH: 7
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic Construct
US-15-774-707-17

  Query Match             87.2%;  Score 41;  DB 3;  Length 7;
  Best Local Similarity   100.0%;  
  Matches    6;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CGHHQK 6
              ||||||
Db          1 CGHHQK 6

US-09-270-767-36316
; Sequence 36316, Application US/09270767
; Patent No. 6703491
; GENERAL INFORMATION:
;  APPLICANT: Homburger et al.
;  TITLE OF INVENTION: Nucleic acids and proteins of Drosophila melanogaster
;  FILE REFERENCE: File Reference: 7326-094

;  CURRENT FILING DATE: 1999-03-17
;  NUMBER OF SEQ ID NOS: 62517
;  SOFTWARE: PatentIn Ver. 2.0
; SEQ ID NO 36316
;   LENGTH: 64
;   TYPE: PRT
;   ORGANISM: Drosophila melanogaster
US-09-270-767-36316

  Query Match             87.2%;  Score 41;  DB 5;  Length 64;
  Best Local Similarity   100.0%;  
  Matches    6;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CGHHQK 6
              ||||||
Db         33 CGHHQK 38

US-09-270-767-51533
; Sequence 51533, Application US/09270767
; Patent No. 6703491
; GENERAL INFORMATION:
;  APPLICANT: Homburger et al.
;  TITLE OF INVENTION: Nucleic acids and proteins of Drosophila melanogaster
;  FILE REFERENCE: File Reference: 7326-094
;  CURRENT APPLICATION NUMBER: US/09/270,767
;  CURRENT FILING DATE: 1999-03-17
;  NUMBER OF SEQ ID NOS: 62517
;  SOFTWARE: PatentIn Ver. 2.0
; SEQ ID NO 51533
;   LENGTH: 64
;   TYPE: PRT
;   ORGANISM: Drosophila melanogaster
US-09-270-767-51533

  Query Match             87.2%;  Score 41;  DB 5;  Length 64;
  Best Local Similarity   100.0%;  
  Matches    6;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CGHHQK 6
              ||||||
Db         33 CGHHQK 38

US-14-757-273-10567
; Sequence 10567, Application US/14757273
; Patent No. 10167482
; GENERAL INFORMATION
;  APPLICANT: Coffin, Marie
;  TITLE OF INVENTION: GENES AND USES FOR PLANT ENHANCEMENT
;  FILE REFERENCE: 38-21(54866)B
;  CURRENT APPLICATION NUMBER: US/14/757,273
;  CURRENT FILING DATE: 2015-12-10
;  PRIOR APPLICATION NUMBER: 12/157,153
;  PRIOR FILING DATE: 2008-06-05
;  PRIOR APPLICATION NUMBER: 60/933,428
;  PRIOR FILING DATE: 2007-06-06
;  NUMBER OF SEQ ID NOS: 67778
; SEQ ID NO 10567
;  LENGTH: 766
;  TYPE: PRT
;  ORGANISM: Alkaliphilus metalliredigenes QYMF
US-14-757-273-10567

  Query Match             83.0%;  Score 39;  DB 1;  Length 766;
  Best Local Similarity   85.7%;  
  Matches    6;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 CGHHQKG 7
              || ||||
Db        429 CGQHQKG 435

US-15-808-842-2
; Sequence 2, Application US/15808842
; Publication No. US20180125920A1
; GENERAL INFORMATION
;  APPLICANT: THE UNIVERSITY OF BRITISH COLUMBIA
;  TITLE OF INVENTION: METHODS FOR PREVENTING AND TREATING A-BETA OLIGOMER-ASSOCIATED
;  TITLE OF INVENTION:AND/OR -INDUCED DISEASES AND CONDITIONS
;  FILE REFERENCE: 7685-P53259US02
;  CURRENT APPLICATION NUMBER: US/15/808,842
;  CURRENT FILING DATE: 2017-11-09
;  PRIOR APPLICATION NUMBER: 62/507,633
;  PRIOR FILING DATE: 2017-05-17
;  PRIOR APPLICATION NUMBER: PCT/CA2016/051300
;  PRIOR FILING DATE: 2016-11-09
;  PRIOR APPLICATION NUMBER: PCT/CA2016/051305
;  PRIOR FILING DATE: 2016-11-09
;  PRIOR APPLICATION NUMBER: PCT/CA2016/051303

;  PRIOR APPLICATION NUMBER: PCT/CA2017/050866
;  PRIOR FILING DATE: 2017-07-18
;  PRIOR APPLICATION NUMBER: 62/443,766
;  PRIOR FILING DATE: 2017-01-08
;  PRIOR APPLICATION NUMBER: 62/507,587
;  PRIOR FILING DATE: 2017-05-17
;  NUMBER OF SEQ ID NOS: 202
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 2
;  LENGTH: 7
;  TYPE: PRT
;  ORGANISM: Homo Sapiens
US-15-808-842-2

  Query Match             100.0%;  Score 47;  DB 17;  Length 7;
  Best Local Similarity   100.0%;  
  Matches    7;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CGHHQKG 7
              |||||||
Db          1 CGHHQKG 7


US-15-774-707-2
; Sequence 2, Application US/15774707
; Publication No. US20180319856A1
; GENERAL INFORMATION
;  APPLICANT: THE UNIVERSITY OF BRITISH COLUMBIA
;  TITLE OF INVENTION: EPITOPES IN AMYLOID BETA MID-REGION AND
;  TITLE OF INVENTION:CONFORMATIONALLY-SELECTIVE ANTIBODIES THERETO
;  FILE REFERENCE: 7685-P50442US01
;  CURRENT APPLICATION NUMBER: US/15/774,707
;  CURRENT FILING DATE: 2018-05-09
;  PRIOR APPLICATION NUMBER: PCT/CA2016/051303
;  PRIOR FILING DATE: 2016-11-09
;  PRIOR APPLICATION NUMBER: 62/253,044
;  PRIOR FILING DATE: 2015-11-09
;  PRIOR APPLICATION NUMBER: 62/363,566
;  PRIOR FILING DATE: 2016-07-18
;  PRIOR APPLICATION NUMBER: 62/365,634
;  PRIOR FILING DATE: 2016-07-22
;  PRIOR APPLICATION NUMBER: 62/393,615
;  PRIOR FILING DATE: 2016-09-12
;  NUMBER OF SEQ ID NOS: 32
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 2
;  LENGTH: 7
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic Construct
US-15-774-707-2

  Query Match             100.0%;  Score 47;  DB 17;  Length 7;
  Best Local Similarity   100.0%;  
  Matches    7;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CGHHQKG 7
              |||||||
Db          1 CGHHQKG 7

US-16-148-601-2
; Sequence 2, Application US/16148601
; Publication No. US20190151401A1
; GENERAL INFORMATION
;  APPLICANT: THE UNIVERSITY OF BRITISH COLUMBIA
;  TITLE OF INVENTION: METHODS FOR PREVENTING AND TREATING A-BETA OLIGOMER-ASSOCIATED
;  TITLE OF INVENTION:AND/OR -INDUCED DISEASES AND CONDITIONS
;  FILE REFERENCE: 7685-P53259US03
;  CURRENT APPLICATION NUMBER: US/16/148,601
;  CURRENT FILING DATE: 2018-10-01
;  PRIOR APPLICATION NUMBER: 15/808,842
;  PRIOR FILING DATE: 2017-11-09
;  PRIOR APPLICATION NUMBER: 62/507,633
;  PRIOR FILING DATE: 2017-05-17
;  PRIOR APPLICATION NUMBER: PCT/CA2016/051300
;  PRIOR FILING DATE: 2016-11-09
;  PRIOR APPLICATION NUMBER: PCT/CA2016/051305
;  PRIOR FILING DATE: 2016-11-09
;  PRIOR APPLICATION NUMBER: PCT/CA2016/051303
;  PRIOR FILING DATE: 2016-11-09
;  PRIOR APPLICATION NUMBER: PCT/CA2017/050866
;  PRIOR FILING DATE: 2017-07-18
;  PRIOR APPLICATION NUMBER: 62/443,766
;  PRIOR FILING DATE: 2017-01-08
;  PRIOR APPLICATION NUMBER: 62/507,587
;  PRIOR FILING DATE: 2017-05-17

;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 2
;  LENGTH: 7
;  TYPE: PRT
;  ORGANISM: Homo Sapiens
US-16-148-601-2

  Query Match             100.0%;  Score 47;  DB 19;  Length 7;
  Best Local Similarity   100.0%;  
  Matches    7;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CGHHQKG 7
              |||||||
Db          1 CGHHQKG 7

US-16-318-605-12
; Sequence 12, Application US/16318605
; Publication No. US20200172602A1
; GENERAL INFORMATION
;  APPLICANT: THE UNIVERSITY OF BRITISH COLUMBIA
;  APPLICANT:PROMIS NEUROSCIENCES, INC.
;  TITLE OF INVENTION: ANTIBODIES FOR ABETA
;  FILE REFERENCE: 27108-P50442US04
;  CURRENT APPLICATION NUMBER: US/16/318,605
;  CURRENT FILING DATE: 2019-01-17
;  PRIOR APPLICATION NUMBER: PCT/CA2017/050866
;  PRIOR FILING DATE: 2017-07-18
;  PRIOR APPLICATION NUMBER: 62/363566
;  PRIOR FILING DATE: 2016-07-18
;  PRIOR APPLICATION NUMBER: PCT/CA2016/051303
;  PRIOR FILING DATE: 2016-11-09
;  PRIOR APPLICATION NUMBER: 62/443766
;  PRIOR FILING DATE: 2017-01-08
;  PRIOR APPLICATION NUMBER: 62/507587
;  PRIOR FILING DATE: 2017-05-17
;  PRIOR APPLICATION NUMBER: 62/507633
;  PRIOR FILING DATE: 2017-05-17
;  NUMBER OF SEQ ID NOS: 95
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 12
;  LENGTH: 7
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Artificial Construct
US-16-318-605-12

  Query Match             100.0%;  Score 47;  DB 20;  Length 7;
  Best Local Similarity   100.0%;  
  Matches    7;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CGHHQKG 7
              |||||||
Db          1 CGHHQKG 7

US-16-631-676-12
; Sequence 12, Application US/16631676
; Publication No. US20200181247A1
; GENERAL INFORMATION
;  APPLICANT: THE UNIVERSITY OF BRITISH COLUMBIA
;  APPLICANT:PROMIS NEUROSCIENCES INC.
;  TITLE OF INVENTION: ANTIBODIES TO AMYLOID BETA
;  FILE REFERENCE: 7685-P50442PC02
;  CURRENT APPLICATION NUMBER: US/16/631,676
;  CURRENT FILING DATE: 2020-01-16
;  PRIOR APPLICATION NUMBER: 62/622,126
;  PRIOR FILING DATE: 2018-01-25
;  PRIOR APPLICATION NUMBER: PCT/CA2017/050866
;  PRIOR FILING DATE: 2017-07-18
;  NUMBER OF SEQ ID NOS: 99
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 12
;  LENGTH: 7
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Artificial Construct
US-16-631-676-12

  Query Match             100.0%;  Score 47;  DB 20;  Length 7;
  Best Local Similarity   100.0%;  
  Matches    7;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CGHHQKG 7
              |||||||
Db          1 CGHHQKG 7


; Sequence 13, Application US/15774707
; Publication No. US20180319856A1
; GENERAL INFORMATION
;  APPLICANT: THE UNIVERSITY OF BRITISH COLUMBIA
;  TITLE OF INVENTION: EPITOPES IN AMYLOID BETA MID-REGION AND
;  TITLE OF INVENTION:CONFORMATIONALLY-SELECTIVE ANTIBODIES THERETO
;  FILE REFERENCE: 7685-P50442US01
;  CURRENT APPLICATION NUMBER: US/15/774,707
;  CURRENT FILING DATE: 2018-05-09
;  PRIOR APPLICATION NUMBER: PCT/CA2016/051303
;  PRIOR FILING DATE: 2016-11-09
;  PRIOR APPLICATION NUMBER: 62/253,044
;  PRIOR FILING DATE: 2015-11-09
;  PRIOR APPLICATION NUMBER: 62/363,566
;  PRIOR FILING DATE: 2016-07-18
;  PRIOR APPLICATION NUMBER: 62/365,634
;  PRIOR FILING DATE: 2016-07-22
;  PRIOR APPLICATION NUMBER: 62/393,615
;  PRIOR FILING DATE: 2016-09-12
;  NUMBER OF SEQ ID NOS: 32
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 13
;  LENGTH: 8
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic Construct
US-15-774-707-13

  Query Match             100.0%;  Score 47;  DB 17;  Length 8;
  Best Local Similarity   100.0%;  
  Matches    7;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CGHHQKG 7
              |||||||
Db          1 CGHHQKG 7

US-12-812-263A-77862
; Sequence 77862, Application US/12812263A
; Publication No. US20120017338A1
; GENERAL INFORMATION
;  APPLICANT: Kovalic, David
;  APPLICANT:Wu, Wei et al
;  APPLICANT:Qiu, Bo-Xing
;  APPLICANT:Tabaska, Jack E
;  TITLE OF INVENTION: ISOLATED NOVEL NUCLEIC ACID AND PROTEIN MOLECULES FROM CORN AND
;  TITLE OF INVENTION:METHODS OF USING THOSE MOLECULES TO GENERATE TRASGENIC PLANT
;  TITLE OF INVENTION:WITH ENHANCED AGRONOMIC TRAITS
;  FILE REFERENCE: 38-21(55305)B-0001
;  CURRENT APPLICATION NUMBER: US/12/812,263A
;  CURRENT FILING DATE: 2011-06-24
;  PRIOR APPLICATION NUMBER: PCT/09/00153
;  PRIOR FILING DATE: 2009-01-09
;  PRIOR APPLICATION NUMBER: 61/011,138
;  PRIOR FILING DATE: 2008-01-15
;  NUMBER OF SEQ ID NOS: 83558
; SEQ ID NO 77862
;  LENGTH: 219
;  TYPE: PRT
;  ORGANISM: Zea mays
;  FEATURE:
;  OTHER INFORMATION: Coding DNA Sequence Number=SeqID_36083
US-12-812-263A-77862

  Query Match             89.4%;  Score 42;  DB 9;  Length 219;
  Best Local Similarity   85.7%;  
  Matches    6;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 CGHHQKG 7
              |||| ||
Db         86 CGHHDKG 92

US-14-300-337-77862
; Sequence 77862, Application US/14300337
; Publication No. US20140359836A1
; GENERAL INFORMATION
;  APPLICANT: Kovalic, David
;  APPLICANT:Wu, Wei et al
;  APPLICANT:Qiu, Bo-Xing
;  APPLICANT:Tabaska, Jack E
;  TITLE OF INVENTION: ISOLATED NOVEL NUCLEIC ACID AND PROTEIN MOLECULES FROM CORN AND
;  TITLE OF INVENTION:METHODS OF USING THOSE MOLECULES TO GENERATE TRASGENIC PLANT
;  TITLE OF INVENTION:WITH ENHANCED AGRONOMIC TRAITS
;  FILE REFERENCE: 38-21(55305)B-0001
;  CURRENT APPLICATION NUMBER: US/14/300,337
;  CURRENT FILING DATE: 2014-06-10
;  PRIOR APPLICATION NUMBER: 12812263

;  PRIOR APPLICATION NUMBER: PCT/09/00153
;  PRIOR FILING DATE: 2009-01-09
;  PRIOR APPLICATION NUMBER: 61/011,138
;  PRIOR FILING DATE: 2008-01-15
;  NUMBER OF SEQ ID NOS: 83558
; SEQ ID NO 77862
;  LENGTH: 219
;  TYPE: PRT
;  ORGANISM: Zea mays
;  FEATURE:
;  OTHER INFORMATION: Coding DNA Sequence Number=SeqID_36083
US-14-300-337-77862

  Query Match             89.4%;  Score 42;  DB 13;  Length 219;
  Best Local Similarity   85.7%;  
  Matches    6;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 CGHHQKG 7
              |||| ||
Db         86 CGHHDKG 92

US-15-808-842-4
; Sequence 4, Application US/15808842
; Publication No. US20180125920A1
; GENERAL INFORMATION
;  APPLICANT: THE UNIVERSITY OF BRITISH COLUMBIA
;  TITLE OF INVENTION: METHODS FOR PREVENTING AND TREATING A-BETA OLIGOMER-ASSOCIATED
;  TITLE OF INVENTION:AND/OR -INDUCED DISEASES AND CONDITIONS
;  FILE REFERENCE: 7685-P53259US02
;  CURRENT APPLICATION NUMBER: US/15/808,842
;  CURRENT FILING DATE: 2017-11-09
;  PRIOR APPLICATION NUMBER: 62/507,633
;  PRIOR FILING DATE: 2017-05-17
;  PRIOR APPLICATION NUMBER: PCT/CA2016/051300
;  PRIOR FILING DATE: 2016-11-09
;  PRIOR APPLICATION NUMBER: PCT/CA2016/051305
;  PRIOR FILING DATE: 2016-11-09
;  PRIOR APPLICATION NUMBER: PCT/CA2016/051303
;  PRIOR FILING DATE: 2016-11-09
;  PRIOR APPLICATION NUMBER: PCT/CA2017/050866
;  PRIOR FILING DATE: 2017-07-18
;  PRIOR APPLICATION NUMBER: 62/443,766
;  PRIOR FILING DATE: 2017-01-08
;  PRIOR APPLICATION NUMBER: 62/507,587
;  PRIOR FILING DATE: 2017-05-17
;  NUMBER OF SEQ ID NOS: 202
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 4
;  LENGTH: 6
;  TYPE: PRT
;  ORGANISM: Homo Sapiens
US-15-808-842-4

  Query Match             87.2%;  Score 41;  DB 17;  Length 6;
  Best Local Similarity   100.0%;  
  Matches    6;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CGHHQK 6
              ||||||
Db          1 CGHHQK 6

US-15-774-707-4
; Sequence 4, Application US/15774707
; Publication No. US20180319856A1
; GENERAL INFORMATION
;  APPLICANT: THE UNIVERSITY OF BRITISH COLUMBIA
;  TITLE OF INVENTION: EPITOPES IN AMYLOID BETA MID-REGION AND
;  TITLE OF INVENTION:CONFORMATIONALLY-SELECTIVE ANTIBODIES THERETO
;  FILE REFERENCE: 7685-P50442US01
;  CURRENT APPLICATION NUMBER: US/15/774,707
;  CURRENT FILING DATE: 2018-05-09
;  PRIOR APPLICATION NUMBER: PCT/CA2016/051303
;  PRIOR FILING DATE: 2016-11-09
;  PRIOR APPLICATION NUMBER: 62/253,044
;  PRIOR FILING DATE: 2015-11-09
;  PRIOR APPLICATION NUMBER: 62/363,566
;  PRIOR FILING DATE: 2016-07-18
;  PRIOR APPLICATION NUMBER: 62/365,634
;  PRIOR FILING DATE: 2016-07-22
;  PRIOR APPLICATION NUMBER: 62/393,615
;  PRIOR FILING DATE: 2016-09-12
;  NUMBER OF SEQ ID NOS: 32
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 4
;  LENGTH: 6
;  TYPE: PRT
;  ORGANISM: Artificial Sequence

;  OTHER INFORMATION: Synthetic Construct
US-15-774-707-4

  Query Match             87.2%;  Score 41;  DB 17;  Length 6;
  Best Local Similarity   100.0%;  
  Matches    6;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CGHHQK 6
              ||||||
Db          1 CGHHQK 6

US-16-148-601-4
; Sequence 4, Application US/16148601
; Publication No. US20190151401A1
; GENERAL INFORMATION
;  APPLICANT: THE UNIVERSITY OF BRITISH COLUMBIA
;  TITLE OF INVENTION: METHODS FOR PREVENTING AND TREATING A-BETA OLIGOMER-ASSOCIATED
;  TITLE OF INVENTION:AND/OR -INDUCED DISEASES AND CONDITIONS
;  FILE REFERENCE: 7685-P53259US03
;  CURRENT APPLICATION NUMBER: US/16/148,601
;  CURRENT FILING DATE: 2018-10-01
;  PRIOR APPLICATION NUMBER: 15/808,842
;  PRIOR FILING DATE: 2017-11-09
;  PRIOR APPLICATION NUMBER: 62/507,633
;  PRIOR FILING DATE: 2017-05-17
;  PRIOR APPLICATION NUMBER: PCT/CA2016/051300
;  PRIOR FILING DATE: 2016-11-09
;  PRIOR APPLICATION NUMBER: PCT/CA2016/051305
;  PRIOR FILING DATE: 2016-11-09
;  PRIOR APPLICATION NUMBER: PCT/CA2016/051303
;  PRIOR FILING DATE: 2016-11-09
;  PRIOR APPLICATION NUMBER: PCT/CA2017/050866
;  PRIOR FILING DATE: 2017-07-18
;  PRIOR APPLICATION NUMBER: 62/443,766
;  PRIOR FILING DATE: 2017-01-08
;  PRIOR APPLICATION NUMBER: 62/507,587
;  PRIOR FILING DATE: 2017-05-17
;  NUMBER OF SEQ ID NOS: 202
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 4
;  LENGTH: 6
;  TYPE: PRT
;  ORGANISM: Homo Sapiens
US-16-148-601-4

  Query Match             87.2%;  Score 41;  DB 19;  Length 6;
  Best Local Similarity   100.0%;  
  Matches    6;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CGHHQK 6
              ||||||
Db          1 CGHHQK 6

US-15-774-707-17
; Sequence 17, Application US/15774707
; Publication No. US20180319856A1
; GENERAL INFORMATION
;  APPLICANT: THE UNIVERSITY OF BRITISH COLUMBIA
;  TITLE OF INVENTION: EPITOPES IN AMYLOID BETA MID-REGION AND
;  TITLE OF INVENTION:CONFORMATIONALLY-SELECTIVE ANTIBODIES THERETO
;  FILE REFERENCE: 7685-P50442US01
;  CURRENT APPLICATION NUMBER: US/15/774,707
;  CURRENT FILING DATE: 2018-05-09
;  PRIOR APPLICATION NUMBER: PCT/CA2016/051303
;  PRIOR FILING DATE: 2016-11-09
;  PRIOR APPLICATION NUMBER: 62/253,044
;  PRIOR FILING DATE: 2015-11-09
;  PRIOR APPLICATION NUMBER: 62/363,566
;  PRIOR FILING DATE: 2016-07-18
;  PRIOR APPLICATION NUMBER: 62/365,634
;  PRIOR FILING DATE: 2016-07-22
;  PRIOR APPLICATION NUMBER: 62/393,615
;  PRIOR FILING DATE: 2016-09-12
;  NUMBER OF SEQ ID NOS: 32
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 17
;  LENGTH: 7
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic Construct
US-15-774-707-17

  Query Match             87.2%;  Score 41;  DB 17;  Length 7;
  Best Local Similarity   100.0%;  
  Matches    6;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;


              ||||||
Db          1 CGHHQK 6

US-10-425-115-262025
; Sequence 262025, Application US/10425115
; Publication No. US20040214272A1
; GENERAL INFORMATION:
;  APPLICANT: La Rosa, Thomas J.
;  APPLICANT:  Kovalic, David K.
;  APPLICANT:  Zhou, Yihua
;  APPLICANT:  Cao, Yongwei
;  TITLE OF INVENTION: Nucleic Acid Molecules and Other Molecules Associated With
;  TITLE OF INVENTION:  Plants
;  FILE REFERENCE: 38-21(53222)B
;  CURRENT APPLICATION NUMBER: US/10/425,115
;  CURRENT FILING DATE:  2003-04-28
;  NUMBER OF SEQ ID NOS: 369326
; SEQ ID NO 262025
;   LENGTH: 62
;   TYPE: PRT
;   ORGANISM: Zea mays
;   FEATURE: 
;   OTHER INFORMATION: Clone ID: MRT4577_17057C.1.pep
US-10-425-115-262025

  Query Match             85.1%;  Score 40;  DB 4;  Length 62;
  Best Local Similarity   85.7%;  
  Matches    6;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 CGHHQKG 7
              |||| ||
Db         30 CGHHGKG 36

US-10-425-115-262025
; Sequence 262025, Application US/10425115
; Publication No. US20090087878A9
; GENERAL INFORMATION:
;  APPLICANT: La Rosa, Thomas J.
;  APPLICANT:  Kovalic, David K.
;  APPLICANT:  Zhou, Yihua
;  APPLICANT:  Cao, Yongwei
;  TITLE OF INVENTION: Nucleic Acid Molecules and Other Molecules Associated With
;  TITLE OF INVENTION:  Plants
;  FILE REFERENCE: 38-21(53222)B
;  CURRENT APPLICATION NUMBER: US/10/425,115
;  CURRENT FILING DATE:  2003-04-28
;  NUMBER OF SEQ ID NOS: 369326
; SEQ ID NO 262025
;   LENGTH: 62
;   TYPE: PRT
;   ORGANISM: Zea mays
;   FEATURE: 
;   OTHER INFORMATION: Clone ID: MRT4577_17057C.1.pep
US-10-425-115-262025

  Query Match             85.1%;  Score 40;  DB 5;  Length 62;
  Best Local Similarity   85.7%;  
  Matches    6;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 CGHHQKG 7
              |||| ||
Db         30 CGHHGKG 36

US-11-978-193-262025
; Sequence 262025, Application US/11978193
; Publication No. US20110214206A1
; GENERAL INFORMATION
;  APPLICANT: La Rosa, Thomas J.
;  APPLICANT:Kovalic, David K.
;  APPLICANT:Zhou, Yihua
;  APPLICANT:Cao, Yongwei
;  TITLE OF INVENTION: Nucleic Acid Molecules and Other Molecules Associated With
;  TITLE OF INVENTION:Plants
;  FILE REFERENCE: 38-21(53222)B
;  CURRENT APPLICATION NUMBER: US/11/978,193
;  CURRENT FILING DATE: 2011-03-31
;  NUMBER OF SEQ ID NOS: 369326
; SEQ ID NO 262025
;  LENGTH: 62
;  TYPE: PRT
;  ORGANISM: Zea mays
;  FEATURE:
;  OTHER INFORMATION: Clone ID: MRT4577_17057C.1.pep
US-11-978-193-262025

  Query Match             85.1%;  Score 40;  DB 7;  Length 62;
  Best Local Similarity   85.7%;  


Qy          1 CGHHQKG 7
              |||| ||
Db         30 CGHHGKG 36

US-13-385-792-262025
; Sequence 262025, Application US/13385792
; Publication No. US20120216318A1
; GENERAL INFORMATION
;  APPLICANT: La Rosa, Thomas J.
;  APPLICANT:Zhou, Yihua
;  APPLICANT:Kovalic, David K.
;  APPLICANT:Cao, Yongwei
;  APPLICANT:Liu, Jingdong
;  APPLICANT:Cheikh, Nordine
;  APPLICANT:Shukla, Hridayabhiranjan
;  APPLICANT:Ruff, Thomas G.
;  APPLICANT:Hardeman, Kristine J.
;  APPLICANT:Edgerton, Michael D.
;  APPLICANT:Varogona, Marguerite
;  APPLICANT:Wu, Wei
;  APPLICANT:Conner, Timothy W.
;  TITLE OF INVENTION: Nucleic Acid Molecules and Other Molecules Associated With
;  TITLE OF INVENTION:Plants
;  FILE REFERENCE: P02304US10/16517.399
;  CURRENT APPLICATION NUMBER: US/13/385,792
;  CURRENT FILING DATE: 2012-03-07
;  PRIOR APPLICATION NUMBER: 11978193
;  PRIOR FILING DATE: 2011-05-25
;  PRIOR APPLICATION NUMBER: US 10/425,115
;  PRIOR FILING DATE: 2003-04-28
;  PRIOR APPLICATION NUMBER: US 09/985,678
;  PRIOR FILING DATE: 2001-11-05
;  PRIOR APPLICATION NUMBER: US 09/304,517
;  PRIOR FILING DATE: 1999-05-06
;  PRIOR APPLICATION NUMBER: US 09/849,526
;  PRIOR FILING DATE: 2001-05-07
;  PRIOR APPLICATION NUMBER: US 09/684,016
;  PRIOR FILING DATE: 2000-10-10
;  PRIOR APPLICATION NUMBER: US 09/654,617
;  PRIOR FILING DATE: 2000-09-05
;  PRIOR APPLICATION NUMBER: US 09/816,660
;  PRIOR FILING DATE: 2001-03-26
;  PRIOR APPLICATION NUMBER: US 09/873,402
;  PRIOR FILING DATE: 2001-06-05
;  PRIOR APPLICATION NUMBER: US 09/865,419
;  PRIOR FILING DATE: 2001-05-29
;  PRIOR APPLICATION NUMBER: US 09/865,439
;  PRIOR FILING DATE: 2001-05-29
;  PRIOR APPLICATION NUMBER: US 60/202,214
;  PRIOR FILING DATE: 2000-05-08
;  PRIOR APPLICATION NUMBER: US 60/209,830
;  PRIOR FILING DATE: 2000-06-06
;  PRIOR APPLICATION NUMBER: US 60/208,063
;  PRIOR FILING DATE: 2000-05-31
;  PRIOR APPLICATION NUMBER: US 60/207,458
;  PRIOR FILING DATE: 2000-05-30
;  NUMBER OF SEQ ID NOS: 369326
; SEQ ID NO 262025
;  LENGTH: 62
;  TYPE: PRT
;  ORGANISM: Zea mays
;  FEATURE:
;  OTHER INFORMATION: Clone ID: MRT4577_17057C.1.pep
US-13-385-792-262025

  Query Match             85.1%;  Score 40;  DB 10;  Length 62;
  Best Local Similarity   85.7%;  
  Matches    6;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 CGHHQKG 7
              |||| ||
Db         30 CGHHGKG 36

US-10-437-963-162963
; Sequence 162963, Application US/10437963
; Publication No. US20040123343A1
; GENERAL INFORMATION:
;  APPLICANT: La Rosa, Thomas J.
;  APPLICANT:  Kovalic, David K.
;  APPLICANT:  Zhou, Yihua
;  APPLICANT:  Cao, Yongwei
;  APPLICANT:  Wu, Wei
;  APPLICANT:  Boukharov, Andrey A.
;  APPLICANT:  Barbazuk, Brad
;  APPLICANT:  Li, Ping
;  TITLE OF INVENTION: Rice Nucleic Acid Molecules and Other Molecules Associated With

;  FILE REFERENCE: 38-21(53221)B
;  CURRENT APPLICATION NUMBER: US/10/437,963
;  CURRENT FILING DATE:  2003-05-14
;  NUMBER OF SEQ ID NOS: 204966
; SEQ ID NO 162963
;   LENGTH: 81
;   TYPE: PRT
;   ORGANISM: Oryza sativa
;   FEATURE: 
;   OTHER INFORMATION: Clone ID: PAT_MRT4530_62002C.1.pep
US-10-437-963-162963

  Query Match             85.1%;  Score 40;  DB 4;  Length 81;
  Best Local Similarity   85.7%;  
  Matches    6;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 CGHHQKG 7
              |||| ||
Db         18 CGHHVKG 24

US-10-437-963-162963
; Sequence 162963, Application US/10437963
; Publication No. US20100269213A2
; GENERAL INFORMATION:
;  APPLICANT: La Rosa, Thomas J.
;  APPLICANT:  Kovalic, David K.
;  APPLICANT:  Zhou, Yihua
;  APPLICANT:  Cao, Yongwei
;  APPLICANT:  Wu, Wei
;  APPLICANT:  Boukharov, Andrey A.
;  APPLICANT:  Barbazuk, Brad
;  APPLICANT:  Li, Ping
;  TITLE OF INVENTION: Rice Nucleic Acid Molecules and Other Molecules Associated With
;  TITLE OF INVENTION:  Plants and Uses Thereof for Plant Improvement
;  FILE REFERENCE: 38-21(53221)B
;  CURRENT APPLICATION NUMBER: US/10/437,963
;  CURRENT FILING DATE:  2003-05-14
;  NUMBER OF SEQ ID NOS: 204966
; SEQ ID NO 162963
;   LENGTH: 81
;   TYPE: PRT
;   ORGANISM: Oryza sativa
;   FEATURE: 
;   OTHER INFORMATION: Clone ID: PAT_MRT4530_62002C.1.pep
US-10-437-963-162963

  Query Match             85.1%;  Score 40;  DB 5;  Length 81;
  Best Local Similarity   85.7%;  
  Matches    6;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 CGHHQKG 7
              |||| ||
Db         18 CGHHVKG 24

US-10-437-963-162963
; Sequence 162963, Application US/10437963
; Publication No. US20110131679A2
; GENERAL INFORMATION:
;  APPLICANT: La Rosa, Thomas J.
;  APPLICANT:  Kovalic, David K.
;  APPLICANT:  Zhou, Yihua
;  APPLICANT:  Cao, Yongwei
;  APPLICANT:  Wu, Wei
;  APPLICANT:  Boukharov, Andrey A.
;  APPLICANT:  Barbazuk, Brad
;  APPLICANT:  Li, Ping
;  TITLE OF INVENTION: Rice Nucleic Acid Molecules and Other Molecules Associated With
;  TITLE OF INVENTION:  Plants and Uses Thereof for Plant Improvement
;  FILE REFERENCE: 38-21(53221)B
;  CURRENT APPLICATION NUMBER: US/10/437,963
;  CURRENT FILING DATE:  2003-05-14
;  NUMBER OF SEQ ID NOS: 204966
; SEQ ID NO 162963
;   LENGTH: 81
;   TYPE: PRT
;   ORGANISM: Oryza sativa
;   FEATURE: 
;   OTHER INFORMATION: Clone ID: PAT_MRT4530_62002C.1.pep
US-10-437-963-162963

  Query Match             85.1%;  Score 40;  DB 5;  Length 81;
  Best Local Similarity   85.7%;  
  Matches    6;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 CGHHQKG 7
              |||| ||
Db         18 CGHHVKG 24

US-15-808-842-2
; Sequence 2, Application US/15808842
; Publication No. US20180125920A1
; GENERAL INFORMATION
;  APPLICANT: THE UNIVERSITY OF BRITISH COLUMBIA
;  TITLE OF INVENTION: METHODS FOR PREVENTING AND TREATING A-BETA OLIGOMER-ASSOCIATED
;  TITLE OF INVENTION:AND/OR -INDUCED DISEASES AND CONDITIONS
;  FILE REFERENCE: 7685-P53259US02
;  CURRENT APPLICATION NUMBER: US/15/808,842
;  CURRENT FILING DATE: 2017-11-09
;  PRIOR APPLICATION NUMBER: 62/507,633
;  PRIOR FILING DATE: 2017-05-17
;  PRIOR APPLICATION NUMBER: PCT/CA2016/051300
;  PRIOR FILING DATE: 2016-11-09
;  PRIOR APPLICATION NUMBER: PCT/CA2016/051305
;  PRIOR FILING DATE: 2016-11-09
;  PRIOR APPLICATION NUMBER: PCT/CA2016/051303
;  PRIOR FILING DATE: 2016-11-09
;  PRIOR APPLICATION NUMBER: PCT/CA2017/050866
;  PRIOR FILING DATE: 2017-07-18
;  PRIOR APPLICATION NUMBER: 62/443,766
;  PRIOR FILING DATE: 2017-01-08
;  PRIOR APPLICATION NUMBER: 62/507,587
;  PRIOR FILING DATE: 2017-05-17
;  NUMBER OF SEQ ID NOS: 202
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 2
;  LENGTH: 7
;  TYPE: PRT
;  ORGANISM: Homo Sapiens
US-15-808-842-2

  Query Match             100.0%;  Score 47;  DB 17;  Length 7;
  Best Local Similarity   100.0%;  
  Matches    7;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CGHHQKG 7
              |||||||
Db          1 CGHHQKG 7

US-15-774-707-2
; Sequence 2, Application US/15774707
; Publication No. US20180319856A1
; GENERAL INFORMATION
;  APPLICANT: THE UNIVERSITY OF BRITISH COLUMBIA
;  TITLE OF INVENTION: EPITOPES IN AMYLOID BETA MID-REGION AND
;  TITLE OF INVENTION:CONFORMATIONALLY-SELECTIVE ANTIBODIES THERETO
;  FILE REFERENCE: 7685-P50442US01
;  CURRENT APPLICATION NUMBER: US/15/774,707
;  CURRENT FILING DATE: 2018-05-09
;  PRIOR APPLICATION NUMBER: PCT/CA2016/051303
;  PRIOR FILING DATE: 2016-11-09
;  PRIOR APPLICATION NUMBER: 62/253,044
;  PRIOR FILING DATE: 2015-11-09
;  PRIOR APPLICATION NUMBER: 62/363,566
;  PRIOR FILING DATE: 2016-07-18
;  PRIOR APPLICATION NUMBER: 62/365,634
;  PRIOR FILING DATE: 2016-07-22
;  PRIOR APPLICATION NUMBER: 62/393,615
;  PRIOR FILING DATE: 2016-09-12
;  NUMBER OF SEQ ID NOS: 32
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 2
;  LENGTH: 7
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic Construct
US-15-774-707-2

  Query Match             100.0%;  Score 47;  DB 17;  Length 7;
  Best Local Similarity   100.0%;  
  Matches    7;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CGHHQKG 7
              |||||||
Db          1 CGHHQKG 7

US-16-148-601-2
; Sequence 2, Application US/16148601
; Publication No. US20190151401A1
; GENERAL INFORMATION
;  APPLICANT: THE UNIVERSITY OF BRITISH COLUMBIA
;  TITLE OF INVENTION: METHODS FOR PREVENTING AND TREATING A-BETA OLIGOMER-ASSOCIATED
;  TITLE OF INVENTION:AND/OR -INDUCED DISEASES AND CONDITIONS
;  FILE REFERENCE: 7685-P53259US03
;  CURRENT APPLICATION NUMBER: US/16/148,601

;  PRIOR APPLICATION NUMBER: 15/808,842
;  PRIOR FILING DATE: 2017-11-09
;  PRIOR APPLICATION NUMBER: 62/507,633
;  PRIOR FILING DATE: 2017-05-17
;  PRIOR APPLICATION NUMBER: PCT/CA2016/051300
;  PRIOR FILING DATE: 2016-11-09
;  PRIOR APPLICATION NUMBER: PCT/CA2016/051305
;  PRIOR FILING DATE: 2016-11-09
;  PRIOR APPLICATION NUMBER: PCT/CA2016/051303
;  PRIOR FILING DATE: 2016-11-09
;  PRIOR APPLICATION NUMBER: PCT/CA2017/050866
;  PRIOR FILING DATE: 2017-07-18
;  PRIOR APPLICATION NUMBER: 62/443,766
;  PRIOR FILING DATE: 2017-01-08
;  PRIOR APPLICATION NUMBER: 62/507,587
;  PRIOR FILING DATE: 2017-05-17
;  NUMBER OF SEQ ID NOS: 202
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 2
;  LENGTH: 7
;  TYPE: PRT
;  ORGANISM: Homo Sapiens
US-16-148-601-2

  Query Match             100.0%;  Score 47;  DB 19;  Length 7;
  Best Local Similarity   100.0%;  
  Matches    7;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CGHHQKG 7
              |||||||
Db          1 CGHHQKG 7

US-15-774-707-13
; Sequence 13, Application US/15774707
; Publication No. US20180319856A1
; GENERAL INFORMATION
;  APPLICANT: THE UNIVERSITY OF BRITISH COLUMBIA
;  TITLE OF INVENTION: EPITOPES IN AMYLOID BETA MID-REGION AND
;  TITLE OF INVENTION:CONFORMATIONALLY-SELECTIVE ANTIBODIES THERETO
;  FILE REFERENCE: 7685-P50442US01
;  CURRENT APPLICATION NUMBER: US/15/774,707
;  CURRENT FILING DATE: 2018-05-09
;  PRIOR APPLICATION NUMBER: PCT/CA2016/051303
;  PRIOR FILING DATE: 2016-11-09
;  PRIOR APPLICATION NUMBER: 62/253,044
;  PRIOR FILING DATE: 2015-11-09
;  PRIOR APPLICATION NUMBER: 62/363,566
;  PRIOR FILING DATE: 2016-07-18
;  PRIOR APPLICATION NUMBER: 62/365,634
;  PRIOR FILING DATE: 2016-07-22
;  PRIOR APPLICATION NUMBER: 62/393,615
;  PRIOR FILING DATE: 2016-09-12
;  NUMBER OF SEQ ID NOS: 32
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 13
;  LENGTH: 8
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic Construct
US-15-774-707-13

  Query Match             100.0%;  Score 47;  DB 17;  Length 8;
  Best Local Similarity   100.0%;  
  Matches    7;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CGHHQKG 7
              |||||||
Db          1 CGHHQKG 7

US-12-812-263A-77862
; Sequence 77862, Application US/12812263A
; Publication No. US20120017338A1
; GENERAL INFORMATION
;  APPLICANT: Kovalic, David
;  APPLICANT:Wu, Wei et al
;  APPLICANT:Qiu, Bo-Xing
;  APPLICANT:Tabaska, Jack E
;  TITLE OF INVENTION: ISOLATED NOVEL NUCLEIC ACID AND PROTEIN MOLECULES FROM CORN AND
;  TITLE OF INVENTION:METHODS OF USING THOSE MOLECULES TO GENERATE TRASGENIC PLANT
;  TITLE OF INVENTION:WITH ENHANCED AGRONOMIC TRAITS
;  FILE REFERENCE: 38-21(55305)B-0001
;  CURRENT APPLICATION NUMBER: US/12/812,263A
;  CURRENT FILING DATE: 2011-06-24
;  PRIOR APPLICATION NUMBER: PCT/09/00153
;  PRIOR FILING DATE: 2009-01-09
;  PRIOR APPLICATION NUMBER: 61/011,138

;  NUMBER OF SEQ ID NOS: 83558
; SEQ ID NO 77862
;  LENGTH: 219
;  TYPE: PRT
;  ORGANISM: Zea mays
;  FEATURE:
;  OTHER INFORMATION: Coding DNA Sequence Number=SeqID_36083
US-12-812-263A-77862

  Query Match             89.4%;  Score 42;  DB 9;  Length 219;
  Best Local Similarity   85.7%;  
  Matches    6;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 CGHHQKG 7
              |||| ||
Db         86 CGHHDKG 92

US-14-300-337-77862
; Sequence 77862, Application US/14300337
; Publication No. US20140359836A1
; GENERAL INFORMATION
;  APPLICANT: Kovalic, David
;  APPLICANT:Wu, Wei et al
;  APPLICANT:Qiu, Bo-Xing
;  APPLICANT:Tabaska, Jack E
;  TITLE OF INVENTION: ISOLATED NOVEL NUCLEIC ACID AND PROTEIN MOLECULES FROM CORN AND
;  TITLE OF INVENTION:METHODS OF USING THOSE MOLECULES TO GENERATE TRASGENIC PLANT
;  TITLE OF INVENTION:WITH ENHANCED AGRONOMIC TRAITS
;  FILE REFERENCE: 38-21(55305)B-0001
;  CURRENT APPLICATION NUMBER: US/14/300,337
;  CURRENT FILING DATE: 2014-06-10
;  PRIOR APPLICATION NUMBER: 12812263
;  PRIOR FILING DATE: 2011-06-24
;  PRIOR APPLICATION NUMBER: PCT/09/00153
;  PRIOR FILING DATE: 2009-01-09
;  PRIOR APPLICATION NUMBER: 61/011,138
;  PRIOR FILING DATE: 2008-01-15
;  NUMBER OF SEQ ID NOS: 83558
; SEQ ID NO 77862
;  LENGTH: 219
;  TYPE: PRT
;  ORGANISM: Zea mays
;  FEATURE:
;  OTHER INFORMATION: Coding DNA Sequence Number=SeqID_36083
US-14-300-337-77862

  Query Match             89.4%;  Score 42;  DB 13;  Length 219;
  Best Local Similarity   85.7%;  
  Matches    6;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 CGHHQKG 7
              |||| ||
Db         86 CGHHDKG 92

US-15-808-842-4
; Sequence 4, Application US/15808842
; Publication No. US20180125920A1
; GENERAL INFORMATION
;  APPLICANT: THE UNIVERSITY OF BRITISH COLUMBIA
;  TITLE OF INVENTION: METHODS FOR PREVENTING AND TREATING A-BETA OLIGOMER-ASSOCIATED
;  TITLE OF INVENTION:AND/OR -INDUCED DISEASES AND CONDITIONS
;  FILE REFERENCE: 7685-P53259US02
;  CURRENT APPLICATION NUMBER: US/15/808,842
;  CURRENT FILING DATE: 2017-11-09
;  PRIOR APPLICATION NUMBER: 62/507,633
;  PRIOR FILING DATE: 2017-05-17
;  PRIOR APPLICATION NUMBER: PCT/CA2016/051300
;  PRIOR FILING DATE: 2016-11-09
;  PRIOR APPLICATION NUMBER: PCT/CA2016/051305
;  PRIOR FILING DATE: 2016-11-09
;  PRIOR APPLICATION NUMBER: PCT/CA2016/051303
;  PRIOR FILING DATE: 2016-11-09
;  PRIOR APPLICATION NUMBER: PCT/CA2017/050866
;  PRIOR FILING DATE: 2017-07-18
;  PRIOR APPLICATION NUMBER: 62/443,766
;  PRIOR FILING DATE: 2017-01-08
;  PRIOR APPLICATION NUMBER: 62/507,587
;  PRIOR FILING DATE: 2017-05-17
;  NUMBER OF SEQ ID NOS: 202
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 4
;  LENGTH: 6
;  TYPE: PRT
;  ORGANISM: Homo Sapiens
US-15-808-842-4

  Query Match             87.2%;  Score 41;  DB 17;  Length 6;

  Matches    6;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CGHHQK 6
              ||||||
Db          1 CGHHQK 6

US-15-774-707-4
; Sequence 4, Application US/15774707
; Publication No. US20180319856A1
; GENERAL INFORMATION
;  APPLICANT: THE UNIVERSITY OF BRITISH COLUMBIA
;  TITLE OF INVENTION: EPITOPES IN AMYLOID BETA MID-REGION AND
;  TITLE OF INVENTION:CONFORMATIONALLY-SELECTIVE ANTIBODIES THERETO
;  FILE REFERENCE: 7685-P50442US01
;  CURRENT APPLICATION NUMBER: US/15/774,707
;  CURRENT FILING DATE: 2018-05-09
;  PRIOR APPLICATION NUMBER: PCT/CA2016/051303
;  PRIOR FILING DATE: 2016-11-09
;  PRIOR APPLICATION NUMBER: 62/253,044
;  PRIOR FILING DATE: 2015-11-09
;  PRIOR APPLICATION NUMBER: 62/363,566
;  PRIOR FILING DATE: 2016-07-18
;  PRIOR APPLICATION NUMBER: 62/365,634
;  PRIOR FILING DATE: 2016-07-22
;  PRIOR APPLICATION NUMBER: 62/393,615
;  PRIOR FILING DATE: 2016-09-12
;  NUMBER OF SEQ ID NOS: 32
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 4
;  LENGTH: 6
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic Construct
US-15-774-707-4

  Query Match             87.2%;  Score 41;  DB 17;  Length 6;
  Best Local Similarity   100.0%;  
  Matches    6;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CGHHQK 6
              ||||||
Db          1 CGHHQK 6

US-16-148-601-4
; Sequence 4, Application US/16148601
; Publication No. US20190151401A1
; GENERAL INFORMATION
;  APPLICANT: THE UNIVERSITY OF BRITISH COLUMBIA
;  TITLE OF INVENTION: METHODS FOR PREVENTING AND TREATING A-BETA OLIGOMER-ASSOCIATED
;  TITLE OF INVENTION:AND/OR -INDUCED DISEASES AND CONDITIONS
;  FILE REFERENCE: 7685-P53259US03
;  CURRENT APPLICATION NUMBER: US/16/148,601
;  CURRENT FILING DATE: 2018-10-01
;  PRIOR APPLICATION NUMBER: 15/808,842
;  PRIOR FILING DATE: 2017-11-09
;  PRIOR APPLICATION NUMBER: 62/507,633
;  PRIOR FILING DATE: 2017-05-17
;  PRIOR APPLICATION NUMBER: PCT/CA2016/051300
;  PRIOR FILING DATE: 2016-11-09
;  PRIOR APPLICATION NUMBER: PCT/CA2016/051305
;  PRIOR FILING DATE: 2016-11-09
;  PRIOR APPLICATION NUMBER: PCT/CA2016/051303
;  PRIOR FILING DATE: 2016-11-09
;  PRIOR APPLICATION NUMBER: PCT/CA2017/050866
;  PRIOR FILING DATE: 2017-07-18
;  PRIOR APPLICATION NUMBER: 62/443,766
;  PRIOR FILING DATE: 2017-01-08
;  PRIOR APPLICATION NUMBER: 62/507,587
;  PRIOR FILING DATE: 2017-05-17
;  NUMBER OF SEQ ID NOS: 202
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 4
;  LENGTH: 6
;  TYPE: PRT
;  ORGANISM: Homo Sapiens
US-16-148-601-4

  Query Match             87.2%;  Score 41;  DB 19;  Length 6;
  Best Local Similarity   100.0%;  
  Matches    6;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CGHHQK 6
              ||||||
Db          1 CGHHQK 6

US-15-774-707-17

; Publication No. US20180319856A1
; GENERAL INFORMATION
;  APPLICANT: THE UNIVERSITY OF BRITISH COLUMBIA
;  TITLE OF INVENTION: EPITOPES IN AMYLOID BETA MID-REGION AND
;  TITLE OF INVENTION:CONFORMATIONALLY-SELECTIVE ANTIBODIES THERETO
;  FILE REFERENCE: 7685-P50442US01
;  CURRENT APPLICATION NUMBER: US/15/774,707
;  CURRENT FILING DATE: 2018-05-09
;  PRIOR APPLICATION NUMBER: PCT/CA2016/051303
;  PRIOR FILING DATE: 2016-11-09
;  PRIOR APPLICATION NUMBER: 62/253,044
;  PRIOR FILING DATE: 2015-11-09
;  PRIOR APPLICATION NUMBER: 62/363,566
;  PRIOR FILING DATE: 2016-07-18
;  PRIOR APPLICATION NUMBER: 62/365,634
;  PRIOR FILING DATE: 2016-07-22
;  PRIOR APPLICATION NUMBER: 62/393,615
;  PRIOR FILING DATE: 2016-09-12
;  NUMBER OF SEQ ID NOS: 32
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 17
;  LENGTH: 7
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic Construct
US-15-774-707-17

  Query Match             87.2%;  Score 41;  DB 17;  Length 7;
  Best Local Similarity   100.0%;  
  Matches    6;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CGHHQK 6
              ||||||
Db          1 CGHHQK 6

US-10-425-115-262025
; Sequence 262025, Application US/10425115
; Publication No. US20040214272A1
; GENERAL INFORMATION:
;  APPLICANT: La Rosa, Thomas J.
;  APPLICANT:  Kovalic, David K.
;  APPLICANT:  Zhou, Yihua
;  APPLICANT:  Cao, Yongwei
;  TITLE OF INVENTION: Nucleic Acid Molecules and Other Molecules Associated With
;  TITLE OF INVENTION:  Plants
;  FILE REFERENCE: 38-21(53222)B
;  CURRENT APPLICATION NUMBER: US/10/425,115
;  CURRENT FILING DATE:  2003-04-28
;  NUMBER OF SEQ ID NOS: 369326
; SEQ ID NO 262025
;   LENGTH: 62
;   TYPE: PRT
;   ORGANISM: Zea mays
;   FEATURE: 
;   OTHER INFORMATION: Clone ID: MRT4577_17057C.1.pep
US-10-425-115-262025

  Query Match             85.1%;  Score 40;  DB 4;  Length 62;
  Best Local Similarity   85.7%;  
  Matches    6;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 CGHHQKG 7
              |||| ||
Db         30 CGHHGKG 36

US-10-425-115-262025
; Sequence 262025, Application US/10425115
; Publication No. US20090087878A9
; GENERAL INFORMATION:
;  APPLICANT: La Rosa, Thomas J.
;  APPLICANT:  Kovalic, David K.
;  APPLICANT:  Zhou, Yihua
;  APPLICANT:  Cao, Yongwei
;  TITLE OF INVENTION: Nucleic Acid Molecules and Other Molecules Associated With
;  TITLE OF INVENTION:  Plants
;  FILE REFERENCE: 38-21(53222)B
;  CURRENT APPLICATION NUMBER: US/10/425,115
;  CURRENT FILING DATE:  2003-04-28
;  NUMBER OF SEQ ID NOS: 369326
; SEQ ID NO 262025
;   LENGTH: 62
;   TYPE: PRT
;   ORGANISM: Zea mays
;   FEATURE: 
;   OTHER INFORMATION: Clone ID: MRT4577_17057C.1.pep
US-10-425-115-262025

  Query Match             85.1%;  Score 40;  DB 5;  Length 62;
  Best Local Similarity   85.7%;  
  Matches    6;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 CGHHQKG 7
              |||| ||
Db         30 CGHHGKG 36

US-11-978-193-262025
; Sequence 262025, Application US/11978193
; Publication No. US20110214206A1
; GENERAL INFORMATION
;  APPLICANT: La Rosa, Thomas J.
;  APPLICANT:Kovalic, David K.
;  APPLICANT:Zhou, Yihua
;  APPLICANT:Cao, Yongwei
;  TITLE OF INVENTION: Nucleic Acid Molecules and Other Molecules Associated With
;  TITLE OF INVENTION:Plants
;  FILE REFERENCE: 38-21(53222)B
;  CURRENT APPLICATION NUMBER: US/11/978,193
;  CURRENT FILING DATE: 2011-03-31
;  NUMBER OF SEQ ID NOS: 369326
; SEQ ID NO 262025
;  LENGTH: 62
;  TYPE: PRT
;  ORGANISM: Zea mays
;  FEATURE:
;  OTHER INFORMATION: Clone ID: MRT4577_17057C.1.pep
US-11-978-193-262025

  Query Match             85.1%;  Score 40;  DB 7;  Length 62;
  Best Local Similarity   85.7%;  
  Matches    6;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 CGHHQKG 7
              |||| ||
Db         30 CGHHGKG 36

US-13-385-792-262025
; Sequence 262025, Application US/13385792
; Publication No. US20120216318A1
; GENERAL INFORMATION
;  APPLICANT: La Rosa, Thomas J.
;  APPLICANT:Zhou, Yihua
;  APPLICANT:Kovalic, David K.
;  APPLICANT:Cao, Yongwei
;  APPLICANT:Liu, Jingdong
;  APPLICANT:Cheikh, Nordine
;  APPLICANT:Shukla, Hridayabhiranjan
;  APPLICANT:Ruff, Thomas G.
;  APPLICANT:Hardeman, Kristine J.
;  APPLICANT:Edgerton, Michael D.
;  APPLICANT:Varogona, Marguerite
;  APPLICANT:Wu, Wei
;  APPLICANT:Conner, Timothy W.
;  TITLE OF INVENTION: Nucleic Acid Molecules and Other Molecules Associated With
;  TITLE OF INVENTION:Plants
;  FILE REFERENCE: P02304US10/16517.399
;  CURRENT APPLICATION NUMBER: US/13/385,792
;  CURRENT FILING DATE: 2012-03-07
;  PRIOR APPLICATION NUMBER: 11978193
;  PRIOR FILING DATE: 2011-05-25
;  PRIOR APPLICATION NUMBER: US 10/425,115
;  PRIOR FILING DATE: 2003-04-28
;  PRIOR APPLICATION NUMBER: US 09/985,678
;  PRIOR FILING DATE: 2001-11-05
;  PRIOR APPLICATION NUMBER: US 09/304,517
;  PRIOR FILING DATE: 1999-05-06
;  PRIOR APPLICATION NUMBER: US 09/849,526
;  PRIOR FILING DATE: 2001-05-07
;  PRIOR APPLICATION NUMBER: US 09/684,016
;  PRIOR FILING DATE: 2000-10-10
;  PRIOR APPLICATION NUMBER: US 09/654,617
;  PRIOR FILING DATE: 2000-09-05
;  PRIOR APPLICATION NUMBER: US 09/816,660
;  PRIOR FILING DATE: 2001-03-26
;  PRIOR APPLICATION NUMBER: US 09/873,402
;  PRIOR FILING DATE: 2001-06-05
;  PRIOR APPLICATION NUMBER: US 09/865,419
;  PRIOR FILING DATE: 2001-05-29
;  PRIOR APPLICATION NUMBER: US 09/865,439
;  PRIOR FILING DATE: 2001-05-29
;  PRIOR APPLICATION NUMBER: US 60/202,214
;  PRIOR FILING DATE: 2000-05-08
;  PRIOR APPLICATION NUMBER: US 60/209,830
;  PRIOR FILING DATE: 2000-06-06
;  PRIOR APPLICATION NUMBER: US 60/208,063

;  PRIOR APPLICATION NUMBER: US 60/207,458
;  PRIOR FILING DATE: 2000-05-30
;  NUMBER OF SEQ ID NOS: 369326
; SEQ ID NO 262025
;  LENGTH: 62
;  TYPE: PRT
;  ORGANISM: Zea mays
;  FEATURE:
;  OTHER INFORMATION: Clone ID: MRT4577_17057C.1.pep
US-13-385-792-262025

  Query Match             85.1%;  Score 40;  DB 10;  Length 62;
  Best Local Similarity   85.7%;  
  Matches    6;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 CGHHQKG 7
              |||| ||
Db         30 CGHHGKG 36

US-10-437-963-162963
; Sequence 162963, Application US/10437963
; Publication No. US20040123343A1
; GENERAL INFORMATION:
;  APPLICANT: La Rosa, Thomas J.
;  APPLICANT:  Kovalic, David K.
;  APPLICANT:  Zhou, Yihua
;  APPLICANT:  Cao, Yongwei
;  APPLICANT:  Wu, Wei
;  APPLICANT:  Boukharov, Andrey A.
;  APPLICANT:  Barbazuk, Brad
;  APPLICANT:  Li, Ping
;  TITLE OF INVENTION: Rice Nucleic Acid Molecules and Other Molecules Associated With
;  TITLE OF INVENTION:  Plants and Uses Thereof for Plant Improvement
;  FILE REFERENCE: 38-21(53221)B
;  CURRENT APPLICATION NUMBER: US/10/437,963
;  CURRENT FILING DATE:  2003-05-14
;  NUMBER OF SEQ ID NOS: 204966
; SEQ ID NO 162963
;   LENGTH: 81
;   TYPE: PRT
;   ORGANISM: Oryza sativa
;   FEATURE: 
;   OTHER INFORMATION: Clone ID: PAT_MRT4530_62002C.1.pep
US-10-437-963-162963

  Query Match             85.1%;  Score 40;  DB 4;  Length 81;
  Best Local Similarity   85.7%;  
  Matches    6;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 CGHHQKG 7
              |||| ||
Db         18 CGHHVKG 24

A0A2D9C9G5_9BACT
ID   A0A2D9C9G5_9BACT        Unreviewed;       535 AA.
AC   A0A2D9C9G5;
DT   25-APR-2018, integrated into UniProtKB/TrEMBL.
DT   25-APR-2018, sequence version 1.
DT   11-DEC-2019, entry version 9.
DE   RecName: Full=SF4 helicase domain-containing protein {ECO:0000259|PROSITE:PS51199};
GN   ORFNames=CMJ25_11320 {ECO:0000313|EMBL:MAO21329.1};
OS   Phycisphaerae bacterium.
OC   Bacteria; Planctomycetes; Phycisphaerae.
OX   NCBI_TaxID=2026778 {ECO:0000313|EMBL:MAO21329.1, ECO:0000313|Proteomes:UP000227275};
RN   [1] {ECO:0000313|Proteomes:UP000227275}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RA   Tully B.J., Graham E.D., Heidelberg J.F.;
RT   "The Reconstruction of 2,631 Draft Metagenome-Assembled Genomes from the
RT   Global Oceans.";
RL   Submitted (SEP-2017) to the EMBL/GenBank/DDBJ databases.
CC   -!- CAUTION: The sequence shown here is derived from an EMBL/GenBank/DDBJ
CC       whole genome shotgun (WGS) entry which is preliminary data.
CC       {ECO:0000313|EMBL:MAO21329.1}.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; NZRF01000137; MAO21329.1; -; Genomic_DNA.
DR   Proteomes; UP000227275; Unassembled WGS sequence.
DR   GO; GO:0005524; F:ATP binding; IEA:InterPro.
DR   GO; GO:0003678; F:DNA helicase activity; IEA:InterPro.
DR   GO; GO:0003896; F:DNA primase activity; IEA:InterPro.
DR   GO; GO:0008270; F:zinc ion binding; IEA:InterPro.
DR   CDD; cd01029; TOPRIM_primases; 1.
DR   InterPro; IPR007694; DNA_helicase_DnaB-like_C.
DR   InterPro; IPR027417; P-loop_NTPase.
DR   InterPro; IPR013237; Phage_T7_Gp4_N.

DR   InterPro; IPR006171; TOPRIM_domain.
DR   Pfam; PF03796; DnaB_C; 1.
DR   SMART; SM00778; Prim_Zn_Ribbon; 1.
DR   SMART; SM00493; TOPRIM; 1.
DR   SUPFAM; SSF52540; SSF52540; 1.
DR   PROSITE; PS51199; SF4_HELICASE; 1.
PE   4: Predicted;
FT   DOMAIN          262..522
FT                   /note="SF4 helicase"
FT                   /evidence="ECO:0000259|PROSITE:PS51199"
FT   REGION          516..535
FT                   /note="Disordered"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
SQ   SEQUENCE   535 AA;  58924 MW;  1226E0076514F557 CRC64;

  Query Match             100.0%;  Score 47;  DB 178;  Length 535;
  Best Local Similarity   100.0%;  
  Matches    7;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CGHHQKG 7
              |||||||
Db         38 CGHHQKG 44

A0A164HLC3_9CRUS
ID   A0A164HLC3_9CRUS        Unreviewed;       130 AA.
AC   A0A164HLC3;
DT   06-JUL-2016, integrated into UniProtKB/TrEMBL.
DT   06-JUL-2016, sequence version 1.
DT   11-DEC-2019, entry version 6.
DE   SubName: Full=Putative Lipoic acid synthase {ECO:0000313|EMBL:KZS00356.1};
DE   Flags: Fragment;
GN   ORFNames=APZ42_003356 {ECO:0000313|EMBL:KZS00356.1};
OS   Daphnia magna.
OC   Eukaryota; Metazoa; Ecdysozoa; Arthropoda; Crustacea; Branchiopoda;
OC   Diplostraca; Cladocera; Anomopoda; Daphniidae; Daphnia.
OX   NCBI_TaxID=35525 {ECO:0000313|EMBL:KZS00356.1, ECO:0000313|Proteomes:UP000076858};
RN   [1] {ECO:0000313|EMBL:KZS00356.1, ECO:0000313|Proteomes:UP000076858}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=Xinb3 {ECO:0000313|EMBL:KZS00356.1,
RC   ECO:0000313|Proteomes:UP000076858};
RC   TISSUE=Complete organism {ECO:0000313|EMBL:KZS00356.1};
RA   Gilbert D.G., Choi J.-H., Mockaitis K., Colbourne J., Pfrender M.;
RT   "EvidentialGene: Evidence-directed Construction of Genes on Genomes.";
RL   Submitted (MAR-2016) to the EMBL/GenBank/DDBJ databases.
CC   -!- CAUTION: The sequence shown here is derived from an EMBL/GenBank/DDBJ
CC       whole genome shotgun (WGS) entry which is preliminary data.
CC       {ECO:0000313|EMBL:KZS00356.1}.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; LRGB01010467; KZS00356.1; -; Genomic_DNA.
DR   EnsemblMetazoa; KZS00356; KZS00356; APZ42_003356.
DR   Proteomes; UP000076858; Unassembled WGS sequence.
PE   4: Predicted;
KW   Reference proteome {ECO:0000313|Proteomes:UP000076858}.
FT   REGION          1..130
FT                   /note="Disordered"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
FT   COMPBIAS        58..73
FT                   /note="Polyampholyte"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
FT   COMPBIAS        104..124
FT                   /note="Polyampholyte"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
FT   NON_TER         1
FT                   /evidence="ECO:0000313|EMBL:KZS00356.1"
FT   NON_TER         130
FT                   /evidence="ECO:0000313|EMBL:KZS00356.1"
SQ   SEQUENCE   130 AA;  14229 MW;  79E0EB71DDD74E7A CRC64;

  Query Match             93.6%;  Score 44;  DB 49;  Length 130;
  Best Local Similarity   85.7%;  
  Matches    6;  Conservative    1;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CGHHQKG 7
              |||||:|
Db          7 CGHHQRG 13

B7RJP5_9RHOB
ID   B7RJP5_9RHOB            Unreviewed;       234 AA.
AC   B7RJP5;
DT   10-FEB-2009, integrated into UniProtKB/TrEMBL.
DT   10-FEB-2009, sequence version 1.
DT   07-OCT-2020, entry version 30.
DE   RecName: Full=Uroporphyrinogen-III synthase {ECO:0000256|RuleBase:RU366031};
DE            EC=4.2.1.75 {ECO:0000256|RuleBase:RU366031};

GN   ORFNames=RGAI101_1378 {ECO:0000313|EMBL:EEB84228.1};
OS   Roseobacter sp. GAI101.
OC   Bacteria; Proteobacteria; Alphaproteobacteria; Rhodobacterales;
OC   Rhodobacteraceae; Roseobacter.
OX   NCBI_TaxID=391589 {ECO:0000313|EMBL:EEB84228.1, ECO:0000313|Proteomes:UP000002944};
RN   [1] {ECO:0000313|EMBL:EEB84228.1, ECO:0000313|Proteomes:UP000002944}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=GAI101 {ECO:0000313|EMBL:EEB84228.1,
RC   ECO:0000313|Proteomes:UP000002944};
RA   Edwards R., Ferriera S., Johnson J., Kravitz S., Beeson K., Sutton G.,
RA   Rogers Y.-H., Friedman R., Frazier M., Venter J.C.;
RL   Submitted (JUL-2008) to the EMBL/GenBank/DDBJ databases.
CC   -!- FUNCTION: Catalyzes cyclization of the linear tetrapyrrole,
CC       hydroxymethylbilane, to the macrocyclic uroporphyrinogen III.
CC       {ECO:0000256|RuleBase:RU366031}.
CC   -!- CATALYTIC ACTIVITY:
CC       Reaction=hydroxymethylbilane = H2O + uroporphyrinogen III;
CC         Xref=Rhea:RHEA:18965, ChEBI:CHEBI:15377, ChEBI:CHEBI:57308,
CC         ChEBI:CHEBI:57845; EC=4.2.1.75;
CC         Evidence={ECO:0000256|RuleBase:RU366031};
CC   -!- PATHWAY: Porphyrin-containing compound metabolism; protoporphyrin-IX
CC       biosynthesis; coproporphyrinogen-III from 5-aminolevulinate: step 3/4.
CC       {ECO:0000256|RuleBase:RU366031}.
CC   -!- SIMILARITY: Belongs to the uroporphyrinogen-III synthase family.
CC       {ECO:0000256|RuleBase:RU366031}.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; DS999213; EEB84228.1; -; Genomic_DNA.
DR   STRING; 391589.RGAI101_1378; -.
DR   EnsemblBacteria; EEB84228; EEB84228; RGAI101_1378.
DR   eggNOG; COG1587; Bacteria.
DR   HOGENOM; CLU_011276_10_0_5; -.
DR   UniPathway; UPA00251; UER00320.
DR   Proteomes; UP000002944; Unassembled WGS sequence.
DR   GO; GO:0004852; F:uroporphyrinogen-III synthase activity; IEA:UniProtKB-UniRule.
DR   GO; GO:0006782; P:protoporphyrinogen IX biosynthetic process; IEA:UniProtKB-UniRule.
DR   GO; GO:0006780; P:uroporphyrinogen III biosynthetic process; IEA:UniProtKB-UniRule.
DR   CDD; cd06578; HemD; 1.
DR   Gene3D; 3.40.50.10090; -; 2.
DR   InterPro; IPR036108; 4pyrrol_syn_uPrphyn_synt_sf.
DR   InterPro; IPR003754; 4pyrrol_synth_uPrphyn_synth.
DR   InterPro; IPR039793; UROS/Hem4.
DR   PANTHER; PTHR38042; PTHR38042; 1.
DR   Pfam; PF02602; HEM4; 1.
DR   SUPFAM; SSF69618; SSF69618; 1.
PE   3: Inferred from homology;
KW   Lyase {ECO:0000256|RuleBase:RU366031, ECO:0000313|EMBL:EEB84228.1};
KW   Porphyrin biosynthesis {ECO:0000256|RuleBase:RU366031}.
FT   DOMAIN          33..220
FT                   /note="HEM4"
FT                   /evidence="ECO:0000259|Pfam:PF02602"
SQ   SEQUENCE   234 AA;  24964 MW;  9FB98CD2A3EA3EF4 CRC64;

  Query Match             93.6%;  Score 44;  DB 172;  Length 234;
  Best Local Similarity   85.7%;  
  Matches    6;  Conservative    1;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CGHHQKG 7
              |||||:|
Db        119 CGHHQRG 125

L5L3F9_PTEAL
ID   L5L3F9_PTEAL            Unreviewed;       648 AA.
AC   L5L3F9;
DT   06-MAR-2013, integrated into UniProtKB/TrEMBL.
DT   06-MAR-2013, sequence version 1.
DT   12-AUG-2020, entry version 28.
DE   SubName: Full=Zinc finger protein 709 {ECO:0000313|EMBL:ELK17806.1};
GN   ORFNames=PAL_GLEAN10002381 {ECO:0000313|EMBL:ELK17806.1};
OS   Pteropus alecto (Black flying fox).
OC   Eukaryota; Metazoa; Chordata; Craniata; Vertebrata; Euteleostomi; Mammalia;
OC   Eutheria; Laurasiatheria; Chiroptera; Megachiroptera; Pteropodidae;
OC   Pteropodinae; Pteropus.
OX   NCBI_TaxID=9402 {ECO:0000313|EMBL:ELK17806.1, ECO:0000313|Proteomes:UP000010552};
RN   [1] {ECO:0000313|Proteomes:UP000010552}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RX   PubMed=23258410; DOI=10.1126/science.1230835;
RA   Zhang G., Cowled C., Shi Z., Huang Z., Bishop-Lilly K.A., Fang X.,
RA   Wynne J.W., Xiong Z., Baker M.L., Zhao W., Tachedjian M., Zhu Y., Zhou P.,
RA   Jiang X., Ng J., Yang L., Wu L., Xiao J., Feng Y., Chen Y., Sun X.,
RA   Zhang Y., Marsh G.A., Crameri G., Broder C.C., Frey K.G., Wang L.F.,
RA   Wang J.;
RT   "Comparative analysis of bat genomes provides insight into the evolution of
RT   flight and immunity.";
RL   Science 339:456-460(2013).

CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; KB030388; ELK17806.1; -; Genomic_DNA.
DR   InParanoid; L5L3F9; -.
DR   Proteomes; UP000010552; Unassembled WGS sequence.
DR   GO; GO:0046872; F:metal ion binding; IEA:UniProtKB-KW.
DR   GO; GO:0003676; F:nucleic acid binding; IEA:InterPro.
DR   GO; GO:0006355; P:regulation of transcription, DNA-templated; IEA:InterPro.
DR   CDD; cd07765; KRAB_A-box; 1.
DR   InterPro; IPR001909; KRAB.
DR   InterPro; IPR036051; KRAB_dom_sf.
DR   InterPro; IPR036236; Znf_C2H2_sf.
DR   InterPro; IPR013087; Znf_C2H2_type.
DR   Pfam; PF01352; KRAB; 1.
DR   Pfam; PF00096; zf-C2H2; 12.
DR   SMART; SM00349; KRAB; 1.
DR   SMART; SM00355; ZnF_C2H2; 16.
DR   SUPFAM; SSF109640; SSF109640; 1.
DR   SUPFAM; SSF57667; SSF57667; 9.
DR   PROSITE; PS50805; KRAB; 1.
DR   PROSITE; PS00028; ZINC_FINGER_C2H2_1; 16.
DR   PROSITE; PS50157; ZINC_FINGER_C2H2_2; 16.
PE   4: Predicted;
KW   Metal-binding {ECO:0000256|ARBA:ARBA00022723};
KW   Reference proteome {ECO:0000313|Proteomes:UP000010552};
KW   Repeat {ECO:0000256|ARBA:ARBA00022737};
KW   Zinc {ECO:0000256|ARBA:ARBA00022833};
KW   Zinc-finger {ECO:0000256|ARBA:ARBA00022771, ECO:0000256|PROSITE-
KW   ProRule:PRU00042}.
FT   DOMAIN          91..162
FT                   /note="KRAB"
FT                   /evidence="ECO:0000259|PROSITE:PS50805"
FT   DOMAIN          194..221
FT                   /note="C2H2-type"
FT                   /evidence="ECO:0000259|PROSITE:PS50157"
FT   DOMAIN          232..259
FT                   /note="C2H2-type"
FT                   /evidence="ECO:0000259|PROSITE:PS50157"
FT   DOMAIN          260..287
FT                   /note="C2H2-type"
FT                   /evidence="ECO:0000259|PROSITE:PS50157"
FT   DOMAIN          288..315
FT                   /note="C2H2-type"
FT                   /evidence="ECO:0000259|PROSITE:PS50157"
FT   DOMAIN          316..343
FT                   /note="C2H2-type"
FT                   /evidence="ECO:0000259|PROSITE:PS50157"
FT   DOMAIN          344..371
FT                   /note="C2H2-type"
FT                   /evidence="ECO:0000259|PROSITE:PS50157"
FT   DOMAIN          372..399
FT                   /note="C2H2-type"
FT                   /evidence="ECO:0000259|PROSITE:PS50157"
FT   DOMAIN          400..427
FT                   /note="C2H2-type"
FT                   /evidence="ECO:0000259|PROSITE:PS50157"
FT   DOMAIN          428..455
FT                   /note="C2H2-type"
FT                   /evidence="ECO:0000259|PROSITE:PS50157"
FT   DOMAIN          456..483
FT                   /note="C2H2-type"
FT                   /evidence="ECO:0000259|PROSITE:PS50157"
FT   DOMAIN          484..511
FT                   /note="C2H2-type"
FT                   /evidence="ECO:0000259|PROSITE:PS50157"
FT   DOMAIN          512..539
FT                   /note="C2H2-type"
FT                   /evidence="ECO:0000259|PROSITE:PS50157"
FT   DOMAIN          540..567
FT                   /note="C2H2-type"
FT                   /evidence="ECO:0000259|PROSITE:PS50157"
FT   DOMAIN          568..595
FT                   /note="C2H2-type"
FT                   /evidence="ECO:0000259|PROSITE:PS50157"
FT   DOMAIN          596..623
FT                   /note="C2H2-type"
FT                   /evidence="ECO:0000259|PROSITE:PS50157"
FT   DOMAIN          624..648
FT                   /note="C2H2-type"
FT                   /evidence="ECO:0000259|PROSITE:PS50157"
FT   REGION          1..28
FT                   /note="Disordered"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
SQ   SEQUENCE   648 AA;  74674 MW;  64B26B351CA0720A CRC64;

  Query Match             93.6%;  Score 44;  DB 56;  Length 648;

  Matches    6;  Conservative    1;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CGHHQKG 7
              ||||:||
Db         75 CGHHEKG 81

SEQ ID NO:6
BDW62429
ID   BDW62429 standard; peptide; 7 AA.
XX
AC   BDW62429;
XX
DT   29-JUN-2017  (first entry)
XX
DE   Human amyloid beta (A-beta) cyclic peptide, SEQ ID 3.
XX
KW   Beta amyloid; alzheimers disease; amyloid beta; antibody production;
KW   antibody therapy; cyclic; epitope; immune stimulation; immunoconjugate;
KW   lewy body dementia; muscle disease; muscular-gen.; neuroprotective;
KW   nootropic; protein detection; protein interaction; protein quantitation;
KW   protein therapy; therapeutic.
XX
OS   Homo sapiens.
OS   Synthetic.
XX
FH   Key             Location/Qualifiers
FT   Modified-site   1
FT                   /note= "This residue is condensed onto residue 7 to form 
FT                   a cyclic peptide"
FT   Modified-site   7
FT                   /note= "This residue is condensed onto residue 1 to form 
FT                   a cyclic peptide"
XX
CC PN   WO2017079835-A1.
XX
CC PD   18-MAY-2017.
XX
CC PF   09-NOV-2016; 2016WO-CA051305.
XX
PR   09-NOV-2015; 2015US-0253044P.
PR   01-FEB-2016; 2016US-0289893P.
PR   22-JUL-2016; 2016US-0365634P.
PR   12-SEP-2016; 2016US-0393615P.
XX
CC PA   (UYBR ) UNIV BRITISH COLUMBIA.
XX
CC PI   Cashman NR,  Plotkin SS;
XX
DR   WPI; 2017-32186K/40.
XX
CC PT   New cyclic compound comprising amyloid-beta (A-beta) peptide and a 
CC PT   linker, useful e.g. for inhibiting A-beta oligomer propagation, and 
CC PT   treating Alzheimer's disease and/or other A-beta amyloid related 
CC PT   diseases.
XX
CC PS   Claim 59; SEQ ID NO 3; 115pp; English.
XX
CC   The present invention relates to a novel cyclic compound, useful for 
CC   treating Alzheimer's disease (AD) and amyloid beta (A-beta) related 
CC   disease. The invention also provides: (1) an immunogen composition 
CC   comprising the cyclic compound; (2) an isolated anti-amyloid beta 
CC   antibody which binds to the A-beta peptide; (3) pharmaceutical 
CC   composition comprising the anti-amyloid beta antibody; (4) an 
CC   immunoconjugate comprising the anti-amyloid beta antibody and cytotoxic 
CC   agent; (5) a kit comprising the cyclic compound; (6) a method for 
CC   producing the antibody; (7) a method for determining the A-beta in a 
CC   biological sample; (8) a method for measuring the level of A-beta in a 
CC   subject; (9) a method for inducing an immune response in a subject; (10) 
CC   a method for inhibiting the A-beta oligomer propagation; (11) a method 
CC   for treating AD and A-beta related disease; and (12) an isolated peptide 
CC   comprising the A-beta peptide. The composition, antibody, isolated 
CC   peptide and immunogen of the invention is useful for treating Alzheimer's
CC   disease (AD) and A-beta related disease e.g lewy body dementia and muscle
CC   disease. The present sequence is a human amyloid beta (A-beta) cyclic 
CC   peptide, which is useful for treating above mentioned disease.
XX
SQ   Sequence 7 AA;

  Query Match             100.0%;  Score 39;  DB 24;  Length 7;
  Best Local Similarity   100.0%;  
  Matches    7;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CGQKLVG 7

Db          1 CGQKLVG 7

BDW62434
ID   BDW62434 standard; peptide; 8 AA.
XX
AC   BDW62434;
XX
DT   29-JUN-2017  (first entry)
XX
DE   Human amyloid beta (A-beta) peptide, SEQ ID 8.
XX
KW   Beta amyloid; alzheimers disease; amyloid beta; antibody production;
KW   antibody therapy; epitope; immune stimulation; immunoconjugate;
KW   lewy body dementia; muscle disease; muscular-gen.; neuroprotective;
KW   nootropic; protein detection; protein interaction; protein quantitation;
KW   protein therapy; therapeutic.
XX
OS   Homo sapiens.
OS   Synthetic.
XX
CC PN   WO2017079835-A1.
XX
CC PD   18-MAY-2017.
XX
CC PF   09-NOV-2016; 2016WO-CA051305.
XX
PR   09-NOV-2015; 2015US-0253044P.
PR   01-FEB-2016; 2016US-0289893P.
PR   22-JUL-2016; 2016US-0365634P.
PR   12-SEP-2016; 2016US-0393615P.
XX
CC PA   (UYBR ) UNIV BRITISH COLUMBIA.
XX
CC PI   Cashman NR,  Plotkin SS;
XX
DR   WPI; 2017-32186K/40.
XX
CC PT   New cyclic compound comprising amyloid-beta (A-beta) peptide and a 
CC PT   linker, useful e.g. for inhibiting A-beta oligomer propagation, and 
CC PT   treating Alzheimer's disease and/or other A-beta amyloid related 
CC PT   diseases.
XX
CC PS   Claim 59; SEQ ID NO 8; 115pp; English.
XX
CC   The present invention relates to a novel cyclic compound, useful for 
CC   treating Alzheimer's disease (AD) and amyloid beta (A-beta) related 
CC   disease. The invention also provides: (1) an immunogen composition 
CC   comprising the cyclic compound; (2) an isolated anti-amyloid beta 
CC   antibody which binds to the A-beta peptide; (3) pharmaceutical 
CC   composition comprising the anti-amyloid beta antibody; (4) an 
CC   immunoconjugate comprising the anti-amyloid beta antibody and cytotoxic 
CC   agent; (5) a kit comprising the cyclic compound; (6) a method for 
CC   producing the antibody; (7) a method for determining the A-beta in a 
CC   biological sample; (8) a method for measuring the level of A-beta in a 
CC   subject; (9) a method for inducing an immune response in a subject; (10) 
CC   a method for inhibiting the A-beta oligomer propagation; (11) a method 
CC   for treating AD and A-beta related disease; and (12) an isolated peptide 
CC   comprising the A-beta peptide. The composition, antibody, isolated 
CC   peptide and immunogen of the invention is useful for treating Alzheimer's
CC   disease (AD) and A-beta related disease e.g lewy body dementia and muscle
CC   disease. The present sequence is a human amyloid beta (A-beta) peptide, 
CC   which is useful for treating above mentioned disease.
XX
SQ   Sequence 8 AA;

  Query Match             100.0%;  Score 39;  DB 24;  Length 8;
  Best Local Similarity   100.0%;  
  Matches    7;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CGQKLVG 7
              |||||||
Db          1 CGQKLVG 7

A0A062TWP5_9RHOB
ID   A0A062TWP5_9RHOB        Unreviewed;       483 AA.
AC   A0A062TWP5;
DT   03-SEP-2014, integrated into UniProtKB/TrEMBL.
DT   03-SEP-2014, sequence version 1.
DT   07-OCT-2020, entry version 24.
DE   SubName: Full=Uncharacterized protein {ECO:0000313|EMBL:KCZ50447.1};
GN   ORFNames=HY2_13920 {ECO:0000313|EMBL:KCZ50447.1};
OS   Hyphomonas pacifica.
OC   Bacteria; Proteobacteria; Alphaproteobacteria; Rhodobacterales;
OC   Hyphomonadaceae; Hyphomonas.
OX   NCBI_TaxID=1280941 {ECO:0000313|EMBL:KCZ50447.1, ECO:0000313|Proteomes:UP000027006};
RN   [1] {ECO:0000313|Proteomes:UP000027006}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].

RA   Lai Q., Shao Z.;
RT   "Hyphomonas sp. T16B2 Genome Sequencing.";
RL   Submitted (APR-2013) to the EMBL/GenBank/DDBJ databases.
RN   [2] {ECO:0000313|EMBL:KCZ50447.1, ECO:0000313|Proteomes:UP000027006}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=T16B2 {ECO:0000313|EMBL:KCZ50447.1,
RC   ECO:0000313|Proteomes:UP000027006};
RX   PubMed=27255138; DOI=10.1007/s10482-016-0712-7;
RA   Li X., Li C., Lai Q., Li G., Sun F., Shao Z.;
RT   "Hyphomonas pacifica sp. nov., isolated from deep sea of the Pacific
RT   Ocean.";
RL   Antonie Van Leeuwenhoek 109:1111-1119(2016).
CC   -!- COFACTOR:
CC       Name=pyridoxal 5'-phosphate; Xref=ChEBI:CHEBI:597326;
CC         Evidence={ECO:0000256|ARBA:ARBA00001933,
CC         ECO:0000256|PIRSR:PIRSR602129-50, ECO:0000256|RuleBase:RU000382};
CC   -!- SIMILARITY: Belongs to the group II decarboxylase family.
CC       {ECO:0000256|ARBA:ARBA00009533, ECO:0000256|RuleBase:RU000382}.
CC   -!- CAUTION: The sequence shown here is derived from an EMBL/GenBank/DDBJ
CC       whole genome shotgun (WGS) entry which is preliminary data.
CC       {ECO:0000313|EMBL:KCZ50447.1}.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; AWFA01000026; KCZ50447.1; -; Genomic_DNA.
DR   RefSeq; WP_034827117.1; NZ_AWFB01000028.1.
DR   STRING; 1280941.HY2_13920; -.
DR   EnsemblBacteria; KCZ50447; KCZ50447; HY2_13920.
DR   PATRIC; fig|1280941.3.peg.1973; -.
DR   eggNOG; COG0076; Bacteria.
DR   Proteomes; UP000027006; Unassembled WGS sequence.
DR   GO; GO:0016831; F:carboxy-lyase activity; IEA:UniProtKB-KW.
DR   GO; GO:0030170; F:pyridoxal phosphate binding; IEA:InterPro.
DR   GO; GO:0006520; P:cellular amino acid metabolic process; IEA:InterPro.
DR   Gene3D; 3.40.640.10; -; 1.
DR   InterPro; IPR010977; Aromatic_deC.
DR   InterPro; IPR002129; PyrdxlP-dep_de-COase.
DR   InterPro; IPR015424; PyrdxlP-dep_Trfase.
DR   InterPro; IPR015421; PyrdxlP-dep_Trfase_major.
DR   InterPro; IPR021115; Pyridoxal-P_BS.
DR   Pfam; PF00282; Pyridoxal_deC; 1.
DR   PRINTS; PR00800; YHDCRBOXLASE.
DR   SUPFAM; SSF53383; SSF53383; 1.
DR   PROSITE; PS00392; DDC_GAD_HDC_YDC; 1.
PE   3: Inferred from homology;
KW   Decarboxylase {ECO:0000256|ARBA:ARBA00022793};
KW   Lyase {ECO:0000256|ARBA:ARBA00023239, ECO:0000256|RuleBase:RU000382};
KW   Pyridoxal phosphate {ECO:0000256|PIRSR:PIRSR602129-50,
KW   ECO:0000256|RuleBase:RU000382};
KW   Reference proteome {ECO:0000313|Proteomes:UP000027006}.
FT   MOD_RES         301
FT                   /note="N6-(pyridoxal phosphate)lysine"
FT                   /evidence="ECO:0000256|PIRSR:PIRSR602129-50"
SQ   SEQUENCE   483 AA;  52898 MW;  A9A3C2889528659A CRC64;

  Query Match             100.0%;  Score 39;  DB 134;  Length 483;
  Best Local Similarity   100.0%;  
  Matches    7;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CGQKLVG 7
              |||||||
Db        174 CGQKLVG 180

A0A062UH86_9RHOB
ID   A0A062UH86_9RHOB        Unreviewed;       483 AA.
AC   A0A062UH86;
DT   03-SEP-2014, integrated into UniProtKB/TrEMBL.
DT   03-SEP-2014, sequence version 1.
DT   07-OCT-2020, entry version 19.
DE   SubName: Full=Uncharacterized protein {ECO:0000313|EMBL:KCZ55495.1};
GN   ORFNames=HY29_12285 {ECO:0000313|EMBL:KCZ55495.1};
OS   Hyphomonas beringensis.
OC   Bacteria; Proteobacteria; Alphaproteobacteria; Rhodobacterales;
OC   Hyphomonadaceae; Hyphomonas.
OX   NCBI_TaxID=1280946 {ECO:0000313|EMBL:KCZ55495.1, ECO:0000313|Proteomes:UP000027037};
RN   [1] {ECO:0000313|EMBL:KCZ55495.1, ECO:0000313|Proteomes:UP000027037}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=25B14_1 {ECO:0000313|EMBL:KCZ55495.1,
RC   ECO:0000313|Proteomes:UP000027037};
RX   PubMed=25070064; DOI=10.1007/s10482-014-0236-y;
RA   Li C., Lai Q., Li G., Dong C., Wang J., Liao Y., Shao Z.;
RT   "Hyphomonas beringensis sp. nov. and Hyphomonas chukchiensis sp. nov.,
RT   isolated from surface seawater of the Bering Sea and Chukchi Sea.";
RL   Antonie Van Leeuwenhoek 106:657-665(2014).
CC   -!- COFACTOR:
CC       Name=pyridoxal 5'-phosphate; Xref=ChEBI:CHEBI:597326;

CC         ECO:0000256|PIRSR:PIRSR602129-50, ECO:0000256|RuleBase:RU000382};
CC   -!- SIMILARITY: Belongs to the group II decarboxylase family.
CC       {ECO:0000256|ARBA:ARBA00009533, ECO:0000256|RuleBase:RU000382}.
CC   -!- CAUTION: The sequence shown here is derived from an EMBL/GenBank/DDBJ
CC       whole genome shotgun (WGS) entry which is preliminary data.
CC       {ECO:0000313|EMBL:KCZ55495.1}.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; AWFF01000030; KCZ55495.1; -; Genomic_DNA.
DR   STRING; 1280946.HY29_12285; -.
DR   EnsemblBacteria; KCZ55495; KCZ55495; HY29_12285.
DR   PATRIC; fig|1280946.3.peg.1248; -.
DR   eggNOG; COG0076; Bacteria.
DR   Proteomes; UP000027037; Unassembled WGS sequence.
DR   GO; GO:0016831; F:carboxy-lyase activity; IEA:UniProtKB-KW.
DR   GO; GO:0030170; F:pyridoxal phosphate binding; IEA:InterPro.
DR   GO; GO:0006520; P:cellular amino acid metabolic process; IEA:InterPro.
DR   Gene3D; 3.40.640.10; -; 1.
DR   InterPro; IPR010977; Aromatic_deC.
DR   InterPro; IPR002129; PyrdxlP-dep_de-COase.
DR   InterPro; IPR015424; PyrdxlP-dep_Trfase.
DR   InterPro; IPR015421; PyrdxlP-dep_Trfase_major.
DR   InterPro; IPR021115; Pyridoxal-P_BS.
DR   Pfam; PF00282; Pyridoxal_deC; 1.
DR   PRINTS; PR00800; YHDCRBOXLASE.
DR   SUPFAM; SSF53383; SSF53383; 1.
DR   PROSITE; PS00392; DDC_GAD_HDC_YDC; 1.
PE   3: Inferred from homology;
KW   Decarboxylase {ECO:0000256|ARBA:ARBA00022793};
KW   Lyase {ECO:0000256|ARBA:ARBA00023239, ECO:0000256|RuleBase:RU000382};
KW   Pyridoxal phosphate {ECO:0000256|PIRSR:PIRSR602129-50,
KW   ECO:0000256|RuleBase:RU000382}.
FT   MOD_RES         301
FT                   /note="N6-(pyridoxal phosphate)lysine"
FT                   /evidence="ECO:0000256|PIRSR:PIRSR602129-50"
SQ   SEQUENCE   483 AA;  52958 MW;  9CD6C1311F20A263 CRC64;

  Query Match             100.0%;  Score 39;  DB 159;  Length 483;
  Best Local Similarity   100.0%;  
  Matches    7;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CGQKLVG 7
              |||||||
Db        174 CGQKLVG 180
A7B3P5_RUMGV
ID   A7B3P5_RUMGV            Unreviewed;       535 AA.
AC   A7B3P5;
DT   11-SEP-2007, integrated into UniProtKB/TrEMBL.
DT   11-SEP-2007, sequence version 1.
DT   12-AUG-2020, entry version 45.
DE   SubName: Full=Resolvase, N-terminal domain protein {ECO:0000313|EMBL:EDN77571.1};
GN   ORFNames=RUMGNA_02175 {ECO:0000313|EMBL:EDN77571.1};
OS   Ruminococcus gnavus (strain ATCC 29149 / VPI C7-9).
OC   Bacteria; Firmicutes; Clostridia; Clostridiales; Lachnospiraceae;
OC   Mediterraneibacter.
OX   NCBI_TaxID=411470 {ECO:0000313|EMBL:EDN77571.1, ECO:0000313|Proteomes:UP000004410};
RN   [1] {ECO:0000313|EMBL:EDN77571.1, ECO:0000313|Proteomes:UP000004410}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=ATCC 29149 {ECO:0000313|EMBL:EDN77571.1,
RC   ECO:0000313|Proteomes:UP000004410};
RA   Fulton L., Clifton S., Fulton B., Xu J., Minx P., Pepin K.H., Johnson M.,
RA   Thiruvilangam P., Bhonagiri V., Nash W.E., Mardis E.R., Wilson R.K.;
RL   Submitted (APR-2007) to the EMBL/GenBank/DDBJ databases.
RN   [2] {ECO:0000313|EMBL:EDN77571.1, ECO:0000313|Proteomes:UP000004410}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=ATCC 29149 {ECO:0000313|EMBL:EDN77571.1,
RC   ECO:0000313|Proteomes:UP000004410};
RA   Sudarsanam P., Ley R., Guruge J., Turnbaugh P.J., Mahowald M., Liep D.,
RA   Gordon J.;
RT   "Draft genome sequence of Ruminococcus gnavus (ATCC 29149).";
RL   Submitted (JUN-2007) to the EMBL/GenBank/DDBJ databases.
CC   -!- CAUTION: The sequence shown here is derived from an EMBL/GenBank/DDBJ
CC       whole genome shotgun (WGS) entry which is preliminary data.
CC       {ECO:0000313|EMBL:EDN77571.1}.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; AAYG02000016; EDN77571.1; -; Genomic_DNA.
DR   STRING; 411470.RUMGNA_02175; -.
DR   PRIDE; A7B3P5; -.
DR   EnsemblBacteria; EDN77571; EDN77571; RUMGNA_02175.
DR   eggNOG; COG1961; Bacteria.
DR   Proteomes; UP000004410; Unassembled WGS sequence.
DR   GO; GO:0016021; C:integral component of membrane; IEA:UniProtKB-KW.

DR   GO; GO:0000150; F:recombinase activity; IEA:InterPro.
DR   Gene3D; 3.40.50.1390; -; 1.
DR   InterPro; IPR011109; DNA_bind_recombinase_dom.
DR   InterPro; IPR006119; Resolv_N.
DR   InterPro; IPR036162; Resolvase-like_N_sf.
DR   InterPro; IPR025827; Zn_ribbon_recom_dom.
DR   Pfam; PF00239; Resolvase; 1.
DR   Pfam; PF13408; Zn_ribbon_recom; 1.
DR   SMART; SM00857; Resolvase; 1.
DR   SUPFAM; SSF53041; SSF53041; 1.
DR   PROSITE; PS51737; RECOMBINASE_DNA_BIND; 1.
DR   PROSITE; PS51736; RECOMBINASES_3; 1.
PE   4: Predicted;
KW   Coiled coil {ECO:0000256|SAM:Coils}; Membrane {ECO:0000256|SAM:Phobius};
KW   Transmembrane {ECO:0000256|SAM:Phobius};
KW   Transmembrane helix {ECO:0000256|SAM:Phobius}.
FT   TRANSMEM        48..64
FT                   /note="Helical"
FT                   /evidence="ECO:0000256|SAM:Phobius"
FT   DOMAIN          77..227
FT                   /note="Resolvase/invertase-type recombinase catalytic"
FT                   /evidence="ECO:0000259|PROSITE:PS51736"
FT   DOMAIN          237..335
FT                   /note="Recombinase"
FT                   /evidence="ECO:0000259|PROSITE:PS51737"
FT   COILED          406..433
FT                   /evidence="ECO:0000256|SAM:Coils"
SQ   SEQUENCE   535 AA;  63202 MW;  1464D0C1499C38A3 CRC64;

  Query Match             100.0%;  Score 39;  DB 289;  Length 535;
  Best Local Similarity   100.0%;  
  Matches    7;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CGQKLVG 7
              |||||||
Db        353 CGQKLVG 359

A2FH29_TRIVA
ID   A2FH29_TRIVA            Unreviewed;       779 AA.
AC   A2FH29;
DT   20-FEB-2007, integrated into UniProtKB/TrEMBL.
DT   20-FEB-2007, sequence version 1.
DT   17-JUN-2020, entry version 54.
DE   RecName: Full=RING-type domain-containing protein {ECO:0000259|PROSITE:PS50089};
GN   ORFNames=TVAG_354090 {ECO:0000313|EMBL:EAX95797.1};
OS   Trichomonas vaginalis.
OC   Eukaryota; Metamonada; Parabasalia; Trichomonadida; Trichomonadidae;
OC   Trichomonas.
OX   NCBI_TaxID=5722 {ECO:0000313|EMBL:EAX95797.1, ECO:0000313|Proteomes:UP000001542};
RN   [1] {ECO:0000313|EMBL:EAX95797.1, ECO:0000313|Proteomes:UP000001542}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=ATCC PRA-98 / G3 {ECO:0000313|Proteomes:UP000001542};
RX   PubMed=17218520; DOI=10.1126/science.1132894;
RA   Carlton J.M., Hirt R.P., Silva J.C., Delcher A.L., Schatz M., Zhao Q.,
RA   Wortman J.R., Bidwell S.L., Alsmark U.C.M., Besteiro S.,
RA   Sicheritz-Ponten T., Noel C.J., Dacks J.B., Foster P.G., Simillion C.,
RA   Van de Peer Y., Miranda-Saavedra D., Barton G.J., Westrop G.D., Mueller S.,
RA   Dessi D., Fiori P.L., Ren Q., Paulsen I., Zhang H., Bastida-Corcuera F.D.,
RA   Simoes-Barbosa A., Brown M.T., Hayes R.D., Mukherjee M., Okumura C.Y.,
RA   Schneider R., Smith A.J., Vanacova S., Villalvazo M., Haas B.J., Pertea M.,
RA   Feldblyum T.V., Utterback T.R., Shu C.L., Osoegawa K., de Jong P.J.,
RA   Hrdy I., Horvathova L., Zubacova Z., Dolezal P., Malik S.B.,
RA   Logsdon J.M. Jr., Henze K., Gupta A., Wang C.C., Dunne R.L., Upcroft J.A.,
RA   Upcroft P., White O., Salzberg S.L., Tang P., Chiu C.-H., Lee Y.-S.,
RA   Embley T.M., Coombs G.H., Mottram J.C., Tachezy J., Fraser-Liggett C.M.,
RA   Johnson P.J.;
RT   "Draft genome sequence of the sexually transmitted pathogen Trichomonas
RT   vaginalis.";
RL   Science 315:207-212(2007).
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; DS113788; EAX95797.1; -; Genomic_DNA.
DR   RefSeq; XP_001308727.1; XM_001308726.1.
DR   GeneID; 4753559; -.
DR   KEGG; tva:TVAG_354090; -.
DR   EuPathDB; TrichDB:TVAG_354090; -.
DR   InParanoid; A2FH29; -.
DR   KO; K20181; -.
DR   Proteomes; UP000001542; Unassembled WGS sequence.
DR   GO; GO:0005768; C:endosome; IBA:GO_Central.
DR   GO; GO:0030897; C:HOPS complex; IBA:GO_Central.
DR   GO; GO:0030674; F:protein-macromolecule adaptor activity; IBA:GO_Central.
DR   GO; GO:0007032; P:endosome organization; IBA:GO_Central.
DR   GO; GO:0035542; P:regulation of SNARE complex assembly; IBA:GO_Central.
DR   GO; GO:0007033; P:vacuole organization; IBA:GO_Central.

DR   InterPro; IPR001841; Znf_RING.
DR   PROSITE; PS50089; ZF_RING_2; 1.
PE   4: Predicted;
KW   Metal-binding {ECO:0000256|PROSITE-ProRule:PRU00175};
KW   Reference proteome {ECO:0000313|Proteomes:UP000001542};
KW   Zinc {ECO:0000256|PROSITE-ProRule:PRU00175};
KW   Zinc-finger {ECO:0000256|PROSITE-ProRule:PRU00175}.
FT   DOMAIN          713..767
FT                   /note="RING-type"
FT                   /evidence="ECO:0000259|PROSITE:PS50089"
SQ   SEQUENCE   779 AA;  89164 MW;  CF294971A5BD5B17 CRC64;

  Query Match             100.0%;  Score 39;  DB 35;  Length 779;
  Best Local Similarity   100.0%;  
  Matches    7;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CGQKLVG 7
              |||||||
Db        716 CGQKLVG 722
E3NH23_CAERE
ID   E3NH23_CAERE            Unreviewed;       247 AA.
AC   E3NH23;
DT   11-JAN-2011, integrated into UniProtKB/TrEMBL.
DT   11-JAN-2011, sequence version 1.
DT   07-OCT-2020, entry version 39.
DE   RecName: Full=zf-C2H2_3 domain-containing protein {ECO:0000259|Pfam:PF13878};
GN   ORFNames=CRE_12317 {ECO:0000313|EMBL:EFO97563.1}, FL81_20471
GN   {ECO:0000313|EMBL:POM37763.1};
OS   Caenorhabditis remanei (Caenorhabditis vulgaris).
OC   Eukaryota; Metazoa; Ecdysozoa; Nematoda; Chromadorea; Rhabditida;
OC   Rhabditina; Rhabditomorpha; Rhabditoidea; Rhabditidae; Peloderinae;
OC   Caenorhabditis.
OX   NCBI_TaxID=31234 {ECO:0000313|Proteomes:UP000008281};
RN   [1] {ECO:0000313|EMBL:EFO97563.1}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=PB4641 {ECO:0000313|EMBL:EFO97563.1};
RG   The Caenorhabditis remanei Sequencing Consortium;
RA   Wilson R.K.;
RT   "PCAP assembly of the Caenorhabditis remanei genome.";
RL   Submitted (JUL-2007) to the EMBL/GenBank/DDBJ databases.
RN   [2] {ECO:0000313|Proteomes:UP000008281}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=PB4641 {ECO:0000313|Proteomes:UP000008281};
RG   Caenorhabditis remanei Sequencing Consortium;
RA   Wilson R.K.;
RT   "PCAP assembly of the Caenorhabditis remanei genome.";
RL   Submitted (JUL-2007) to the EMBL/GenBank/DDBJ databases.
RN   [3] {ECO:0000313|EMBL:POM37763.1, ECO:0000313|Proteomes:UP000237256}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=PX356 {ECO:0000313|EMBL:POM37763.1,
RC   ECO:0000313|Proteomes:UP000237256};
RX   PubMed=26114425; DOI=10.1371/journal.pgen.1005323;
RA   Fierst J.L., Willis J.H., Thomas C.G., Wang W., Reynolds R.M.,
RA   Ahearne T.E., Cutter A.D., Phillips P.C.;
RT   "Reproductive Mode and the Evolution of Genome Size and Structure in
RT   Caenorhabditis Nematodes.";
RL   PLoS Genet. 11:e1005323-e1005323(2015).
RN   [4] {ECO:0000313|EMBL:POM37763.1, ECO:0000313|Proteomes:UP000237256}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=PX356 {ECO:0000313|EMBL:POM37763.1,
RC   ECO:0000313|Proteomes:UP000237256};
RX   PubMed=26394399; DOI=10.1371/journal.pgen.1005497;
RA   Fierst J.L., Willis J.H., Thomas C.G., Wang W., Reynolds R.M.,
RA   Ahearne T.E., Cutter A.D., Phillips P.C.;
RT   "Correction: Reproductive Mode and the Evolution of Genome Size and
RT   Structure in Caenorhabditis Nematodes.";
RL   PLoS Genet. 11:e1005497-e1005497(2015).
RN   [5] {ECO:0000313|EMBL:POM37763.1}
RP   NUCLEOTIDE SEQUENCE.
RC   STRAIN=PX356 {ECO:0000313|EMBL:POM37763.1};
RA   Banno H., Chua N.-H.;
RL   Submitted (OCT-2017) to the EMBL/GenBank/DDBJ databases.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; DS268664; EFO97563.1; -; Genomic_DNA.
DR   EMBL; LFJK02000406; POM37763.1; -; Genomic_DNA.
DR   RefSeq; XP_003092306.1; XM_003092258.1.
DR   STRING; 31234.CRE12317; -.
DR   EnsemblMetazoa; CRE12317; CRE12317; WBGene00066430.
DR   GeneID; 9799280; -.
DR   CTD; 9799280; -.
DR   eggNOG; KOG3014; Eukaryota.
DR   HOGENOM; CLU_078601_0_0_1; -.
DR   InParanoid; E3NH23; -.
DR   OMA; VDRIWVD; -.

DR   Proteomes; UP000008281; Unassembled WGS sequence.
DR   Proteomes; UP000237256; Unassembled WGS sequence.
DR   GO; GO:0016407; F:acetyltransferase activity; IEA:InterPro.
DR   GO; GO:0045132; P:meiotic chromosome segregation; IEA:InterPro.
DR   GO; GO:0000070; P:mitotic sister chromatid segregation; IEA:InterPro.
DR   GO; GO:0007062; P:sister chromatid cohesion; IEA:InterPro.
DR   InterPro; IPR028005; AcTrfase_ESCO_Znf_dom.
DR   InterPro; IPR033257; Eco1/CTF7.
DR   PANTHER; PTHR45884:SF2; PTHR45884:SF2; 1.
DR   Pfam; PF13878; zf-C2H2_3; 1.
PE   4: Predicted;
KW   Reference proteome {ECO:0000313|Proteomes:UP000008281}.
FT   DOMAIN          99..137
FT                   /note="zf-C2H2_3"
FT                   /evidence="ECO:0000259|Pfam:PF13878"
FT   REGION          29..55
FT                   /note="Disordered"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
SQ   SEQUENCE   247 AA;  29010 MW;  DC6FB42360A39461 CRC64;

  Query Match             97.4%;  Score 38;  DB 32;  Length 247;
  Best Local Similarity   85.7%;  
  Matches    6;  Conservative    1;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CGQKLVG 7
              |||||:|
Db        104 CGQKLIG 110

E69789
hypothetical protein ydjI - Bacillus subtilis
C;Species: Bacillus subtilis
C;Date: 05-Dec-1997 #sequence_revision 05-Dec-1997 #text_change 09-Jul-2004
C;Accession: E69789
R;Kunst, F.; Ogasawara, N.; Moszer, I.; Albertini, A.M.; Alloni, G.; Azevedo, V.; Bertero, M.G.; Bessieres, P.; Bolotin, A.; Borchert, S.; Boriss, R.; Boursier, L.; Brans, A.; Braun, M.; Brignell, S.C.; Bron, S.; Brouillet, S.; Bruschi, C.V.; Caldwell, B.; Capuano, V.; Carter, N.M.; Choi, S.K.; Codani, J.J.; Connerton, I.F.; Cummings, N.J.; Daniel, R.A.; Denizot, F.; Devine, K.M.; Duesterhoeft, A.; Ehrlich, S.D.; Emmerson, P.T.; Entian, K.D.; Errington, J.; Fabret, C.; Ferrari, E.
Nature 390, 249-256, 1997
A;Authors: Foulger, D.; Fritz, C.; Fujita, M.; Fujita, Y.; Fuma, S.; Galizzi, A.; Galleron, N.; Ghim, S.Y.; Glaser, P.; Goffeau, A.; Golightly, E.J.; Grandi, G.; Guiseppi, G.; Guy, B.J.; Haga, K.; Haiech, J.; Harwood, C.R.; Henaut, A.; Hilbert, H.; Holsappel, S.; Hosono, S.; Hullo, M.F.; Itaya, M.; Jones, L.; Joris, B.; Karamata, D.; Kasahara, Y.; Klaerr-Blanchard, M.; Klein, C.; Kobayashi, Y.; Koetter, P.; Koningstein, G.; Krogh, S.; Kumano, M.; Kurita, K.; Lapidus, A.; Lardinois, S.
A;Authors: Lauber, J.; Lazarevic, V.; Lee, S.M.; Levine, A.; Liu, H.; Masuda, S.; Maueel, C.; Medigue, C.; Medina, N.; Mellado, R.P.; Mizuno, M.; Moestl, D.; Nakai, S.; Noback, M.; Noone, D.; O'Reilly, M.; Ogawa, K.; Ogiwara, A.; Oudega, B.; Park, S.H.; Parro, V.; Pohl, T.M.; Portetelle, D.; Porwolik, S.; Prescott, A.M.; Presecan, E.; Pujic, P.; Purnelle, B.; Rapoport, G.; Rey, M.; Reynolds, S.; Rieger, M.; Rivolta, C.; Rocha, E.; Roche, B.; Rose, M.; Sadaie, Y.; Sato, T.; Scanlon, E.
A;Authors: Schleich, S.; Schroeter, R.; Scoffone, F.; Sekiguchi, J.; Sekowska, A.; Seror, S.J.; Serror, P.; Shin, B.S.; Soldo, B.; Sorokin, A.; Tacconi, E.; Takagi, T.; Takahashi, H.; Takemaru, K.; Takeuchi, M.; Tamakoshi, A.; Tanaka, T.; Terpstra, P.; Tognoni, A.; Tosato, V.; Uchiyama, S.; Vandenbol, M.; Vannier, F.; Vassarotti, A.; Viari, A.; Wambutt, R.; Wedler, E.; Wedler, H.; Weitzenegger, T.; Winters, P.; Wipat, A.; Yamamoto, H.; Yamane, K.; Yasumoto, K.; Yata, K.; Yoshida, K.
A;Authors: Yoshikawa, H.F.; Zumstein, E.; Yoshikawa, H.; Danchin, A.
A;Title: The complete genome sequence of the Gram-positive bacterium Bacillus subtilis.
A;Reference number: A69580; MUID:98044033; PMID:9384377
A;Accession: E69789
A;Status: preliminary; nucleic acid sequence not shown; translation not shown
A;Molecule type: DNA
A;Residues: 1-323 
A;Cross-references: UNIPROT:O34789; UNIPARC:UPI0000060007; GB:Z99107; GB:AL009126; NID:g2632866; PIDN:CAB12440.1; PID:g2632934
A;Experimental source: strain 168
C;Genetics:
A;Gene: ydjI
C;Superfamily: Bacillus subtilis hypothetical protein ydjI

  Query Match             84.6%;  Score 33;  DB 2;  Length 323;
  Best Local Similarity   100.0%;  
  Matches    6;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CGQKLV 6
              ||||||
Db        318 CGQKLV 323

BCH45888
ID   BCH45888 standard; protein; 552 AA.
XX
AC   BCH45888;
XX
DT   14-JAN-2016  (first entry)
XX
DE   Mutant Vitis vinifera PRORP enzyme, SEQ ID 164.
XX
KW   CytoRP; PRORP; crop improvement; disease resistance; mutein; plant;
KW   plant virus disease; protein-only RNase P; transgenic plant.

OS   Vitis vinifera.
OS   Synthetic.
XX
CC PN   EP2947150-A1.
XX
CC PD   25-NOV-2015.
XX
CC PF   23-MAY-2014; 2014EP-00305771.
XX
PR   23-MAY-2014; 2014EP-00305771.
XX
CC PA   (CNRS ) CENT NAT RECH SCI.
XX
CC PI   Giege P,  Gobert A;
XX
DR   WPI; 2015-73524V/81.
XX
CC PT   Increasing the resistance of a plant to a plant RNA virus comprises 
CC PT   expressing in the plant a mutant protein-only RNase P enzyme comprising 
CC PT   neither a nuclear localization signal domain nor an organelle targeting 
CC PT   sequence domain.
XX
CC PS   Claim 5; SEQ ID NO 164; 26pp; English.
XX
CC   The present invention relates to a novel method for increasing the 
CC   resistance of a plant to a plant RNA virus. The method involves 
CC   expressing a mutant protein-only RNase P (PRORP) enzyme (CytoRP) lacking 
CC   a nuclear localization signal (NLS) domain, an organelle targeting 
CC   sequence (MTS) domain and is able to cleave the aminoacylatable 3' tRNA-
CC   like structure (TLS) of the plant RNA virus. The invention further 
CC   provides: a method for producing a transgenic plant having an increased 
CC   resistance to the plant RNA virus; and a transgenic plant obtainable by 
CC   the above method. The present sequence represents a Vitis vinifera PRORP 
CC   enzyme mutant (NLS or MTS domain is deleted), which is used in the 
CC   invention for producing mutants useful for increasing the resistance of a
CC   plant to a plant RNA virus.
XX
SQ   Sequence 552 AA;

  Query Match             92.3%;  Score 36;  DB 23;  Length 552;
  Best Local Similarity   85.7%;  
  Matches    6;  Conservative    1;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CGQKLVG 7
              ||:||||
Db        320 CGEKLVG 326

BCH45775
ID   BCH45775 standard; protein; 578 AA.
XX
AC   BCH45775;
XX
DT   14-JAN-2016  (first entry)
XX
DE   Vitis vinifera PRORP enzyme, SEQ ID 51.
XX
KW   PRORP; crop improvement; disease resistance; plant; plant virus disease;
KW   protein-only RNase P; transgenic plant.
XX
OS   Vitis vinifera.
XX
CC PN   EP2947150-A1.
XX
CC PD   25-NOV-2015.
XX
CC PF   23-MAY-2014; 2014EP-00305771.
XX
PR   23-MAY-2014; 2014EP-00305771.
XX
CC PA   (CNRS ) CENT NAT RECH SCI.
XX
CC PI   Giege P,  Gobert A;
XX
DR   WPI; 2015-73524V/81.
XX
CC PT   Increasing the resistance of a plant to a plant RNA virus comprises 
CC PT   expressing in the plant a mutant protein-only RNase P enzyme comprising 
CC PT   neither a nuclear localization signal domain nor an organelle targeting 
CC PT   sequence domain.
XX
CC PS   Claim 4; SEQ ID NO 51; 26pp; English.
XX
CC   The present invention relates to a novel method for increasing the 
CC   resistance of a plant to a plant RNA virus. The method involves 
CC   expressing a mutant protein-only RNase P (PRORP) enzyme (CytoRP) lacking 
CC   a nuclear localization signal (NLS) domain, an organelle targeting 
CC   sequence (MTS) domain and is able to cleave the aminoacylatable 3' tRNA-

CC   provides: a method for producing a transgenic plant having an increased 
CC   resistance to the plant RNA virus; and a transgenic plant obtainable by 
CC   the above method. The present sequence represents a Vitis vinifera PRORP 
CC   enzyme, which is used in the invention for producing mutants useful for 
CC   increasing the resistance of a plant to a plant RNA virus.
XX
SQ   Sequence 578 AA;

  Query Match             92.3%;  Score 36;  DB 23;  Length 578;
  Best Local Similarity   85.7%;  
  Matches    6;  Conservative    1;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CGQKLVG 7
              ||:||||
Db        346 CGEKLVG 352

AFQ18354
ID   AFQ18354 standard; protein; 113 AA.
XX
AC   AFQ18354;
XX
DT   18-OCT-2007  (first entry)
XX
DE   Glycine max protein SEQ ID NO:209531.
XX
KW   plant; cold tolerance; heat tolerance; drought resistance;
KW   herbicide resistance; pathogen resistance; pesticide resistance;
KW   disease-resistance; crop improvement; insect resistance;
KW   nitrogen fixation; plant growth regulation; plant disease;
KW   stress tolerance; seed oil; transgenic.
XX
OS   Glycine max.
XX
CC PN   US2004031072-A1.
XX
CC PD   12-FEB-2004.
XX
CC PF   28-APR-2003; 2003US-00424599.
XX
PR   06-MAY-1999;   99US-00304517.
PR   05-NOV-2001; 2001US-00985678.
XX
CC PA   (LROS/) LA ROSA T J.
CC PA   (ZHOU/) ZHOU Y.
CC PA   (KOVA/) KOVALIC D K.
CC PA   (CAOY/) CAO Y.
XX
CC PI   La Rosa TJ,  Zhou Y,  Kovalic DK,  Cao Y;
XX
DR   WPI; 2004-168999/16.
XX
CC PT   New recombinant DNA construct, useful in producing plants with desired 
CC PT   properties, e.g. increased cold, heat or drought tolerance or tolerance 
CC PT   to herbicides, extreme osmotic conditions or pathogens and improved plant
CC PT   growth and development.
XX
CC PS   Claim 2; SEQ ID NO 209531; 15pp; English.
XX
CC   The invention relates to a recombinant DNA construct, polynucleotides or 
CC   polypeptides which are useful in improving plant cold, heat or drought 
CC   tolerance or tolerance to herbicides, extreme osmotic conditions, 
CC   pathogens or pests, in improving yield by modification of photosynthesis 
CC   or of carbohydrate, nitrogen or phosphorus use and/or uptake, in 
CC   manipulating growth rate in plant cells by modification of the cell cycle
CC   pathway, in providing increased resistance to plant disease and improved 
CC   plant growth and development under at least one stress condition, in 
CC   producing galactomannan, plant growth regulators and lignin, in 
CC   increasing the rate of homologous recombination in plants, in modifying 
CC   seed oil yield and/or content and seed protein yield and/or content and 
CC   in encoding a plant transcription factor. The present sequence represents
CC   a Glycine max protein of the invention. Note: This sequence is not shown 
CC   in the specification but was obtained in electronic format directly from 
CC   USPTO at seqdata.uspto.gov/sequence.html.
XX
SQ   Sequence 113 AA;

  Query Match             89.7%;  Score 35;  DB 6;  Length 113;
  Best Local Similarity   71.4%;  
  Matches    5;  Conservative    2;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CGQKLVG 7
              ||||::|
Db         10 CGQKVIG 16

AWP53774
ID   AWP53774 standard; protein; 217 AA.
XX

XX
DT   14-OCT-2010  (first entry)
XX
DE   Aspergillus fumigatus ORF amino acid sequence SEQ ID NO:25220.
XX
KW   expression; vector; protein production; diagnostic test;
KW   prophylactic to disease; DNA detection; microorganism detection;
KW   drug screening; fungal infection; fungicide; therapeutic.
XX
OS   Aspergillus fumigatus.
XX
CC PN   US7504490-B1.
XX
CC PD   17-MAR-2009.
XX
CC PF   14-OCT-1999;   99US-00417507.
XX
PR   16-OCT-1998;   98US-0104683P.
PR   21-DEC-1998;   98US-0113476P.
XX
CC PA   (OSCI-) OSCIENT PHARM CORP.
XX
CC PI   Bush D,  Weinstock KG;
XX
DR   WPI; 2009-F88030/22.
DR   N-PSDB; AWP31618.
XX
CC PT   New isolated nucleic acid comprises specific sequence that encodes for a 
CC PT   specified Aspergillus fumigatus polypeptide, useful in diagnosis and 
CC PT   therapy of pathological conditions caused by A. fumigatus.
XX
CC PS   Disclosure; SEQ ID NO 25220; 27pp; English.
XX
CC   The invention relates to an isolated nucleic acid comprising SEQ ID NO: 
CC   20623 (see AWP49177), which encodes for the Aspergillus fumigatus 
CC   polypeptide of SEQ ID NO: 42779 (see AWP71333). Also described: (1) a 
CC   recombinant expression vector comprising the nucleic acid operably linked
CC   to a transcription regulatory element; (2) an isolated host cell 
CC   comprising the recombinant expression vector; (3) a method for producing 
CC   the A. fumigatus polypeptide described above comprising culturing the 
CC   host cell described above under conditions that permit expression of the 
CC   polypeptide; (4) an isolated probe comprising a nucleotide sequence 
CC   consisting of at least forty contiguous nucleotides of SEQ ID NO: 20623; 
CC   (5) a system, particularly a computer-based system, which contains the 
CC   sequence information described by the nucleic acid sequence, and are 
CC   designed to identify commercially important fragments of the A. fumigatus
CC   genome; (6) a nucleic acid capable of binding mRNA of A. fumigatus, 
CC   specifically an antisense nucleic acid that controls the translation of 
CC   mRNA of A. fumigatus; (7) an antibody, preferably a monoclonal antibody, 
CC   which specifically binds to the polypeptide described above; (8) a 
CC   diagnostic method for detecting A. fumigatus components or anti-A. 
CC   fumigatus antibodies in a sample; (9) a method for evaluating a compound,
CC   e.g. a polypeptide or its fragment, for the ability to bind an A. 
CC   fumigatus polypeptide; (10) a method of screening test compounds for 
CC   antifungal activity; and (11) a method of preventing or treating diseases
CC   caused by microorganisms such as A. fumigatus comprising administering to
CC   the animal a compound that specifically inhibits or interferes with the 
CC   function of the fungal polypeptide or nucleic acid. The nucleic acid 
CC   sequence from Aspergillus fumigatus is useful in diagnosis and therapy of
CC   pathological conditions. The nucleic acids and polypeptides are 
CC   specifically used for screening compounds that inhibit or interfere with 
CC   the function of the polypeptides and nucleic acids. The present sequence 
CC   represents an Aspergillus fumigatus ORF (open reading frame) amino acid 
CC   sequence used in the exemplification of the present invention.
XX
SQ   Sequence 217 AA;

  Query Match             89.7%;  Score 35;  DB 16;  Length 217;
  Best Local Similarity   85.7%;  
  Matches    6;  Conservative    1;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CGQKLVG 7
              |||:|||
Db        152 CGQELVG 158

BAI24246
ID   BAI24246 standard; protein; 236 AA.
XX
AC   BAI24246;
XX
DT   31-JAN-2013  (first entry)
XX
DE   Switchgrass protein, SEQ ID 30629.
XX
KW   crop improvement; plant; transgenic plant.
XX
OS   Panicum virgatum.

CC PN   US2011167514-A1.
XX
CC PD   07-JUL-2011.
XX
CC PF   07-JUL-2008; 2008US-00168788.
XX
PR   05-JUL-2007; 2007US-0958715P.
XX
CC PA   (CERE-) CERES INC.
XX
CC PI   Brover V,  Swaller TJ,  Feldmann KA,  Troukhan M;
XX
DR   WPI; 2011-H71663/47.
XX
CC PT   New isolated nucleic acid molecule from Panicum virgatum, useful for 
CC PT   modulating plant growth, development, or phenotype characteristics, and 
CC PT   producing transgenic plants having modified growth, development, or 
CC PT   phenotype characteristics.
XX
CC PS   Claim 1; SEQ ID NO 30629; 18pp; English.
XX
CC   The present invention relates to novel Panicum virgatum (switchgrass) DNA
CC   sequences and encoded proteins which are useful for producing transgenic 
CC   plants with modified growth, development, or phenotype characteristics. 
CC   The present sequence is one such sequence of the invention.
XX
SQ   Sequence 236 AA;

  Query Match             89.7%;  Score 35;  DB 18;  Length 236;
  Best Local Similarity   85.7%;  
  Matches    6;  Conservative    1;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CGQKLVG 7
              ||:||||
Db        175 CGRKLVG 181

BAK83225
ID   BAK83225 standard; protein; 236 AA.
XX
AC   BAK83225;
XX
DT   11-APR-2013  (first entry)
XX
DE   Plant polypeptide, SEQ ID 30629.
XX
KW   crop improvement; ethanol; plant; transgenic plant.
XX
OS   Panicum virgatum.
XX
CC PN   US2013031668-A1.
XX
CC PD   31-JAN-2013.
XX
CC PF   25-SEP-2012; 2012US-00626508.
XX
PR   05-JUL-2007; 2007US-0958715P.
PR   07-JUL-2008; 2008US-00168788.
XX
CC PA   (CERE-) CERES INC.
XX
CC PI   Ceres I;
XX
DR   WPI; 2013-B65738/12.
XX
CC PT   New nucleic acid molecule isolated from Panicum virgatum used for 
CC PT   producing transgenic plant with modulated plant growth, development or 
CC PT   phenotype characteristics, including modulation in any one of e.g. plant 
CC PT   size and plant height.
XX
CC PS   Claim 1; SEQ ID NO 30629; 18pp; English.
XX
CC   The present invention relates to novel nucleic acid molecules and their 
CC   encoded proteins derived from Panicum virgatum, useful for preparing 
CC   transgenic plants having modulated growth, development or phenotype 
CC   characteristics which can be used for producing ethanol. The present 
CC   sequence is a plant derived polypeptide, whose encoding DNA was used for 
CC   preparing transgenic plants.
XX
SQ   Sequence 236 AA;

  Query Match             89.7%;  Score 35;  DB 20;  Length 236;
  Best Local Similarity   85.7%;  
  Matches    6;  Conservative    1;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CGQKLVG 7
              ||:||||
Db        175 CGRKLVG 181

BDJ09263
ID   BDJ09263 standard; protein; 236 AA.
XX
AC   BDJ09263;
XX
DT   29-DEC-2016  (first entry)
XX
DE   P. virgatum (Ceres CLONE 1901042) derived polypeptide, SEQ: 30629.
XX
KW   abiotic stress tolerance; biomass; cold tolerance; crop improvement;
KW   dna detection; drought resistance; enzyme production; feedstuff; food;
KW   heat tolerance; oxidative stress; plant; rna detection; salt tolerance;
KW   senescence; snp detection; stress tolerance; transgenic plant.
XX
OS   Panicum virgatum.
XX
CC PN   US2016319295-A1.
XX
CC PD   03-NOV-2016.
XX
CC PF   07-MAR-2016; 2016US-00062829.
XX
PR   05-JUL-2007; 2007US-0958715P.
PR   07-JUL-2008; 2008US-00168788.
PR   25-SEP-2012; 2012US-00626508.
XX
CC PA   (CERE-) CERES INC.
XX
CC PI   Brover V,  Swaller TJ,  Feldmann KA,  Troukhan M;
XX
DR   WPI; 2016-68220C/80.
XX
CC PT   New nucleic acid molecule comprising a nucleotide sequence from Panicum 
CC PT   virgatum, useful for producing a transgenic plant having modified growth,
CC PT   development or phenotype characteristics.
XX
CC PS   Claim 1; SEQ ID NO 30629; 19pp; English.
XX
CC   The invention relates to polynucleotide sequences and their encoded 
CC   polypeptides (see BDI78634-BDJ30480) useful for modifying plant 
CC   characteristics. The polynucleotides and the polypeptides can be used: 
CC   (a) in producing enzymes; and (b) to produce plants, plant cells, plant 
CC   materials or seeds of a plant having modulated growth or phenotype 
CC   characteristics that are altered with respect to wild type plants grown 
CC   under similar conditions. The modulated growth or phenotype 
CC   characteristics may comprise a modulation in size, vegetative growth, 
CC   organ number, biomass, sterility, seedling lethality, senescence, drought
CC   or stress tolerance, abiotic stress tolerance, tolerance to oxidative 
CC   stress, tolerance to cold stress, tolerance to heat stress, tolerance to 
CC   salt stress, etc.
XX
SQ   Sequence 236 AA;

  Query Match             89.7%;  Score 35;  DB 23;  Length 236;
  Best Local Similarity   85.7%;  
  Matches    6;  Conservative    1;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CGQKLVG 7
              ||:||||
Db        175 CGRKLVG 181

BGU90472
ID   BGU90472 standard; protein; 236 AA.
XX
AC   BGU90472;
XX
DT   28-NOV-2019  (first entry)
XX
DE   Panicum virgatum protein Ceres CLONE 1901042, SEQ 30629.
XX
KW   crop improvement; dna detection; enzyme production; feed-additive; food;
KW   growth; plant; plant breeding; rna detection; seed; stress tolerance;
KW   transgenic plant.
XX
OS   Panicum virgatum.
XX
CC PN   US2019300896-A1.
XX
CC PD   03-OCT-2019.
XX
CC PF   09-NOV-2018; 2018US-00185840.
XX
PR   05-JUL-2007; 2007US-0958715P.
PR   07-JUL-2008; 2008US-00168788.
PR   25-SEP-2012; 2012US-00626508.
PR   07-MAR-2016; 2016US-00062829.
XX

XX
CC PI   Brover V,  Swaller TJ,  Feldmann KA,  Troukhan M;
XX
DR   WPI; 2019-83732A/81.
XX
CC PT   Isolated nucleic acid molecule comprises nucleotide sequences operably 
CC PT   linked to heterologous regulatory region, and vector comprises nucleic 
CC PT   acid molecule.
XX
CC PS   Disclosure; SEQ ID NO 30629; 18pp; English.
XX
CC   The present invention relates to a nucleic acid molecule, which is useful
CC   for producing a transgenic plant. The nucleic acid molecule comprises an 
CC   abhydrolase 3 gene of SEQ ID NO: 6595 (see BGU66438), encoding an amino 
CC   acid of SEQ ID NO: 6596 (see BGU66439), where the nucleic acid molecule 
CC   is operably linked to a heterologous regulatory region. The invention 
CC   claims: (1) a vector comprising the nucleic acid molecule; (2) a method 
CC   for modulating plant growth, development or its phenotype characteristics
CC   ; (3) a plant cell comprising the nucleic acid molecule; (4) a transgenic
CC   plant with a modified growth, development or phenotype characteristics; 
CC   (5) a seed and a vegetative tissue from the transgenic plant; (6) a food 
CC   product and a feed product comprising the vegetative tissue from the 
CC   transgenic plant; (7) a method for detecting a nucleic acid in a sample; 
CC   and (8) a method for producing the transgenic plant, which involves: (i) 
CC   inserting the nucleic acid molecule in to an expression vector; (ii) 
CC   introducing the expression vector in to a plant or a cell; and (iii) 
CC   selecting the transgenic plant. The nucleic acid of the invention is 
CC   useful for preparing transgenic plants, enzymes, plant cells, plant 
CC   materials or seeds of plants with the modulated plant characteristics and
CC   with an increased organ number and/or increased biomass, lethality, 
CC   sterility, stress tolerance and is further useful in a marker assisted 
CC   breeding.
XX
SQ   Sequence 236 AA;

  Query Match             89.7%;  Score 35;  DB 29;  Length 236;
  Best Local Similarity   85.7%;  
  Matches    6;  Conservative    1;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CGQKLVG 7
              ||:||||
Db        175 CGRKLVG 181

AUZ42245
ID   AUZ42245 standard; protein; 269 AA.
XX
AC   AUZ42245;
XX
DT   05-MAR-2009  (first entry)
XX
DE   Tropheryma whipplei TW08/27 protein, SEQ ID 11019.
XX
KW   Plant breeding; crop improvement; BOND_PC;
KW   3-methyl-2-oxobutanoate hydroxymethyltransferase; panB; GO3824; GO3864;
KW   GO8168; GO15940; GO16740.
XX
OS   Tropheryma whipplei TW08/27.
XX
CC PN   WO2008070179-A2.
XX
CC PD   12-JUN-2008.
XX
CC PF   06-DEC-2007; 2007WO-US025081.
XX
PR   06-DEC-2006; 2006US-0873247P.
XX
CC PA   (MONS ) MONSANTO TECHNOLOGY LLC.
XX
CC PI   Abad M,  Chittoor J,  Goldman B,  Joseph M,  Rich R,  Shaikh F;
CC PI   Wray D,  Coffin M;
XX
DR   WPI; 2008-H01397/44.
DR   PC:NCBI; gi28572659.
XX
CC PT   New plant cell nucleus, useful for manufacturing non-natural, transgenic 
CC PT   seed for use in producing a crop of transgenic plants with an enhanced 
CC PT   trait, e.g., enhanced water or nitrogen use efficiency or enhanced cold 
CC PT   or heat tolerance.
XX
CC PS   Claim 2; SEQ ID NO 11019; 162pp; English.
XX
CC   The present invention relates to novel plant cell nuclei which have 
CC   stably integrated recombinant DNA comprising a promoter that is 
CC   functional in plant cells and is operably linked to coding sequence DNA 
CC   from a plant, bacteria or yeast that encodes a protein which confers an 
CC   enhanced trait on the plant compared to control plants without the 
CC   recombinant DNA in their nuclei. The plant cell nucleus is useful for 

CC   crop of transgenic plants with an enhanced trait, comprising enhanced 
CC   water or nitrogen use efficiency, enhanced cold or heat tolerance, 
CC   enhanced resistance to salt exposure, enhanced shade tolerance, increased
CC   yield or enhanced seed protein or oil. The present sequence is a protein 
CC   which is homologous to a protein encoded by one such gene which can be 
CC   used in the recombinant DNA for imparting an enhanced trait in plant 
CC   cells.
CC   
CC   Revised record issued on 26-FEB-2009 : Enhanced with precomputed 
CC   information from BOND.
XX
SQ   Sequence 269 AA;

  Query Match             89.7%;  Score 35;  DB 12;  Length 269;
  Best Local Similarity   85.7%;  
  Matches    6;  Conservative    1;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CGQKLVG 7
              ||:||||
Db         21 CGRKLVG 27

AUZ38227
ID   AUZ38227 standard; protein; 272 AA.
XX
AC   AUZ38227;
XX
DT   05-MAR-2009  (first entry)
XX
DE   Tropheryma whipplei str. Twist protein, SEQ ID 7001.
XX
KW   Plant breeding; crop improvement; BOND_PC;
KW   3-methyl-2-oxobutanoate hydroxymethyltransferase; panB; GO3824; GO3864;
KW   GO8168; GO15940; GO16740.
XX
OS   Tropheryma whipplei str. Twist.
XX
CC PN   WO2008070179-A2.
XX
CC PD   12-JUN-2008.
XX
CC PF   06-DEC-2007; 2007WO-US025081.
XX
PR   06-DEC-2006; 2006US-0873247P.
XX
CC PA   (MONS ) MONSANTO TECHNOLOGY LLC.
XX
CC PI   Abad M,  Chittoor J,  Goldman B,  Joseph M,  Rich R,  Shaikh F;
CC PI   Wray D,  Coffin M;
XX
DR   WPI; 2008-H01397/44.
DR   PC:NCBI; gi28493227.
XX
CC PT   New plant cell nucleus, useful for manufacturing non-natural, transgenic 
CC PT   seed for use in producing a crop of transgenic plants with an enhanced 
CC PT   trait, e.g., enhanced water or nitrogen use efficiency or enhanced cold 
CC PT   or heat tolerance.
XX
CC PS   Claim 2; SEQ ID NO 7001; 162pp; English.
XX
CC   The present invention relates to novel plant cell nuclei which have 
CC   stably integrated recombinant DNA comprising a promoter that is 
CC   functional in plant cells and is operably linked to coding sequence DNA 
CC   from a plant, bacteria or yeast that encodes a protein which confers an 
CC   enhanced trait on the plant compared to control plants without the 
CC   recombinant DNA in their nuclei. The plant cell nucleus is useful for 
CC   manufacturing non-natural, transgenic seed that can be used to produce a 
CC   crop of transgenic plants with an enhanced trait, comprising enhanced 
CC   water or nitrogen use efficiency, enhanced cold or heat tolerance, 
CC   enhanced resistance to salt exposure, enhanced shade tolerance, increased
CC   yield or enhanced seed protein or oil. The present sequence is a protein 
CC   which is homologous to a protein encoded by one such gene which can be 
CC   used in the recombinant DNA for imparting an enhanced trait in plant 
CC   cells.
CC   
CC   Revised record issued on 26-FEB-2009 : Enhanced with precomputed 
CC   information from BOND.
XX
SQ   Sequence 272 AA;

  Query Match             89.7%;  Score 35;  DB 12;  Length 272;
  Best Local Similarity   85.7%;  
  Matches    6;  Conservative    1;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CGQKLVG 7
              ||:||||
Db         24 CGRKLVG 30


SEQ ID NO:10
BDW55203
ID   BDW55203 standard; peptide; 7 AA.
XX
AC   BDW55203;
XX
DT   29-JUN-2017  (first entry)
XX
DE   Human A-beta epitope cyclo peptide SEQ ID NO: 2.
XX
KW   A-beta protein; antibody production; cyclic; epitope; expression;
KW   immunoconjugate; therapeutic.
XX
OS   Homo sapiens.
XX
FH   Key             Location/Qualifiers
FT   Modified-site   1
FT                   /note= "This residue is condensed onto residue 7 to form 
FT                   a cyclic peptide"
FT   Modified-site   7
FT                   /note= "This residue is condensed onto residue 1 to form 
FT                   a cyclic peptide"
XX
CC PN   WO2017079831-A1.
XX
CC PD   18-MAY-2017.
XX
CC PF   09-NOV-2016; 2016WO-CA051300.
XX
PR   09-NOV-2015; 2015US-0253044P.
PR   04-MAY-2016; 2016US-0331925P.
PR   22-JUL-2016; 2016US-0365634P.
PR   12-SEP-2016; 2016US-0393615P.
XX
CC PA   (UYBR ) UNIV BRITISH COLUMBIA.
XX
CC PI   Cashman NR,  Plotkin SS;
XX
DR   WPI; 2017-32186R/40.
XX
CC PT   New cyclic compound comprising amyloid-beta peptide and linker is amyloid
CC PT   -beta inhibitor, useful for e.g. measuring level of amyloid-beta, 
CC PT   inducing immune response in human subject, and treating Alzheimer's 
CC PT   disease.
XX
CC PS   Claim 1; SEQ ID NO 2; 118pp; English.
XX
CC   The invention relates to a novel cyclic compound useful for preparing 
CC   antibody. The invention claims: 1) an immunogen; 2) a composition 
CC   comprising the cyclic compound or immunogen; 3) an isolated antibody that
CC   binds to an A-beta peptide; 4) an immunoconjugate comprising the antibody
CC   and a detectable label or cytotoxic agent; 5) a composition comprising 
CC   the antibody or immunoconjugate optionally with a diluent; 6) a nucleic 
CC   acid molecule encoding a proteinaceous portion of the cyclic compound or 
CC   immunogen, the antibody or proteinaceous immunoconjugates; 7) a vector 
CC   comprising the nucleic acid; 8) a cell expressing the antibody; 9) a kit 
CC   comprising the cyclic compound, immunogen, antibody, immunoconjugate, 
CC   composition, nucleic acid molecule, vector or the cell; 10) a method for 
CC   preparing the antibody; 11) a method for determining if a biological 
CC   sample comprises A-beta peptide; 12) a method for measuring a level of A-
CC   beta peptide in a subject; 13) a method for inducing an immune response 
CC   in a subject; 14) a method for inhibiting A-beta peptide oligomer 
CC   propagation;15) a method of treating AD and other A-beta amyloid related 
CC   diseases; 16) an isolated peptide comprising an A-beta peptide; 17) a 
CC   nucleic acid sequence encoding the isolated peptide; and 18) a hybridoma 
CC   expressing the antibody. The cyclic compound is used for preparing 
CC   antibody, determining if a biological sample comprises A-beta , measuring
CC   a level of A-beta in a subject, inducing an immune response in a subject,
CC   inhibiting A-beta oligomer propagation, and treating AD and other A-beta 
CC   amyloid related diseases. The present sequence represents an A-beta 
CC   epitope cyclo peptide used in the method for preparing antibody.
XX
SQ   Sequence 7 AA;

  Query Match             100.0%;  Score 45;  DB 24;  Length 7;
  Best Local Similarity   100.0%;  
  Matches    7;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CGHDSGG 7
              |||||||
Db          1 CGHDSGG 7

BDW55213
ID   BDW55213 standard; peptide; 8 AA.

AC   BDW55213;
XX
DT   29-JUN-2017  (first entry)
XX
DE   Human A-beta epitope peptide SEQ ID NO: 12.
XX
KW   A-beta protein; antibody production; epitope; expression;
KW   immunoconjugate; therapeutic.
XX
OS   Homo sapiens.
XX
CC PN   WO2017079831-A1.
XX
CC PD   18-MAY-2017.
XX
CC PF   09-NOV-2016; 2016WO-CA051300.
XX
PR   09-NOV-2015; 2015US-0253044P.
PR   04-MAY-2016; 2016US-0331925P.
PR   22-JUL-2016; 2016US-0365634P.
PR   12-SEP-2016; 2016US-0393615P.
XX
CC PA   (UYBR ) UNIV BRITISH COLUMBIA.
XX
CC PI   Cashman NR,  Plotkin SS;
XX
DR   WPI; 2017-32186R/40.
XX
CC PT   New cyclic compound comprising amyloid-beta peptide and linker is amyloid
CC PT   -beta inhibitor, useful for e.g. measuring level of amyloid-beta, 
CC PT   inducing immune response in human subject, and treating Alzheimer's 
CC PT   disease.
XX
CC PS   Claim 1; SEQ ID NO 12; 118pp; English.
XX
CC   The invention relates to a novel cyclic compound useful for preparing 
CC   antibody. The invention claims: 1) an immunogen; 2) a composition 
CC   comprising the cyclic compound or immunogen; 3) an isolated antibody that
CC   binds to an A-beta peptide; 4) an immunoconjugate comprising the antibody
CC   and a detectable label or cytotoxic agent; 5) a composition comprising 
CC   the antibody or immunoconjugate optionally with a diluent; 6) a nucleic 
CC   acid molecule encoding a proteinaceous portion of the cyclic compound or 
CC   immunogen, the antibody or proteinaceous immunoconjugates; 7) a vector 
CC   comprising the nucleic acid; 8) a cell expressing the antibody; 9) a kit 
CC   comprising the cyclic compound, immunogen, antibody, immunoconjugate, 
CC   composition, nucleic acid molecule, vector or the cell; 10) a method for 
CC   preparing the antibody; 11) a method for determining if a biological 
CC   sample comprises A-beta peptide; 12) a method for measuring a level of A-
CC   beta peptide in a subject; 13) a method for inducing an immune response 
CC   in a subject; 14) a method for inhibiting A-beta peptide oligomer 
CC   propagation;15) a method of treating AD and other A-beta amyloid related 
CC   diseases; 16) an isolated peptide comprising an A-beta peptide; 17) a 
CC   nucleic acid sequence encoding the isolated peptide; and 18) a hybridoma 
CC   expressing the antibody. The cyclic compound is used for preparing 
CC   antibody, determining if a biological sample comprises A-beta , measuring
CC   a level of A-beta in a subject, inducing an immune response in a subject,
CC   inhibiting A-beta oligomer propagation, and treating AD and other A-beta 
CC   amyloid related diseases. The present sequence represents an A-beta 
CC   epitope peptide used in the method for preparing antibody.
XX
SQ   Sequence 8 AA;

  Query Match             100.0%;  Score 45;  DB 24;  Length 8;
  Best Local Similarity   100.0%;  
  Matches    7;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CGHDSGG 7
              |||||||
Db          1 CGHDSGG 7

BFW86462
ID   BFW86462 standard; peptide; 40 AA.
XX
AC   BFW86462;
XX
DT   24-JAN-2019  (first entry)
XX
DE   Canis lupus familiaris FREM2 peptide, SEQ ID 8300.
XX
KW   FREM2 protein; cancer; cytostatic; drug discovery; epitope;
KW   immune stimulation; prophylactic to disease; protein therapy;
KW   therapeutic; vaccine, anticancer.
XX
OS   Canis lupus familiaris.
XX
CC PN   WO2018223094-A1.
XX

XX
CC PF   01-JUN-2018; 2018WO-US035744.
XX
PR   02-JUN-2017; 2017US-0514679P.
PR   02-JUN-2017; 2017US-0514689P.
XX
CC PA   (UYAZ ) ARIZONA BOARD OF REGENTS.
XX
CC PI   Johnston SA,  Shen L;
XX
DR   WPI; 2018-96896M/01.
XX
CC PT   Treating cancer e.g. acute myeloid leukemia and acute promyelocytic 
CC PT   leukemia by identifying peptide i.e. immunoreactive with sample in 
CC PT   peptide population, preparing vaccine composition and administering 
CC PT   vaccine composition to individual.
XX
CC PS   Claim 16; SEQ ID NO 8300; 374pp; English.
XX
CC   The present invention relates to a novel method for treating an 
CC   individual in need of treatment for cancer. The method involves: 
CC   identifying peptides that are immunoreactive with a biological sample 
CC   from the individual in a first population of peptides; preparing a 
CC   vaccine composition comprising a second population of peptides comprising
CC   one or more peptides or a nucleic acid sequence encoding the second 
CC   population of peptides; and administering the vaccine composition to the 
CC   individual, thereby treating the cancer. The invention also provides: a 
CC   method for eliciting an immune response in an individual having cancer; a
CC   method for reducing the risk of developing cancer in an individual; and a
CC   method for designing a personalized vaccine for an individual. The cancer
CC   is chosen from acute lymphoblastic leukemia, acute monocytic leukemia, 
CC   acute myeloid leukemia, acute promyelocytic leukemia, adenocarcinoma, 
CC   adult T-cell leukemia, astrocytoma, bladder cancer, bone cancer, brain 
CC   tumor, breast cancer, Burkitt's lymphoma, carcinoma, cervical cancer, 
CC   chronic lymphocytic leukemia, chronic myelogenous leukemia, colon cancer,
CC   colorectal cancer, endometrial cancer, glioblastoma multiforme, glioma, 
CC   hepatocellular carcinoma, Hodgkin's lymphoma, inflammatory breast cancer,
CC   kidney cancer, leukemia, lung cancer, lymphoma, malignant mesothelioma, 
CC   medulloblastoma, melanoma, multiple myeloma, neuroblastoma, non-Hodgkin 
CC   lymphoma, non-small cell lung cancer, ovarian cancer, pancreatic cancer, 
CC   pituitary tumor, prostate cancer, retinoblastoma, skin cancer, small cell
CC   lung cancer, squamous cell carcinoma, stomach cancer, T-cell leukemia, T-
CC   cell lymphoma, thyroid cancer and Wilms tumor. The present sequence 
CC   represents a Canis lupus familiaris FREM2 peptide, which is used in 
CC   preparing the vaccine and composition involved in treating the above 
CC   mentioned cancer in a subject.
XX
SQ   Sequence 40 AA;

  Query Match             91.1%;  Score 41;  DB 27;  Length 40;
  Best Local Similarity   85.7%;  
  Matches    6;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 CGHDSGG 7
              |||| ||
Db         11 CGHDDGG 17

AFR62205
ID   AFR62205 standard; protein; 121 AA.
XX
AC   AFR62205;
XX
DT   04-OCT-2007  (first entry)
XX
DE   Recombinant plant polypeptide sequence, SEQ ID NO:52053.
XX
KW   recombinant DNA; transgenic plant; cold tolerance; drought tolerance;
KW   plant disease; growth; heat tolerance; herbicide resistance;
KW   homologous recombination; lignin; crop plant pathogen; plant pest;
KW   photosynthesis; seed oil; crop improvement; stress.
XX
OS   Sorghum bicolor.
XX
CC PN   US2004172684-A1.
XX
CC PD   02-SEP-2004.
XX
CC PF   29-JAN-2004; 2004US-00767701.
XX
PR   10-OCT-2000; 2000US-00684016.
PR   08-MAY-2001; 2001US-00850147.
XX
CC PA   (KOVA/) KOVALIC D K.
CC PA   (ZHOU/) ZHOU Y.
CC PA   (CAOY/) CAO Y.
XX
CC PI   Kovalic DK,  Zhou Y,  Cao Y;

DR   WPI; 2004-634594/61.
DR   N-PSDB; AFR30641.
XX
CC PT   New isolated recombinant polynucleotides and polypeptides from Sorghum, 
CC PT   useful for producing transgenic plants having improved properties, e.g. 
CC PT   improved plant cold tolerance, plant drought tolerance, or increased 
CC PT   resistance to plant disease.
XX
CC PS   Claim 2; SEQ ID NO 52053; 14pp; English.
XX
CC   The invention relates to recombinant plant polynucleotide sequences (SEQ 
CC   ID NOs 1-31564), and the polypeptides (SEQ ID NOs 31565-63128 
CC   respectively) encoded by them. Also described is a method of producing a 
CC   plant having an improved property by transforming a plant with a 
CC   recombinant construct comprising a promoter region functional in a plant 
CC   cell operably joined to a polynucleotide comprising a coding sequence for
CC   a polypeptide associated with the property, and growing the transformed 
CC   plant, where the polypeptide is selected from: a polypeptide useful for 
CC   improving plant cold tolerance, a polypeptide useful for manipulating 
CC   growth rate in plant cells by modification of the cell cycle pathway, a 
CC   polypeptide useful for improving plant drought tolerance, a polypeptide 
CC   useful for providing increased resistance to plant disease, a polypeptide
CC   useful for galactomannan production, a polypeptide useful for production 
CC   of plant growth regulators, a polypeptide useful for improving plant heat
CC   tolerance, a polypeptide useful for improving plant tolerance to 
CC   herbicides, a polypeptide useful for increasing the rate of homologous 
CC   recombination in plants, a polypeptide useful for lignin production, a 
CC   polypeptide useful for improving plant tolerance to extreme osmotic 
CC   conditions, a polypeptide useful for improving plant tolerance to 
CC   pathogens or pests, a polypeptide useful for yield improvement by 
CC   modification of photosynthesis, a polypeptide useful for modifying seed 
CC   oil yield and/or content, a polypeptide useful for modifying seed protein
CC   yield and/or content, a polypeptide encoding a plant transcription 
CC   factor, a polypeptide useful for yield improvement by modification of 
CC   carbohydrate use and/or uptake, a polypeptide useful for yield 
CC   improvement by modification of nitrogen use and/or uptake, a polypeptide 
CC   useful for yield improvement by modification of phosphorus use and/or 
CC   uptake, and a polypeptide useful for yield improvement by providing 
CC   improved plant growth and development under at least one stress 
CC   condition. The polynucleotides and polypeptides of the invention are 
CC   useful for producing transgenic plants having improved properties. The 
CC   polypeptide is useful for improving plant cold tolerance, manipulating 
CC   growth rate in plant cells by modification of the cell cycle pathway, 
CC   improving plant drought tolerance, providing increased resistance to 
CC   plant disease, for galactomannan production, for production of plant 
CC   growth regulators, improving plant heat tolerance, improving plant 
CC   tolerance to herbicides, increasing the rate of homologous recombination 
CC   in plants, for lignin production, improving plant tolerance to extreme 
CC   osmotic conditions, improving plant tolerance to pathogens or pests, 
CC   improvement by modification of photosynthesis, modifying seed oil yield 
CC   and/or content, modifying seed protein yield and/or content, encoding a 
CC   plant transcription factor, for yield improvement by modification of 
CC   carbohydrate use and/or uptake, for yield improvement by modification of 
CC   nitrogen use and/or uptake, for yield improvement by modification of 
CC   phosphorus use and/or uptake, or for yield improvement by providing 
CC   improved plant growth and development under at least one stress 
CC   condition. This sequence represents a recombinant plant polypeptide 
CC   sequence of the invention. Note: The sequence data for this patent did 
CC   not form part of the printed specification but was obtained in electronic
CC   format from USPTO at seqdata.uspto.gov/sequence.html.
XX
SQ   Sequence 121 AA;

  Query Match             91.1%;  Score 41;  DB 5;  Length 121;
  Best Local Similarity   85.7%;  
  Matches    6;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 CGHDSGG 7
              |||| ||
Db          8 CGHDGGG 14

AXD27507
ID   AXD27507 standard; protein; 121 AA.
XX
AC   AXD27507;
XX
DT   12-NOV-2009  (first entry)
XX
DE   Sorghum bicolor protein sequence SEQ ID NO:52053.
XX
KW   crop improvement; transgenic plant; plant growth regulant; seed oil;
KW   cold tolerance; heat tolerance; stress tolerance; drought resistance;
KW   pathogen resistance; insect resistance; herbicide resistance.
XX
OS   Sorghum bicolor.
XX
CC PN   US2009144848-A1.

CC PD   04-JUN-2009.
XX
CC PF   29-OCT-2007; 2007US-00978197.
XX
PR   08-MAY-2000; 2000US-0202213P.
PR   05-SEP-2000; 2000US-00654617.
PR   10-OCT-2000; 2000US-00684016.
PR   08-MAY-2001; 2001US-00850147.
PR   29-JAN-2004; 2004US-00767701.
XX
CC PA   (KOVA/) KOVALIC D K.
CC PA   (ZHOU/) ZHOU Y.
XX
CC PI   Andersen SE,  Cao Y,  Edgerton MD,  Kovalic DK,  Liu J,  Zhou Y;
XX
DR   WPI; 2009-J97458/41.
DR   N-PSDB; AXC95942.
XX
CC PT   New substantially purified nucleic acid molecule and its encoded 
CC PT   polypeptides isolated from Sorghum, useful for producing a genetically 
CC PT   transformed plant with improved properties, e.g. improved plant growth 
CC PT   and development.
XX
CC PS   Claim 12; SEQ ID NO 52053; 0pp; English.
XX
CC   The invention relates to a substantially purified nucleic acid molecule 
CC   comprising a nucleic acid sequence where the nucleic acid sequence: (a) 
CC   hybridizes under stringent conditions to a nucleic acid sequence selected
CC   from SEQ ID NO: 1-31564 (see AXC75454-AXD07018), or its complement or 
CC   fragment; or (b) exhibits a 90-100% sequence identity to a nucleic acid 
CC   sequence selected from SEQ ID NO: 1-31564 or its complement or fragment. 
CC   Also described: (1) a substantially purified polypeptide comprising 90-
CC   100% sequence identity with an amino acid sequence selected from SEQ ID 
CC   NO: 31565-63128 (see AXD07019-AXD38582), or its fragment, where the 
CC   polypeptide is encoded by a nucleic acid molecule comprising a nucleic 
CC   acid sequence that: (a) hybridizes under stringent conditions to a 
CC   nucleic acid sequence selected from SEQ ID NO: 1-31564 or its complement 
CC   or fragment; or (b) exhibits a 90-100% sequence identity to a nucleic 
CC   acid sequence selected from SEQ ID NO: 1-31564 or its complement or 
CC   fragment; (2) a transformed plant having a nucleic acid molecule which 
CC   comprises: (a) an exogenous promoter region which functions in a plant 
CC   cell to cause the production of an mRNA molecule; which is linked to, (b)
CC   a structural nucleic acid molecule, where the structural nucleic acid 
CC   molecule comprises a nucleic acid sequence, where the nucleic acid 
CC   sequence (i) hybridizes under stringent conditions to a nucleic acid 
CC   sequence selected from SEQ ID NO: 1-31564 or its complement or fragment, 
CC   or (ii) exhibits a 90% or greater identity to a nucleic acid sequence 
CC   selected from SEQ ID NO: 1-31564 or its complement or fragment; which is 
CC   linked to, (c) a 3' non-translated sequence that functions in the plant 
CC   cell to cause the termination of transcription and the addition of 
CC   polyadenylated ribonucleotides to the 3' end of the mRNA molecule; (3) a 
CC   transformed plant having a nucleic acid molecule comprising a nucleic 
CC   acid sequence encoding a polypeptide having an amino acid sequence, where
CC   the amino acid sequence exhibits a 90% or greater identity with an amino 
CC   acid sequence selected from SEQ ID NO: 31565-63128 or its fragment; (4) a
CC   transformed seed comprising a transformed plant cell comprising a nucleic
CC   acid molecule which comprises: (a) an exogenous promoter region which 
CC   functions in the plant cell to cause the production of an mRNA molecule; 
CC   which is linked to, (b) a structural nucleic acid molecule, where the 
CC   structural nucleic acid molecule comprises a nucleic acid sequence, where
CC   the nucleic acid sequence (i) hybridizes under stringent conditions to a 
CC   nucleic acid sequence selected from SEQ ID NO: 1-31564 or its complement 
CC   or fragment, or (ii) exhibits a 90% or greater identity to a nucleic acid
CC   sequence selected from SEQ ID NO: 1-31564 or its complement or fragment, 
CC   which is linked to (c) a 3' non-translated sequence that functions in the
CC   plant cell to cause the termination of transcription and the addition of 
CC   polyadenylated ribonucleotides to the 3' end of the mRNA molecule; (5) a 
CC   transformed seed comprising a transformed plant cell comprising a nucleic
CC   acid molecule comprising a nucleic acid sequence encoding a polypeptide 
CC   having an amino acid sequence, where the amino acid sequence exhibits a 
CC   90% or greater identity with an amino acid sequence selected from SEQ ID 
CC   NO: 31565-63128 or its fragment; (6) a method of producing a genetically 
CC   transformed plant; (7) a method for reducing expression of a protein in a
CC   plant cell; (8) a method for increasing expression of a protein in a 
CC   plant cell; (9) a method of producing a plant containing reduced levels 
CC   of a protein; and (10) a method of growing a transgenic plant. The 
CC   substantially purified nucleic acid molecules and polypeptides, 
CC   transgenic plants and seeds, and methods are useful for producing a 
CC   genetically transformed plant, reducing expression of a protein in a 
CC   plant cell, increasing expression of a protein in a plant cell, producing
CC   a plant containing reduced levels of a protein, and growing a transgenic 
CC   plant. The nucleic acid molecules and polypeptides can be used for 
CC   producing transgenic plants with improved properties, such as improved 
CC   flavonoid content, plant growth and development, seed oil and protein 
CC   quantity and quality, cold tolerance, heat tolerance, osmotic tolerance, 
CC   drought tolerance, pathogen or pest tolerance, herbicide tolerance, and 
CC   rate of homologous recombination. The present sequence represents a 

XX
SQ   Sequence 121 AA;

  Query Match             91.1%;  Score 41;  DB 15;  Length 121;
  Best Local Similarity   85.7%;  
  Matches    6;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 CGHDSGG 7
              |||| ||
Db          8 CGHDGGG 14

BDF95635
ID   BDF95635 standard; protein; 121 AA.
XX
AC   BDF95635;
XX
DT   17-NOV-2016  (first entry)
XX
DE   Sorghum bicolor plant improvement related polypeptide, SEQ ID 52053.
XX
KW   cold tolerance; crop improvement; disease resistance; drought resistance;
KW   herbicide resistance; insect resistance; pathogen resistance; plant;
KW   plant breeding; recombinant dna; seed; seed oil; seed storage protein;
KW   transgenic plant.
XX
OS   Sorghum bicolor.
XX
CC PN   US2016272990-A1.
XX
CC PD   22-SEP-2016.
XX
CC PF   28-MAR-2016; 2016US-00082792.
XX
PR   08-MAY-2000; 2000US-0202213P.
PR   05-SEP-2000; 2000US-00654617.
PR   10-OCT-2000; 2000US-00684016.
PR   08-MAY-2001; 2001US-00850147.
PR   29-JAN-2004; 2004US-00767701.
PR   29-OCT-2007; 2007US-00978197.
PR   22-DEC-2011; 2011US-00335795.
PR   04-FEB-2014; 2014US-00172413.
XX
CC PA   (MONS ) MONSANTO TECHNOLOGY LLC.
XX
CC PI   Andersen SE,  Cao Y,  Edgerton MD,  Kovalic DK,  Liu J,  Zhou Y;
XX
DR   WPI; 2016-59658X/68.
DR   N-PSDB; BDF64071.
XX
CC PT   New plant cell having recombinant DNA construct comprising promoter that 
CC PT   is functional in plant cell and is operably linked to polynucleotide, 
CC PT   useful for producing plants and seeds comprising desired trait e.g. cold 
CC PT   tolerance.
XX
CC PS   Example 2; SEQ ID NO 52053; 14pp; English.
XX
CC   The present invention relates to a novel plant cell comprising a 
CC   recombinant DNA construct. The recombinant DNA construct comprises a 
CC   promoter that is functional in said plant cell and is operably linked to 
CC   a polynucleotide that encodes a polypeptide of SEQ ID NO: 44473 (see 
CC   BDF88055). The invention further claims: (1) a transgenic plant or seed 
CC   comprising a plurality of plant cells; and (2) a method for growing the 
CC   transgenic plant. The plant cell of the present invention can be useful 
CC   in plant breeding for producing transgenic plants with enhanced traits 
CC   selected from enhanced water use efficiency, enhanced cold tolerance, 
CC   increased yield, enhanced nitrogen use efficiency, enhanced seed protein,
CC   enhanced seed oil, enhanced herbicide tolerance, enhanced pathogen 
CC   resistance, enhanced pest tolerance and enhanced disease resistance. The 
CC   present sequence represents a Sorghum bicolor polypeptide (Clone ID: 
CC   LIB5121-008-A1-PF1-H2.pep), whose coding DNA can be used in the 
CC   recombinant DNA construct of the present invention for producing 
CC   transgenic plants with enhanced traits.
XX
SQ   Sequence 121 AA;

  Query Match             91.1%;  Score 41;  DB 23;  Length 121;
  Best Local Similarity   85.7%;  
  Matches    6;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 CGHDSGG 7
              |||| ||
Db          8 CGHDGGG 14

AEL81782
ID   AEL81782 standard; protein; 166 AA.
XX
AC   AEL81782;

DT   04-OCT-2007  (first entry)
XX
DE   H. influenzae type B polypeptide HIB1518.
XX
KW   Antibacterial; Auditory; Antiinflammatory; Respiratory-Gen.;
KW   Ophthalmological; Neuroprotective; vaccine; infection;
KW   neurological disease; ear, nose, throat disease; inflammation;
KW   respiratory disease; ocular disease; hematological disease;
KW   bacterial meningitis; otitis media; bronchitis; conjunctivitis;
KW   pneumonia; bacteremia; meningitis; diagnosis; therapeutic.
XX
OS   Haemophilus influenzae.
XX
CC PN   WO2006110413-A2.
XX
CC PD   19-OCT-2006.
XX
CC PF   30-MAR-2006; 2006WO-US012606.
XX
PR   30-MAR-2005; 2005US-0667921P.
XX
CC PA   (CHIR ) CHIRON CORP.
CC PA   (GENO-) INST GENOMIC RES.
XX
CC PI   Masignani V,  Rappuoli R,  Tettelin H;
XX
DR   WPI; 2006-781618/79.
DR   N-PSDB; AEL81781.
XX
CC PT   New isolated polypeptides and polynucleotides from Haemophilus 
CC PT   influenzae, e.g. HIB0001 or HIB0002, useful for diagnosing, treating, or 
CC PT   preventing otitis media, bronchitis, conjunctivitis, pneumonia, 
CC PT   bacteremia, or meningitis.
XX
CC PS   Claim 1; SEQ ID NO 3036; 688pp; English.
XX
CC   The invention relates to a H. influenzae type B polypeptide. Also 
CC   disclosed are an antibody that binds to the polypeptide, a nucleic acid 
CC   encoding the polypeptide a composition comprising the polypeptide, 
CC   antibody, and/or nucleic acid and a pharmaceutical carrier and a method 
CC   of treating a patient comprising administering to the patient an amount 
CC   of the composition. The nucleic acid, polypeptide, or antibody is useful 
CC   as a medicament, or for the manufacture of a medicament for treating or 
CC   preventing disease and/or infection caused by Haemophilus influenzae. The
CC   method can be used for preventing bacterial meningitis. Disease and/or 
CC   infection caused by H. influenzae include otitis media, bronchitis, 
CC   conjunctivitis, pneumonia, bacteremia, or meningitis. The polypeptides 
CC   can also be used for developing vaccines for diagnosing, preventing, or 
CC   treating bacterial meningitis. The present sequence represents the amino 
CC   acid sequence of a H. influenzae type B polypeptide.
XX
SQ   Sequence 166 AA;

  Query Match             91.1%;  Score 41;  DB 8;  Length 166;
  Best Local Similarity   85.7%;  
  Matches    6;  Conservative    1;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CGHDSGG 7
              |||:|||
Db         13 CGHESGG 19


13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG-YU WANG whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Chang-Yu Wang
March 12, 2021



/CHANG-YU WANG/Primary Examiner, Art Unit 1649